 

EXECUTION VERSION

U.S. $2,000,000,000

 

FOUR-YEAR CREDIT AGREEMENT

 

Dated as of April 1, 2011

 

Among

 

MONSANTO COMPANY

 

and

 

THE FOREIGN SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTIES HERETO

 

as Borrowers,

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders,

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent,

 

CITIBANK, N.A.

and

BANK OF AMERICA, N.A.

 

as Co-Syndication Agents,

 

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

THE ROYAL BANK OF SCOTLAND PLC,

THE BANK OF TOKYO - MITSUBISHI UFJ, LTD.,

and

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Co-Documentation Agents

 

and

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

as Co-Lead Arrangers and Joint Bookrunners

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS.........................................................

1

SECTION 1.01.   Certain Defined
Terms..........................................................................

1

SECTION 1.02.   Computation of Time
Periods.................................................................

20

SECTION 1.03.   Accounting
Terms.................................................................................

20

ARTICLE II AMOUNTS AND TERMS OF THE
ADVANCES..................................................

20

SECTION 2.01.   The Revolving Credit
Advances.............................................................

20

SECTION 2.02.   Making the Revolving Credit
Advances..................................................

21

SECTION 2.03.   The Competitive Bid
Advances..............................................................

22

SECTION 2.04.   The Swing Line
Advances.....................................................................

25

SECTION 2.05.   Making the Swing Line Advances; Refunding of Swing Line
Advances....

26

SECTION 2.06.   Letters of
Credit....................................................................................

27

SECTION 2.07.  
Fees.....................................................................................................

30

SECTION 2.08.   Optional Termination or Reduction of the
Commitments...........................

30

SECTION 2.09.   Repayment of Revolving Credit
Advances..............................................

30

SECTION 2.10.   Interest on Revolving Credit and Swing Line Advances; Regulation
D
Compensation........................................................................................

30

SECTION 2.11.   Certain Interest Rate
Determinations......................................................

32

SECTION 2.12.   Optional Conversion of Revolving Credit
Advances.................................

33

SECTION 2.13.   Optional Prepayments of Revolving Credit and Swing Line
Advances.......

33

SECTION 2.14.   Increased
Costs....................................................................................

34

SECTION 2.15.  
Illegality................................................................................................

36

SECTION 2.16.   Payments and
Computations..................................................................

37

SECTION 2.17.  
Taxes...................................................................................................

38

SECTION 2.18.   Sharing of Payments,
Etc.......................................................................

40

SECTION 2.19.   Use of
Proceeds...................................................................................

40

SECTION 2.20.   Increase in Aggregate
Commitments......................................................

40

SECTION 2.21.   Extension of Termination
Date...............................................................

42

SECTION 2.22.   Evidence of
Debt..................................................................................

44

SECTION 2.23.   Foreign Subsidiary
Borrowers................................................................

45

SECTION 2.24.   Foreign Currency Exchange
Rate...........................................................

45

SECTION 2.25.   Replacement of
Lenders........................................................................

45

SECTION 2.26.   Defaulting
Lenders................................................................................

46

ARTICLE III CONDITIONS TO EFFECTIVENESS AND
LENDING........................................

47

SECTION 3.01.   Conditions Precedent to Effectiveness of Sections 2.01, 2.03,
2.04 and
2.06......................................................................................................

47

SECTION 3.02.   Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Letter of Credit Issuance, Commitment Increase and Extension
Date......................................................................................

49

SECTION 3.03.   Additional Conditions Precedent Applicable to the
Foreign Subsidiary
Borrowers.................................................................

50

SECTION 3.04.   Conditions Precedent to Each Competitive Bid
Borrowing........................

51

                                                       
1                                                       

 

--------------------------------------------------------------------------------

 

Page

 

 

SECTION 3.05.   Determinations Under Section
3.01.........................................................

52

ARTICLE IV REPRESENTATIONS AND
WARRANTIES........................................................

52

SECTION 4.01.   Representations and Warranties of the
Borrowers...................................

52

SECTION 4.02.   Representation and Warranty of the
Lenders..........................................

53

ARTICLE V COVENANTS OF
BORROWERS..........................................................................

53

SECTION 5.01.   Affirmative
Covenants...........................................................................

53

SECTION 5.02.   Negative
Covenants..............................................................................

55

SECTION 5.03.   Financial
Covenant................................................................................

56

ARTICLE VI EVENTS OF
DEFAULT.......................................................................................

57

SECTION 6.01.   Events of
Default..................................................................................

57

ARTICLE VII THE
AGENT.......................................................................................................

59

SECTION 7.01.   Authorization and
Action........................................................................

59

SECTION 7.02.   Agent’s Reliance,
Etc............................................................................

59

SECTION 7.03.   Agents and
Affiliates.............................................................................

60

SECTION 7.04.   Lender Credit
Decision..........................................................................

60

SECTION 7.05.  
Indemnification......................................................................................

60

SECTION 7.06.   Successor
Agent...................................................................................

61

SECTION 7.07.   Other
Agents........................................................................................

61

ARTICLE VIII
GUARANTY......................................................................................................

61

SECTION 8.01.  
Guaranty...............................................................................................

61

SECTION 8.02.   Guaranty of
Payment.............................................................................

61

SECTION 8.03.   No Discharge or Diminishment of
Guaranty............................................

61

SECTION 8.04.   Defenses
Waived..................................................................................

62

SECTION 8.05.   Rights of
Subrogation.............................................................................

63

SECTION 8.06.   Reinstatement; Stay of
Acceleration.......................................................

63

SECTION 8.07.  
Information...........................................................................................

63

SECTION 8.08.  
Taxes...................................................................................................

63

SECTION 8.09.   Liability
Cumulative...............................................................................

63

ARTICLE IX
MISCELLANEOUS...............................................................................................

63

SECTION 9.01. . Amendments,
Etc..................................................................................

63

SECTION 9.02. . Notices,
Etc...........................................................................................

64

SECTION 9.03. . No Waiver;
Remedies............................................................................

66

SECTION 9.04. . Costs and
Expenses...............................................................................

66

SECTION 9.05. . Right of
Set-off......................................................................................

68

SECTION 9.06. . Binding
Effect.......................................................................................

68

SECTION 9.07. . Assignments and
Participations...............................................................

68

SECTION 9.08. .
Confidentiality........................................................................................

70

SECTION 9.09. . Governing
Law......................................................................................

71

SECTION 9.10. . Execution in
Counterparts.......................................................................

71

                                                       
2                                                      

 

--------------------------------------------------------------------------------

 

Page

 

 

SECTION 9.11. . Jurisdiction,
Etc......................................................................................

71

SECTION 9.12. . USA PATRIOT
Act..............................................................................

71

SECTION 9.13. . Waiver of Jury
Trial...............................................................................

71

SECTION 9.14. . Conversion of
Currencies.......................................................................

72

SECTION 9.15. . Markit
Data...........................................................................................

72

SECTION 9.16. .
Integration.............................................................................................

74

SECTION 9.17. . No Fiduciary
Duty.................................................................................

74

 

 

 

                                                       
3                                                       

 

--------------------------------------------------------------------------------

 

Page

 

Schedules

Schedule I

–

List of Applicable Lending Offices

Schedule II

–

Mandatory Cost Formula

Schedule 3.01(b)

–

Disclosed Litigation

 

 

 

Exhibits

 

 

Exhibit A–1

–

Form of Revolving Credit Note

Exhibit A–2

–

Form of Competitive Bid Note

Exhibit A–3

–

Form of Swing Line Note

Exhibit B–1

–

Form of Notice of Revolving Credit Borrowing

Exhibit B–2

–

Form of Notice of Competitive Bid Borrowing

Exhibit C

–

Form of Assignment and Acceptance

Exhibit D

–

Form of Assumption Agreement

Exhibit E

–

Form of Notice of Extension of Termination Date

Exhibit F-1

–

Form of Borrowing Subsidiary Agreement

Exhibit F-2

–

Form of Borrowing Subsidiary Termination

Exhibit F-3

–

Matters to be Covered by Foreign Subsidiary Opinion

 

 

                                                       
4                                                      

509265-1575-10637-Active.12305556

--------------------------------------------------------------------------------

 

 

FOUR-YEAR CREDIT AGREEMENT (this “Agreement”), dated as of April 1, 2011, among
MONSANTO COMPANY, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as hereinafter defined) from time to time party hereto,
the banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as administrative agent, J.P. MORGAN SECURITIES LLC, CITIGROUP
GLOBAL MARKETS INC. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
co-lead arrangers and joint bookrunners (collectively, in such capacity, the
“Lead Arrangers”), Citibank, N.A. (“Citibank”) and Bank of America, N.A. (“Bank
of America”) (collectively, the “Syndication Agents”), as co-syndication agents,
and BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, THE ROYAL BANK OF SCOTLAND PLC,
THE BANK OF TOKYO - MITSUBISHI UFJ, LTD. and MORGAN STANLEY SENIOR FUNDING, INC.
(collectively, the “Documentation Agents”), as co-documentation agents.  The
parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.   Certain Defined Terms

.  As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Accounting Changes” has the meaning specified in Section 1.03.

“Advance” means a Revolving Credit Advance, a Competitive Bid Advance or a Swing
Line Advance.

“Affected Lender” has the meaning specified in Section 2.15(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” means JPMorgan, together with its affiliates, as the administrative
agent for the Lenders under this Agreement and the Notes, together with any of
its successors; it being understood that matters concerning Euro Advances will
be administered by J.P. Morgan Europe Limited and therefore all notices
concerning such Advances will be required to be given at the office of J.P.
Morgan Europe Limited specified in Section 9.02.

“Agent’s Office” means the office of the Agent specified in Section 9.02 or such
other office as may be specified from time to time by the Agent as its funding
and payment office by written notice to the Parent Borrower and the Lenders;
provided that, with respect to Euro Advances, “Agent’s Office” shall mean the
office of the Agent at J.P. Morgan Europe Limited, 125 London Wall, London EC2Y
5AJ, United Kingdom, Attention: Sue Dalton.

“Aggregate Amount of Financing Outstanding” at any time means the aggregate
amount of proceeds received in connection with a Receivables Financing, less (a)
any amounts collected in connection with the accounts receivable sold, conveyed
or otherwise transferred pursuant to such financing (except for any such amounts
which are deemed to be reinvested by the financing source in additional
receivables under the financing program) and (b) the amount of any defaulted
accounts receivable the uncollectibility of which is a risk assumed by the
transferee of such accounts receivable.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

2

“Agreement” has the meaning specified in the preamble hereto.

“Agreement Currency” has the meaning specified in Section 9.14(b).

                        “Applicable Creditor” has the meaning specified in
Section 9.14(b).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Applicable Rate” means, for any day with respect to (a) any Eurocurrency Rate
Advances, a rate per annum equal to the Credit Default Swap Spread in effect for
Eurocurrency Rate Advances on such day, (b) any Base Rate Advances, a rate per
annum (to be not less than 0%) equal to the Credit Default Swap Spread in effect
for Base Rate Advances on such day less 1.0% or (c) with respect to the undrawn
fee payable pursuant to Section 2.07(a), a rate per annum corresponding to the
Public Debt Ratings in effect on such date of determination as set forth in the
Pricing Grid below.  The Credit Default Swap Spread will be determined, as to
each Eurocurrency Rate Advance, on the second Business Day prior to the first
day of the Interest Period of such Eurocurrency Rate Advance (and, if
applicable, the last Business Day prior to the continuation of such Eurocurrency
Rate Advance), and, in the case of any Eurocurrency Rate Advance having an
Interest Period of greater than three months, at the end of each successive
three-month period during such Interest Period, with such Credit Default Swap
Spread, as so determined, to be in effect as to such Eurocurrency Rate Advance
for each day commencing with the first day of the applicable Interest Period
until subsequently re-determined in accordance with the foregoing.  The Credit
Default Swap Spread will be determined as to Base Rate Advances initially on the
Effective Date and thereafter on the first Business Day of each succeeding
calendar quarter.  If at any time the Credit Default Swap Spread cannot be
determined, the Parent Borrower and the Lenders shall negotiate in good faith
(for a period of up to thirty days after the Credit Default Swap Spread becomes
unavailable (such thirty-day period, the “Negotiation Period”)) to agree on an
alternative method for establishing the Applicable Rate for Eurocurrency Rate
Advances and Base Rate Advances.  The Applicable Rate for Eurocurrency Rate
Advances and Base Rate Advances for any day which falls during the Negotiation
Period shall be based upon the then most recently available quote of the Credit
Default Swap Spread.  If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Rate for Eurocurrency Rate Advances and Base
Rate Advances for any day subsequent to the end of the Negotiation Period shall
be a rate per annum equal to the “Maximum Applicable Rate” set forth in the
pricing grid (the “Pricing Grid”) set forth below corresponding to the Public
Debt Ratings (as defined below) in effect on such date of determination. 
Notwithstanding the foregoing, the Applicable Rate for Eurocurrency Rate
Advances and Base Rate Advances in effect at any time shall not be less than the
“Minimum Applicable Rate” (less 1% in the case of Base Rate Advances, but not
less than 0%), and shall not exceed the “Maximum Applicable Rate” (less 1% in
the case of Base Rate Advances, but not less than 0%), corresponding to the
Public Debt Ratings in effect on such date of determination as set forth in the
Pricing Grid below.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

3

 

 

PRICING GRID

Public Debt Ratings S&P/Moody’s

Level 1

Greater than or equal to AA- or Aa3

Level 2

Greater than or equal to A+ or A1 but less than Level 1

Level 3

Greater than or equal to A or A2 but less than Level 2

Level 4

Less than Level 3

Minimum Applicable Rate

0.50% per annum

0.625% per annum

0.75% per annum

1.0% per annum

Maximum Applicable Rate

1.50% per annum

1.625% per annum

1.75% per annum

2.0% per annum

Undrawn Fee

0.07% per annum

0.08% per annum

0.10% per annum

0.125% per annum

 

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Extending Lender” has the meaning specified in Section 2.21(c).

“Assuming Increasing Lender” has the meaning specified in Section 2.20(b).

“Assumption Agreement” has the meaning specified in Section 2.20(c).

“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect (computed
after giving effect to any Competitive Bid Reduction) over (b) such Lender’s
Extensions of Credit (other than Competitive Bid Advances) then outstanding;
provided that, in calculating any Lender’s Extensions of Credit for purposes of
Section 2.07(a), the aggregate principal amount of Swing Line Advances then
outstanding shall be deemed to be zero.

“Bank of America” has the meaning specified in the preamble hereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

4

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of: (a)
the Prime Rate in effect on such day, (b) ½ of one percent per annum above the
Federal Funds Rate and (c) the Eurocurrency Rate for a Eurocurrency Rate Advance
with a one-month Interest Period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that the
Eurocurrency Rate for any day shall be based on the rate appearing on the
relevant Page of the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day or, if such day is not a Business Day, the immediately preceding Business
Day.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by JPMorgan as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan in connection
with extensions of credit to debtors).  Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or such Eurocurrency Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate, or such Eurocurrency Rate, respectively.

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.10(a)(i).

“Borrowers” means the Parent Borrower and the Foreign Subsidiary Borrowers.

“Borrowing” means a Revolving Credit Borrowing, a Competitive Bid Borrowing or a
Swing Line Borrowing.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination,
substantially in the form of Exhibit F-2.

“Business Day” means a day that (a) is not a Saturday or a Sunday and (b) (i)
when used in connection with a Euro Advance, is a TARGET Settlement Day, (ii)
when used in connection with an Advance denominated in Dollars, is a day on
which commercial banks in New York City are not authorized or required to close
and (iii) when used in connection with matters not relating to Advances, is a
day on which commercial banks in New York City are not authorized or required to
close, provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Rate Advances,
such day is also a day for trading by and between banks in deposits in Dollars
and Euros in the London interbank eurocurrency market.

“Calculation Date” means the last Business Day of each calendar month (or any
other day selected by the Agent when an Event of Default has occurred and is
continuing (each, an “Optional Calculation Date”)); provided that (a) the second
Business Day preceding each Borrowing date with respect to any Eurocurrency Rate
Advance shall also be a “Calculation Date”, (b) the second Business Day
preceding each date on which any Eurocurrency Rate Advance is extended or
rolled-over shall also be a “Calculation Date”, (c) each Borrowing date with
respect to any other Advance made hereunder shall also be a “Calculation Date”
and (d) the date of issuance, amendment, renewal or extension of a Letter of
Credit shall also be a Calculation Date.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

5

“Citibank” has the meaning specified in the preamble hereto.

“Commitment” means as to any Lender, the obligation of such Lender, if any, to
make Revolving Credit Advances and participate in Swing Line Advances and
Letters of Credit in an aggregate principal and/or face amount not to exceed (a)
the amount set forth opposite such Lender’s name on the signature pages hereof,
(b) if such Lender has become a Lender hereunder pursuant to an Assumption
Agreement, the amount set forth in such Assumption Agreement or (c) if such
Lender has entered into any Assignment and Acceptance, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.07(c),
in each case, as such amounts may be changed from time to time pursuant to the
terms hereof (including as such amounts may be reduced pursuant to Section 2.08,
increased pursuant to Section 2.20 or Section 2.21 or extended pursuant to
Section 2.21).  The original aggregate amount of the Commitments is
$2,000,000,000.

“Commitment Date” has the meaning specified in Section 2.20(b).

“Commitment Increase” has the meaning specified in Section 2.20(a).

“Commitment Period” means the period commencing on the Effective Date and ending
on the Termination Date.

“Communications” has the meaning specified in Section 9.02(b).

“Competitive Bid Advance” means an advance by a Lender to the Parent Borrower as
part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO
Rate Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted by the
Parent Borrower under the competitive bidding procedure described in Section
2.03.

“Competitive Bid Note” means a promissory note of the Parent Borrower of a
Competitive Bid Advance payable to the order of any Lender, in substantially the
form of Exhibit A-2 hereto, evidencing the indebtedness of the Parent Borrower
to such Lender resulting from such Competitive Bid Advance made by such Lender.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Confidential Information” means information that any Borrower furnishes to any
Agent or any Lender which information is non-public, confidential or proprietary
in nature, but does not include any such information (a) that is or becomes
generally available to the public other than as the result of an unauthorized
disclosure by any Agent or any Lender or (b) that is or becomes available to
such Agent or such Lender from a source other than a Borrower and such Agent or
such Lender had no reason to believe that such source did not have legitimate
possession of such information or such source was under any obligation to keep
such information confidential.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

6

“Consenting Lender” has the meaning specified in Section 2.21(a).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Assets” at any time, means, the amount of total assets after
deducting therefrom all current liabilities all as set forth on the most recent
annual or quarterly consolidated balance sheet of the Parent Borrower delivered
pursuant to Section 5.01(f) and computed in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.11 or 2.12.

“Credit Default Swap Spread” means, at any determination date, the credit
default swap spread applicable to senior unsecured debt of the Parent Borrower
that is not guaranteed by any other Person or subject to any other credit
enhancement interpolated for a period to the Termination Date (or if the
Termination Date is less than one year from such determination date, the credit
default swap spread applicable to senior unsecured debt of the Parent Borrower
that is not guaranteed by any other Person or subject to any other credit
enhancement with a maturity of one year), determined as of the close of business
on the Business Day immediately preceding such determination date, as
interpolated and reported by Markit Group Limited or any successor thereto.

“Credit Party” means the Agent, each Issuing Lender, any Swing Line Lender or
any other Lender.

“Data Provider” has the meaning specified in Section 9.15(b).

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement (1)
to pay or purchase such Debt or to advance or supply funds for the payment or
purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses (a)
through (h) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt, provided, that, if such Person has not assumed or become liable
for the payment of such Debt, it shall be taken into account only to the extent
of the book value or fair market value, whichever is greater, of the property
subject to such Lien.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

7

“Debt for Borrowed Money” means, without duplication, at any date, (a) the
aggregate principal amount of long-term and short-term debt of the Parent
Borrower and its Consolidated Subsidiaries as set forth opposite the applicable,
or any like, captions on the most recent annual or quarterly consolidated
balance sheet of the Parent Borrower delivered pursuant to Section 5.01(f) and
computed in accordance with GAAP, (b) with respect to a Receivables Financing
which is not a Limited Recourse Receivables Financing, the aggregate amount of
receivables the collection of which has been guaranteed by the Parent Borrower
or its Material Subsidiaries or in respect of which the Parent Borrower or any
Material Subsidiary has an indemnification obligation to the financing party and
(c) all debt of others referred to in clause (a) above guaranteed directly or
indirectly in any manner by the Parent Borrower or any Consolidated Subsidiary,
all as reflected on the most recent financial statements of the Parent Borrower
delivered pursuant to Section 5.01(f) and computed in accordance with GAAP;
provided that (i) in the case of a lease of property or a loan from a
Governmental Authority in connection with an arrangement that provides tax or
other similar benefits to the Parent Borrower or its Consolidated Subsidiaries,
if the Parent Borrower or its Consolidated Subsidiaries holds a related
financial asset which provides the exclusive source of payment for the lease or
loan obligations, such obligations shall not be included as Debt for Borrowed
Money to the extent that such financial asset pays for such obligations and the
Parent Borrower or its Consolidated Subsidiaries did not pay for such financial
asset and (ii) no amount of a Limited Recourse Receivables Financing shall be
considered as Debt for Borrowed Money to the extent that it is non-recourse to
the Parent Borrower or its Material Subsidiaries or arises in connection with
Standard Securitization Undertakings.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advance, (ii) fund any portion of its participations in Letters of Credit or
Swing Line Advances or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit (other than, in the case
of such other agreements, to the extent such Lender’s notice or public statement
of non-compliance is due to the applicable debtor’s breach thereunder or as a
result of such Lender’s good faith dispute with respect to its funding
obligations thereunder), (c) has failed, within three Business Days after
written request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Advances and participations in
then outstanding Letters of Credit and Swing Line Advances under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Agent, or (d) has become the
subject of a Bankruptcy Event.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

8

“Designated Amount” has the meaning specified in Section 2.21(c).

“Designated Increase” has the meaning specified in Section 2.20(b).

“Designated User” means a Person designated as such by a Lender or the Agent in
connection with Section 9.15.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Documentation Agents” has the meaning specified in the preamble hereto.

“Dollar Advances” has the meaning specified in Section 2.01.

“Dollar Equivalent” means, with respect to an amount in Euros on any date, the
amount of Dollars that may be purchased with such currency at the Spot Exchange
Rate (determined as of the most recent Calculation Date) with respect to such
currency at such date.

“Dollars” and “$” mean dollars in lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Parent Borrower and the Agent.

“EDGAR” means the electronic disclosure system for the receipt, storage,
retrieval and dissemination of public documents filed with the Securities and
Exchange Commission.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) any
other Person approved by the Agent and each Issuing Lender and, unless an Event
of Default has occurred and is continuing at the time any assignment is effected
in accordance with Section 9.07, the Parent Borrower, such approvals not to be
unreasonably withheld or delayed; provided that the Parent Borrower shall be
deemed to have provided such approval unless the Parent Borrower shall object in
writing to the Agent within ten Business Days after receiving notice of such
proposed assignment; provided, further, that neither the Parent Borrower nor an
Affiliate of the Parent Borrower shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, Environmental Permit or Hazardous Materials
or arising from alleged injury or threat of injury to health, safety or the
environment, including, without limitation, (a) by any Governmental Authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any Governmental Authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

9

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or written judicial
policy or guidance that is publicly available, in each case relating to
pollution or protection of the environment, health and safety as they relate to
harmful or deleterious substances or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of harmful or deleterious substances.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Parent Borrower’s controlled group, or under common control with
the Parent Borrower, within the meaning of Section 414 of the Internal Revenue
Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(c) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA); (d) the
cessation of operations at a facility of the Parent Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Parent Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan; or (h) a Foreign Plan
Event.

“Euro” or “€” mean the official non-legacy currency denominated as the Euro and
constituting legal tender for the payment of public and private debts in the
participating member states of the European Union.

“Euro Advances” has the meaning specified in Section 2.01.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System of the United States, as
in effect from time to time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Parent Borrower and the Agent.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or otherwise on
such screen) as the London interbank offered rate for deposits in Dollars or
Euros, as applicable, at approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the Agent
shall, subject to the provisions of Section 2.11, determine the rate on the
basis of the average (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars or Euros, as applicable, are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to such
Reference Bank’s ratable share of an amount equal to such Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

10

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.10(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System of the United States (or
any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System of the United
States in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances or LIBO Rate Advances is determined) having a term
equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Extension Date” has the meaning specified in Section 2.21(b).

“Extensions of Credit” means as to any Lender at any time, an amount equal to
the sum of (a) the aggregate outstanding principal amount of all Revolving
Credit Advances denominated in Dollars held by such Lender, (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of all
Revolving Credit Advances denominated in Euros held by such Lender, (c) the
aggregate outstanding principal amount of all Competitive Bid Advances held by
such Lender, (d) such Lender’s Percentage of the L/C Obligations then
outstanding and (e) such Lender’s Percentage of the aggregate outstanding
principal amount of Swing Line Advances.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by the Agent from three federal funds
brokers of recognized standing selected by it.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

11

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).

“Foreign Borrower Obligations” means the unpaid principal of and interest on
(including interest accruing after the maturity of the Advances and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Foreign Subsidiary Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) the
Advances and all other obligations and liabilities of the Foreign Subsidiary
Borrowers to any Agent, any Issuing Lender or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the Letters of Credit or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the Agents
or to any Lender that are required to be paid by any Foreign Subsidiary Borrower
pursuant hereto) or otherwise.

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to US law
and is maintained or contributed to by the Parent Borrower or any ERISA
Affiliate.

“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (B) the failure to register or loss of good standing
or registration with applicable regulatory authorities of any such Foreign Plan
required to be registered; or (C) the failure of any Foreign Plan to comply in
all material respects with any provisions of applicable law and regulations or
with the material terms of such Foreign Plan.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

“Foreign Subsidiary Borrower” means any Foreign Subsidiary of the Parent
Borrower designated as a Foreign Subsidiary Borrower by the Parent Borrower
pursuant to Section 2.23 that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

“Foreign Subsidiary Opinion” means, with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower
addressed to the Agent and the Lenders covering the matters set forth on Exhibit
F-3, with such assumptions, qualifications and deviations therefrom as the Agent
shall approve (such approval not to be unreasonably withheld).

“GAAP” means generally accepted accounting principles, which are applicable to
the circumstances as of the date of determination, subject to the procedures set
forth in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Guaranteed Obligations” has the meaning specified in Section 8.01.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

12

“Guaranty” means the guaranty of the Parent Borrower set forth in Article VIII.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant (or any words of similar import) under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.20(a).

“Increasing Lender” has the meaning specified in Section 2.20(b).

“Indemnified Costs” has the meaning specified in Section 7.05.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Information Memorandum” means the confidential information memorandum dated
March 2011 (including all exhibits and attachments thereto) used by the Agent in
connection with the syndication of the Commitments, as up-dated from time to
time by any subsequent filings by the Parent Borrower with the Securities and
Exchange Commission.

“Initial Lenders” has the meaning specified in the preamble hereto.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the relevant Borrower pursuant to the provisions
below and, thereafter, with respect to Eurocurrency Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below.  The duration of each such Interest
Period shall be one, two, three or six months or, if available to all Lenders,
nine months, as the relevant Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

(a) no Borrower may select any Interest Period that ends after the Termination
Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

13

(d) whenever the first day of any Interest Period occurs on the last day of a
calendar month or on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated and rulings issued thereunder.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender” means JPMorgan, Citibank, Bank of America and any other Lender
selected by the Parent Borrower and approved by the Agent that has agreed in its
sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit.  Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“JPMorgan” has the meaning specified in the preamble hereto.

“Judgment Currency” has the meaning specified in Section 9.14(b).

“L/C Fee Payment Date” means (a) the third Business Day following the last day
of each March, June, September and December and (b) the last day of the
Commitment Period.

“L/C Issuer Obligation” means the obligation of an Issuing Lender, upon agreeing
to a Letter of Credit issuance request from a Borrower, to issue such Letter of
Credit pursuant to Section 2.06 in an aggregate face amount for all Issuing
Lenders at any one time outstanding not to exceed $150,000,000.  No Issuing
Lender shall have any obligation to issue a Letter of Credit upon request by any
Borrower, but shall, upon receipt of such request, decide, in its sole
discretion whether to issue such requested Letter of Credit.  

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.06(e).

“L/C Participants” means all the Lenders other than the Issuing Lender.

“Lead Arrangers” has the meaning specified in the preamble hereto.

“Lenders” means the Initial Lenders, each Assuming Increasing Lender that shall
become a party hereto pursuant to Section 2.20, each Assuming Extending Lender
that shall become a party hereto pursuant to Section 2.21 and each Person that
shall become a party hereto pursuant to Section 2.14, Section 2.15 or Section
9.07.

“Letters of Credit” has the meaning specified in Section 2.06(a).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

14

“Leverage Ratio” of the Parent Borrower means the ratio of Consolidated Debt for
Borrowed Money of the Parent Borrower and its Consolidated Subsidiaries to Total
Capital of the Parent Borrower and its Consolidated Subsidiaries.

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum (rounded upward to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or otherwise on such screen) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.   If for any reason such rate is
not available, the Agent shall, subject to the provisions of Section 2.11,
determine the rate on the basis of the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in Dollars are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to the amount
that would be the Reference Banks’ respective ratable shares of such Borrowing
if such Borrowing were to be a Revolving Credit Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period. 

“LIBO Rate Advance” has the meaning specified in Section 2.03(a)(i).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having the effect of
security, including, without limitation, the lien or retained security title of
a conditional vendor.

“Limited Recourse Receivables Financing” means a Receivables Financing with a
customary market structure and with limited or no recourse to the Parent
Borrower and its Subsidiaries, other than through the provision of Standard
Securitization Undertakings.

“Mandatory Cost” means, in relation to any Advance, the cost as calculated by
the Agent in accordance with Schedule II imputed to each Lender participating in
such Advance of compliance with the mandatory liquid assets requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions), or the European
Central Bank during the applicable Interest Period, expressed as a percentage.

“Markit” has the meaning specified in Section 9.15(a).

“Markit Data” has the meaning specified in Section 9.15(a).

“Material Adverse Change” means any material adverse change in the financial
condition or results of operations of the Parent Borrower or the Parent Borrower
and its Consolidated Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Parent Borrower or the Parent Borrower
and its Consolidated Subsidiaries taken as a whole or (b) the ability of any
Borrower to perform its obligations under this Agreement or any Note.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

15

“Material Subsidiary” means, at any time, a domestic Consolidated Subsidiary of
the Parent Borrower having (i) at least 10% of the total Consolidated assets of
the Parent Borrower and its Subsidiaries (determined as of the last day of the
most recent fiscal quarter of the Parent Borrower) or (ii) at least 10% of the
Consolidated net sales of the Parent Borrower and its Subsidiaries for the
twelve month period ending on the last day of the most recent fiscal quarter of
the Parent Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent
Borrower or any ERISA Affiliate and at least one Person other than the Parent
Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Parent Borrower or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Negotiation Period” has the meaning specified in the definition of “Applicable
Rate”.

“Non-Consenting Lender” has the meaning specified in Section 2.21(a).

“Non-Recourse Debt” means Debt of a Person:  (a) as to which neither the Parent
Borrower nor any Subsidiary (other than a Receivables Subsidiary) provides any
credit support of any kind or is directly or indirectly liable (as a guarantor
or otherwise) and (b) which does not provide any recourse against any of the
assets of the Parent Borrower or any Subsidiary (other than a Receivables
Subsidiary).  Notwithstanding the foregoing, the provision of Standard
Securitization Undertakings in connection with a Receivables Financing shall not
invalidate the status of the Debt of such Receivables Subsidiary that otherwise
constitutes Non-Recourse Debt pursuant to the terms of this definition.

“Note” means a Revolving Credit Note, a Competitive Bid Note or a Swing Line
Note.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).

“Notice of Extension of Termination Date” means a Notice of Extension of
Termination Date substantially in the form of Exhibit E.

“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a)(i).

“Obligated Party” has the meaning specified in Section 8.02.

“Optional Calculation Date” has the meaning set forth in the definition of
“Calculation Date”.

“Other Taxes” has the meaning specified in Section 2.17(b).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

16

“Parent Borrower” has the meaning specified in the preamble hereto.

“Parent-of-a-Lender” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Patriot Act” has the meaning specified in Section 9.12.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Percentage” means as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Credit Advances then
outstanding constitutes of the aggregate principal amount of the Revolving
Credit Advances then outstanding, provided, that, in the event that the
Revolving Credit Advances are paid in full prior to the reduction to zero of the
Total Extensions of Credit, the Percentages shall be determined in a manner
designed to ensure that the other outstanding Extensions of Credit (other than
Competitive Bid Advances) shall be held by the Lenders on a comparable basis. 
Notwithstanding the foregoing, in the case of Section 2.26 when a Defaulting
Lender shall exist, Percentages shall be determined without regard to any
Defaulting Lender’s Commitment.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Pricing Grid” has the meaning specified in the definition of “Applicable Rate”.

“Prime Rate” has the meaning specified in the definition of “Base Rate”.

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Parent
Borrower.  For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Rate shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Rate will be set in
accordance with Level 4 under the definition of “Applicable Rate”, as the case
may be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Rate shall be based upon the higher rating (it
being understood that Level 1 is the highest Level and Level 4 is the lowest
Level), provided that if the lower of such ratings is more than one level below
the higher of such ratings, then the Applicable Rate shall be based on the
rating that is one level above the lower of such ratings; and (d) if any rating
established by S&P or Moody’s shall be changed (other than as a result of a
change in the rating system of S&P or Moody’s), such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change and until the date which immediately precedes the date
on which the next change is first announced.  If the rating system of S&P or
Moody’s shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Parent Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
with the desired result that the criteria for determining Applicable Rate shall
be substantially the same after such amendment as it was before such changed
ratings system or such unavailability of ratings from such rating agency. 
Pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating from the other rating agency; provided
that if, at any time, no rating is available from a rating agency or any other
nationally recognized statistical rating organization designated by the Parent
Borrower and approved in writing by the Agent, the Applicable Rate shall be set
at the Level most recently in effect for the thirty days following the date when
the last available rating became unavailable and thereafter the Applicable Rate
shall be set at Level 4.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

17

“Receivables Financing” means any financing pursuant to which the Parent
Borrower or any Material Subsidiary of the Parent Borrower may sell, convey,
participate or otherwise transfer to a Receivables Subsidiary or any other
Person, or grant a security interest in, any accounts receivable (and related
assets) of the Parent Borrower or such Material Subsidiary.

“Receivables Subsidiary” means a bankruptcy-remote, special-purpose wholly owned
Subsidiary formed in connection with a Receivables Financing, (a) which engages
in no activities other than in connection with Receivables Financing or in
business or activities incidental or related thereto, (b) which has no Debt
other than Non-Recourse Debt, (c) with respect to which neither the Parent
Borrower nor any of its Subsidiaries has any obligations (including any
obligation to maintain or preserve its financial condition or cause it to
achieve certain levels of operating results) other than the Standard
Securitization Undertakings and (d) for which the Agent shall have received an
officer’s certificate from the Parent Borrower certifying the foregoing.

“Reference Banks” means JPMorgan, Citibank and Bank of America; provided that
the Parent Borrower may at any time substitute another Lender as one of the
Reference Banks, but such substitution shall terminate after 30 days if within
such period the Required Lenders shall have notified the Agent of their
objection to such substitution.

“Refunded Swing Line Advances” has the meaning specified in Section 2.05(b).

“Register” has the meaning specified in Section 9.07(c).

“Reimbursement Obligation” means the obligation of each Borrower to reimburse
the Issuing Lender pursuant to Section 2.06(e) for amounts drawn under Letters
of Credit issued for the account of such Borrower.

“Required Lenders” means, at any time, Lenders holding more than 50%
(represented as a fraction for purposes of the proviso) of the Total Commitments
then in effect or, if the Commitments have been terminated, the Total Extensions
of Credit then outstanding; provided that, in accordance with Section 2.26(b),
the portion of the Total Commitments of, and the portion of the Total Extensions
of Credit held or deemed held by, any Defaulting Lender shall be excluded from
both the numerator and the denominator for purposes of making a determination of
the Lenders constituting Required Lenders.

“Reset Date” has the meaning specified in Section 2.24(a).

“Revolving Credit Advance” means an advance (other than a Swing Line Advance) in
Dollars or Euros by a Lender to any Borrower as part of a Revolving Credit
Borrowing and refers to a Base Rate Advance (in the case of Dollar Advances) or
a Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

18

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made to such Borrower by such Lender.

“S&P” means Standard & Poor’s Rating Services LLC.

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent
Borrower or any ERISA Affiliate and no Person other than the Parent Borrower and
the ERISA Affiliates or (b) was so maintained and in respect of which the Parent
Borrower or any ERISA Affiliate could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.

“Spot Exchange Rate” means, on any day, with respect to Euros, the spot rate of
exchange at which Dollars are offered for Euros in London that appears at 11:00
A.M., London time, on the applicable display page on the Reuters Service (or
such other page as may replace such page on such service for the purpose of
displaying the spot rate of exchange in London for the conversion of Euros into
Dollars).  For purposes of determining the Spot Exchange Rate in connection with
a Euro Advance, such spot exchange rate shall be determined as of the
Calculation Date for such Advance with respect to transactions in Euros that
will settle on the date of such Advance.

“Standard Securitization Undertakings” means the (x) representations,
warranties, covenants, indemnities and performance guarantees of the Parent
Borrower or any of its Subsidiaries to a Receivables Subsidiary or (y)
indemnification or similar obligations (concerning the failure to contribute
account receivables meeting the requirements of the applicable Receivables
Financing (but not concerning any loss with respect to collection in respect of
such account receivables)) or servicing or similar obligations that are entered
into by the Parent Borrower or any of its Subsidiaries (other than a Receivables
Subsidiary), in each case, that are customary in securitization transactions for
accounts receivable.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or other entity of which (or in which) more
than 50% of (a) the issued and outstanding capital stock or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity
(irrespective of whether at the time capital stock of any other class or classes
or other ownership interests of such corporation, partnership or other entity
shall or might have voting power upon the occurrence of any contingency), (b)
the interest in the capital or profits of such limited liability company,
partnership or joint venture or (c) the beneficial interest in such trust, in
each case, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.

“Swing Line Advances” has the meaning specified in Section 2.04(a).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

19

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by a Swing Line Lender pursuant to Section 2.04.

“Swing Line Commitment” means the obligation of each Swing Line Lender to make
Swing Line Advances pursuant to Section 2.04 in an aggregate principal amount
for all Swing Line Lenders at any one time outstanding not to exceed
$150,000,000.

“Swing Line Lender” means each of JPMorgan, Citibank and Bank of America, in its
capacity as a lender of Swing Line Advances.

“Swing Line Note” means a promissory note of the Parent Borrower payable to the
order of any Swing Line Lender, in substantially the form of Exhibit A-3 hereto,
evidencing the aggregate indebtedness of the Parent Borrower to such Lender
resulting from the Swing Line Advances made by such Lender.

“Swing Line Participation Amount” has the meaning specified in Section 2.05(c).

“Syndication Agents” has the meaning specified in the preamble hereto.

“TARGET Settlement Day” means any day on which the Trans-European Automated Real
Time Gross Settlement Express Transfer System (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Agent to be a suitable replacement) is open for settlement of payment in Euro.

“Taxes” has the meaning specified in Section 2.17(a).

“Termination Date” means the earlier of (a) April 1, 2015, subject to the
extension thereof pursuant to Section 2.21, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.08 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender with
respect to any requested extension pursuant to Section 2.21 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

“Total Capital” of the Parent Borrower means, at any date, the sum of (a)
Consolidated Debt for Borrowed Money of the Parent Borrower, plus (b) total
shareholders’ equity of the Parent Borrower, as of the last day of the most
recently ended fiscal quarter for which the Parent Borrower has or is required
hereunder to have delivered its financial statements.

 

“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect.

“Total Extensions of Credit” means, at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

“United States” has the meaning specified in Section 2.17(d).

 

“United States person” has the meaning specified in Section 2.17(d).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

20

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02.   Computation of Time Periods

.  In this Agreement in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding”.

SECTION 1.03.   Accounting Terms

.  All accounting terms not specifically defined herein shall be construed in
accordance with GAAP, provided that, in the event that any change in GAAP shall
occur and such change results in a change in the method of calculation, or the
results of the calculation, of financial covenants, ratios, terms or any other
provisions in this Agreement (“Accounting Changes”), the Parent Borrower and
Agent agree to, at the request of the Parent Borrower or the Required Lenders,
enter into negotiations in order to amend such financial covenants, ratios,
terms or any other provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrowers’ financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrowers, the Agent and
the Required Lenders, all financial covenants, ratios, terms and other
provisions in this Agreement shall continue to be calculated or construed as if
such Accounting Changes had not occurred.  “Accounting Changes” refers to
changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission or analogous Governmental Authority,
including any such change which may be voluntarily adopted by the Parent
Borrower prior to the required date of adoption.

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.   The Revolving Credit Advances

.  Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Credit Advances denominated in Dollars (“Dollar
Advances”) or Euros (“Euro Advances”) to the Borrowers from time to time on any
Business Day during the Commitment Period in an aggregate amount at any time
outstanding which (a) when added to such Lender’s Percentage of the sum of (i)
the L/C Obligations then outstanding, (ii) the aggregate principal amount of the
Swing Line Advances then outstanding and (iii) the other Revolving Credit
Advances then outstanding, does not exceed such Lender’s Commitment, provided
that the aggregate amount of the Commitments of the Lenders shall be deemed used
from time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Commitments shall be allocated among the Lenders ratably according to their
respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”), and (b) will not result in the
Total Extensions of Credit exceeding the Total Commitments.  Each Revolving
Credit Borrowing shall be in an aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof (or, in the case of Euro Advances,
€5,000,000 or an integral multiple of €1,000,000 in excess thereof) and shall
consist of Revolving Credit Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments; provided that a
Swing Line Lender may request, on behalf of the Parent Borrower, Revolving
Credit Advances in Dollars under the Commitments that are Base Rate Advances in
other amounts pursuant to Section 2.05.  Each Lender may, at its option, make
any Advance available to any Foreign Subsidiary Borrower by causing any foreign
or domestic branch or Affiliate of such Lender to make such Advance; provided
that any exercise of such option shall not affect the obligation of such Foreign
Subsidiary Borrower to repay such Advance in accordance with the terms of this
Agreement.  Within the limits of each Lender’s Commitment, each Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.13 and reborrow
under this Section 2.01.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

21

SECTION 2.02.   Making the Revolving Credit Advances

.  (a)  Each Revolving Credit Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time or, in the case of Euro Advances, London
time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances, or not later than 11:00 A.M. (New York City time) on
the date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by the Parent Borrower (and,
in the case of a Borrowing by a Foreign Subsidiary Borrower, such Foreign
Subsidiary Borrower) to the Agent, which shall give to each Lender prompt notice
thereof by fax.  Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing by fax, in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing (provided that all Euro Advances
shall be Eurocurrency Rate Advances), (iii) aggregate amount of such Revolving
Credit Borrowing (including the currency of such Borrowing), (iv) name of the
relevant Borrower and (v) in the case of a Revolving Credit Borrowing consisting
of Eurocurrency Rate Advances, initial Interest Period for each such Advance. 
If no election as to the currency of an Advance is specified in any such Notice,
then the requested Advance shall be denominated in Dollars.  If no election as
to the Type of Advance is specified in any Notice of Revolving Credit Borrowing
for a Dollar Advance, then the requested Advance shall be a Base Rate Advance. 
If no Interest Period with respect to any Eurocurrency Advance is specified in
any such Notice, then the applicable Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  If no election as to the Borrower
is specified in any such Notice, then the requested Borrower shall be deemed to
be the Parent Borrower.  Each Lender shall, before 2:00 P.M. (New York City
time), in the case of Dollar Advances, and 3:00 P.M. (London time), in the case
of Euro Advances, on the date of such Revolving Credit Borrowing, make available
for the account of its Applicable Lending Office to the Agent at the Agent’s
Office, in same day funds, such Lender’s ratable portion of such Revolving
Credit Borrowing.  After the Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article III, the Agent will make such
funds available to the Borrower that requested such Revolving Credit Borrowing
at the Agent’s address referred to in Section 9.02.

(a)  Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $10,000,000 (or, in the case of Euro Advances, €5,000,000) or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.11 or 2.15 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than eight separate Revolving
Credit Borrowings.

(b)  Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the relevant Borrower.  In the case of any Revolving Credit Borrowing that
the related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the relevant Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Revolving
Credit Borrowing for such Revolving Credit Borrowing the applicable conditions
set forth in Article III, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Revolving Credit Advance to be made by such Lender as part of such
Revolving Credit Borrowing when such Revolving Credit Advance, as a result of
such failure, is not made on such date.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

22

(c)  Unless the Agent shall have received notice from a Lender prior to the date
(or, in the case of Base Rate Advances, prior to 1:00 P.M. (New York City time)
on the date) of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower that requested such Borrowing on such
date a corresponding amount in the applicable currency.  If and to the extent
that such Lender shall not have so made such ratable portion available to the
Agent, such Lender and each Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount in the applicable currency
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent, at
(i) in the case of such Borrower, the interest rate applicable at the time to
Revolving Credit Advances comprising such Revolving Credit Borrowing and (ii) in
the case of such Lender, (A) with respect to Dollar Advances, the greater of (x)
the Federal Funds Rate and (y) a rate determined by the Agent in accordance with
banking industry rules on interbank compensation and (B) with respect to Euro
Advances, the rate per annum determined by the Agent to represent its cost of
overnight or short-term funds in Euros.  If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Borrowing for purposes of this
Agreement.

(d)  The failure of any Lender to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Advance to be made by
such other Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03.   The Competitive Bid Advances

.  (a)  Each Lender severally agrees that the Parent Borrower may make
Competitive Bid Borrowings in Dollars under this Section 2.03 from time to time
on any Business Day during the period from the date hereof until the date
occurring 30 days prior to the Termination Date in the manner set forth below;
provided that, following the making of each Competitive Bid Borrowing, the
aggregate amount of the Advances then outstanding, when added to the sum of (i)
the L/C Obligations then outstanding and (ii) the aggregate principal amount of
the Swing Line Advances then outstanding, does not exceed the Total Commitments
(computed without regard to any Competitive Bid Reduction).

(i)         The Parent Borrower may request a Competitive Bid Borrowing under
this Section 2.03 by delivering to the Agent, by fax, a notice of a Competitive
Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in substantially the
form of Exhibit B-2 hereto, specifying therein the requested (v) date of such
proposed Competitive Bid Borrowing, (w) aggregate amount of such proposed
Competitive Bid Borrowing, (x) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring 30
days after the date of such Competitive Bid Borrowing or later than the
Termination Date), (y) interest payment date or dates relating thereto, and (z)
other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than 10:00 A.M. (New York City time) (A) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if the Parent Borrower
shall specify in the Notice of Competitive Bid Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and (B) at least five Business Days prior to the date
of the proposed Competitive Bid Borrowing, if the Parent Borrower shall instead
specify in the Notice of Competitive Bid Borrowing that the rates of interest be
offered by the Lenders are to be based on the LIBO Rate (the Advances comprising
such Competitive Bid Borrowing being referred to herein as “LIBO Rate
Advances”).  Each Notice of Competitive Bid Borrowing shall be irrevocable and
binding on the Parent Borrower.  The Agent shall in turn promptly notify each
Lender of each request for a Competitive Bid Borrowing received by it from the
Parent Borrower by sending such Lender a copy of the related Notice of
Competitive Bid Borrowing.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

23

(ii)        Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Parent
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Lender in its sole discretion, by notifying the
Agent (which shall give prompt notice thereof to the Parent Borrower), before
9:30 A.M. (New York City time) on the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances and before 10:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, of the minimum
amount and maximum amount of each Competitive Bid Advance which such Lender
would be willing to make as part of such proposed Competitive Bid Borrowing
(which amounts may, subject to the proviso to the first sentence of this Section
2.03(a), exceed such Lender’s Commitment, if any), the rate or rates of interest
therefor and such Lender’s Applicable Lending Office with respect to such
Competitive Bid Advance; provided that if the Agent in its capacity as a Lender
shall, in its sole discretion, elect to make any such offer, it shall notify the
Parent Borrower of such offer at least 30 minutes before the time and on the
date on which notice of such election is to be given to the Agent by the other
Lenders.  If any Lender shall elect not to make such an offer, such Lender shall
so notify the Agent, at least 30 minutes prior to the time at which notice of
such election is to be given to the Agent by the other Lenders, and such Lender
shall not be obligated to, and shall not, make any Competitive Bid Advance as
part of such Competitive Bid Borrowing; provided that the failure by any Lender
to give such notice shall not cause such Lender to be obligated to make any
Competitive Bid Advance as part of such proposed Competitive Bid Borrowing.

(iii)       The Parent Borrower shall, in turn, before 10:30 A.M. (New York City
time) on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances and before 11:00
A.M. (New York City time) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of LIBO Rate Advances, either:

(x)        cancel such Competitive Bid Borrowing by giving the Agent notice to
that effect, or

(y)        accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above, in its sole discretion, by giving notice to
the Agent of the amount of each Competitive Bid Advance (which amount shall be
equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to the Parent Borrower by the Agent on behalf of such
Lender for such Competitive Bid Advance pursuant to paragraph (ii) above) to be
made by each Lender as part of such Competitive Bid Borrowing, and reject any
remaining offers made by Lenders pursuant to paragraph (ii) above by giving the
Agent notice to that effect.  The Parent Borrower shall accept the offers made
by any Lender or Lenders to make Competitive Bid Advances in order of the lowest
to the highest rates of interest offered by such Lenders.  If two or more
Lenders have offered the same interest rate, the amount to be borrowed at such
interest rate will be allocated among such Lenders in proportion to the maximum
amount that each such Lender offered at such interest rate.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

24

(iv)       If the Parent Borrower notifies the Agent that such Competitive Bid
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent shall
give prompt notice thereof to the Lenders and such Competitive Bid Borrowing
shall not be made.

(v)        If the Parent Borrower accepts one or more of the offers made by any
Lender or Lenders pursuant to paragraph (iii)(y) above, the Agent shall in turn
promptly notify (A) each Lender that has made an offer as described in paragraph
(ii) above, of the date and aggregate amount of such Competitive Bid Borrowing
and whether or not any offer or offers made by such Lender pursuant to paragraph
(ii) above have been accepted by the Parent Borrower, (B) each Lender that is to
make a Competitive Bid Advance as part of such Competitive Bid Borrowing, of the
amount of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
has received forms of documents appearing to fulfill the applicable conditions
set forth in Article III.  Each Lender that is to make a Competitive Bid Advance
as part of such Competitive Bid Borrowing shall, before 12:00 noon (New York
City time) on the date of such Competitive Bid Borrowing specified in the notice
received from the Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Agent pursuant
to clause (C) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Office, in same day funds,
such Lender’s portion of such Competitive Bid Borrowing.  Upon fulfillment of
the applicable conditions set forth in Article III and after receipt by the
Agent of such funds, the Agent will make such funds available to the Parent
Borrower at the Agent’s address referred to in Section 9.02.  Promptly after
each Competitive Bid Borrowing the Agent will notify each Lender of the amount
of the Competitive Bid Borrowing, the consequent Competitive Bid Reduction and
the dates upon which such Competitive Bid Reduction commenced and will
terminate.

(vi)       If the Parent Borrower notifies the Agent that it accepts one or more
of the offers made by any Lender or Lenders pursuant to paragraph (iii)(y)
above, such notice of acceptance shall be irrevocable and binding on the Parent
Borrower.  The Parent Borrower shall indemnify each Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in the related Notice of Competitive Bid Borrowing
for such Competitive Bid Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.

(b)  Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Parent Borrower
shall be in compliance with the limitation set forth in the proviso to the first
sentence of subsection (a) above.

(c)  Within the limits and on the conditions set forth in this Section 2.03, the
Parent Borrower may from time to time borrow under this Section 2.03, repay or
prepay pursuant to subsection (d) below, and reborrow under this Section 2.03,
provided that a Competitive Bid Borrowing shall not be made within three
Business Days of the date of any other Competitive Bid Borrowing.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

25

(d)  The Parent Borrower shall repay to the Agent for the account of each Lender
that has made a Competitive Bid Advance, on the maturity date of each
Competitive Bid Advance (such maturity date being that specified by the Parent
Borrower for repayment of such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance.  The Parent
Borrower shall not have any right to prepay any principal amount of any
Competitive Bid Advance unless, and then only on the terms, specified by the
Parent Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and set
forth in the Competitive Bid Note evidencing such Competitive Bid Advance.

(e)  The Parent Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by the Parent Borrower for such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to subsection
(a)(i) above, as provided in the Competitive Bid Note evidencing such
Competitive Bid Advance.  Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Parent Borrower shall pay interest
on the amount of unpaid principal of and interest on each Competitive Bid
Advance owing to a Lender, payable in arrears on the date or dates interest is
payable thereon, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such Competitive Bid Advance under the
terms of the Competitive Bid Note evidencing such Competitive Bid Advance unless
otherwise agreed in such Competitive Bid Note.

(f)  The indebtedness of the Parent Borrower resulting from each Competitive Bid
Advance made as part of a Competitive Bid Borrowing shall be evidenced by a
separate Competitive Bid Note payable to the order of the Lender making such
Competitive Bid Advance.

SECTION 2.04.   The Swing Line Advances

.  (a)  Subject to the terms and conditions hereof, each Swing Line Lender
agrees to make a portion of the credit otherwise available to the Parent
Borrower under the Commitments from time to time during the Commitment Period by
making swing line advances (“Swing Line Advances”) to the Parent Borrower in
Dollars; provided that (i) the aggregate principal amount of Swing Line Advances
outstanding at any time shall not exceed the Swing Line Commitment then in
effect (notwithstanding that the Swing Line Advances of any Swing Line Lender
outstanding at any time, when aggregated with such Swing Line Lender’s other
outstanding Revolving Credit Advances, may exceed the Swing Line Commitment then
in effect), (ii) the Parent Borrower shall not request, and no Swing Line Lender
shall make, any Swing Line Advance if, after giving effect to the making of such
Swing Line Advance, the aggregate amount of the Available Commitments would be
less than zero, (iii) no Swing Line Lender shall make any Swing Line Advance
without first confirming with the Agent that, after giving effect to the making
of such Swing Line Advance, the aggregate amount of the Available Commitments
would be greater than or equal to zero and (iv) such Swing Line Advances shall
be Base Rate Advances.  During the Commitment Period, the Parent Borrower may
use the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  Swing Line Advances shall be
Base Rate Advances only.



(a)  The Parent Borrower shall repay to each Swing Line Lender the then unpaid
principal amount of each Swing Line Advance made by such Lender on the earlier
of the Termination Date and the first date after such Swing Line Advance is made
that is the 15th or last day of a calendar month and is at least five Business
Days after such Swing Line Advance is made; provided that on each date that a
Revolving Credit Advance or Competitive Bid Advance is borrowed, the Parent
Borrower shall repay all Swing Line Advances then outstanding.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

26

SECTION 2.05.   Making the Swing Line Advances; Refunding of Swing Line Advances

.  (a)  Whenever the Parent Borrower desires that a Swing Line Lender make Swing
Line Advances, it shall give, at the Parent Borrower’s sole option, any Swing
Line Lender irrevocable telephonic notice confirmed promptly in writing (which
telephonic notice must be received by such Swing Line Lender not later than 1:00
P.M. (New York City time) on the date of the proposed Swing Line Advance),
specifying (i) the amount to be borrowed and (ii) the requested date of such
Borrowing (which shall be a Business Day during the Commitment Period).  Each
Swing Line Advance shall be in an amount equal to $500,000 or a whole multiple
of $100,000 in excess thereof.  Not later than 3:00 P.M. (New York City time) on
the date of such Swing Line Advance, the relevant Swing Line Lender shall make
available to the Agent at the Agent’s Office, in same day funds, an amount equal
to the amount of the Swing Line Advance to be made by such Swing Line Lender. 
After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Parent Borrower at the Agent’s address referred to in Section 9.02.

(a)  Each Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs each Swing Line Lender to act on its behalf), on one
Business Day’s notice given by such Swing Line Lender no later than 12:00 noon
(New York City time), request each Lender to make, and each Lender hereby agrees
to make, a Revolving Credit Advance that is a Base Rate Advance, in an amount
equal to such Lender’s Percentage of the aggregate amount of the Swing Line
Advances made by such Swing Line Lender (the “Refunded Swing Line Advances”)
outstanding on the date of such notice, to repay such Swing Line Lender.  Each
Lender shall make the amount of such Refunded Swing Line Advance available to
the Agent at the Agent’s Office, in same day funds, not later than 10:00 A.M.
(New York City time) one Business Day after the date of such notice.  The
proceeds of such Refunded Swing Line Advances shall be immediately made
available by the Agent to such Swing Line Lender for application by such Swing
Line Lender to the repayment of the Swing Line Advances.

(b)  If prior to the time a Refunded Swing Line Advance would have otherwise
been made pursuant to Section 2.05(b), one of the events described in Section
6.01(e) shall have occurred and be continuing with respect to the Parent
Borrower or if for any other reason, as determined by any Swing Line Lender in
its sole discretion, Refunded Swing Line Advances may not be made as
contemplated by Section 2.05(b), each Lender shall, on the date such Refunded
Swing Line Advance was to have been made pursuant to the notice referred to in
Section 2.05(b), purchase for cash an undivided participating interest in the
then outstanding Swing Line Advances by paying to such Swing Line Lender an
amount (the “Swing Line Participation Amount”) equal to (i) such Lender’s
Percentage times (ii) the sum of the aggregate principal amount of Swing Line
Advances made by such Swing Line Lender that are then outstanding and that were
to have been repaid with such Refunded Swing Line Advances.

(c)  If at any time after any Swing Line Lender has received from any Lender
such Lender’s Swing Line Participation Amount, such Swing Line Lender receives
any payment on account of the Swing Line Advances made by such Swing Line
Lender, such Swing Line Lender will distribute to such Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all such Swing Line Advances
then due); provided, however, that in the event that such payment received by
such Swing Line Lender is required to be returned, such Lender will return to
such Swing Line Lender any portion thereof previously distributed to it by such
Swing Line Lender.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

27

(d)  Each Lender’s obligation to make the Refunded Swing Line Advances referred
to in Section 2.05(b) and to purchase participating interests pursuant to
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Parent Borrower may have against any Swing
Line Lender, any Borrower or any other Person for any reason whatsoever, (ii)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Article III, (iii) any
adverse change in the condition (financial or otherwise) of any Borrower, (iv)
any breach of this Agreement by any Borrower or any other Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

SECTION 2.06.   Letters of Credit

.  (a)  L/C Issuer Obligation.  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 2.06(d)(i), agrees to issue letters of credit (“Letters of Credit”) for
the account of any Borrower on any Business Day during the Commitment Period in
such form as may be approved from time to time by the Issuing Lender; provided
that (i) the Issuing Lender shall not issue any Letter of Credit if, after
giving effect to such issuance, (A) the L/C Obligations would exceed the L/C
Issuer Obligation or (B) the aggregate amount of the Available Commitments would
be less than zero and (ii) no Issuing Lender shall issue any Letter of Credit
without first confirming with the Agent that, after giving effect to the
issuance of such Letter of Credit, the aggregate amount of the Available
Commitments would be greater than or equal to zero.  In addition, no Issuing
Lender shall be under any obligation to issue any Letter of Credit if (i) such
issuance would conflict with, or cause the Issuing Lender or any L/C Participant
to exceed any limits imposed by, any applicable law, rule, regulation or order
or any request or directive (whether or not having the force of law), or would
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Lender in good faith
deems material to it or (ii) the issuance of the Letter of Credit would violate
one or more policies of the Issuing Lender applicable to letters of credit
generally without regard to the party requesting the Letter of Credit.

Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (A) the first anniversary of its date of issuance and
(B) the date that is five Business Days prior to the Termination Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (B) above).  No Issuing Lender shall amend any
Letter of Credit if the L/C Issuer would not be permitted at such time to issue
the Letter of Credit in its amended form under the terms hereof.

(a)  Procedure for Issuance of Letters of Credit.  Any Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, executed by such Borrower (and, if such Borrower is a Foreign
Subsidiary Borrower, by the Parent Borrower) and otherwise completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request.  Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and such Borrower.  The Issuing
Lender shall furnish a copy of such Letter of Credit to the relevant Borrower
promptly following the issuance thereof.  The Issuing Lender shall promptly
furnish to the Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

28

(b)  Fees and Other Charges.  Each Borrower will pay a fee on the aggregate
amount available to be drawn on all outstanding Letters of Credit issued for its
account at a per annum rate equal to the Applicable Rate then in effect with
respect to Eurocurrency Rate Advances, shared ratably among the Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date.  In addition, each Borrower shall pay to the Issuing Lender for its own
account a fronting fee in an amount agreed with the Issuing Lender on the
undrawn and unexpired amount of each Letter of Credit issued for the account of
such Borrower, payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date.  In addition to the foregoing fees, each Borrower shall pay
or reimburse the Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by the Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued for the account of such Borrower.

(c)  L/C Participations.  (i)  Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by the Issuing Lender and the amount of each draft paid by the Issuing
Lender thereunder.  Each L/C Participant agrees with the Issuing Lender that, if
a draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the relevant Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.  Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article III, (C) any adverse change in the
condition (financial or otherwise) of any Borrower, (D) any breach of this
Agreement by any Borrower or any other L/C Participant or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(ii)        If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 2.06(d)(i) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (A) such amount, times (B) the greater of (x)
the daily average Federal Funds Rate and (y) a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Issuing Lender, times (C) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360.  If any such amount required to be
paid by any L/C Participant pursuant to Section 2.06(d)(i) is not made available
to the Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, the Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Advances.  A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

29

(iii)       Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 2.06(d)(i), the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from a Borrower or otherwise, including proceeds of collateral applied thereto
by the Issuing Lender), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.

(d)  Reimbursement Obligation of the Borrowers.  If any draft is paid under any
Letter of Credit issued for the account of any Borrower, such Borrower shall
reimburse the Issuing Lender for the amount of (x) the draft so paid and (y) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment, not later than 2:00 P.M. (New York City time)
on (i) the Business Day that such Borrower receives notice of such draft, if
such notice is received on such day prior to 10:00 A.M. (New York City time) or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day that such Borrower receives such notice.  Each such payment shall be
made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.  Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (A) until the Business Day next succeeding the
date of the relevant notice, Section 2.10(a)(i) and (B) thereafter, Section
2.10(b).  Notwithstanding the foregoing, each Borrower may, at its sole option
and subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.02, 2.03 or 2.05 that such payment be financed with a
Revolving Credit Advance, a Competitive Bid Advance or a Swing Line Advance in
an equivalent amount and, to the extent so financed, such Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting Revolving
Credit Advance, Competitive Bid Advance or Swing Line Advance.   

(e)  Obligations Absolute.  Each Borrower’s obligations under this Section 2.06
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  Each Borrower also agrees with the
Issuing Lender that the Issuing Lender shall not be responsible for, and such
Borrower’s Reimbursement Obligations under Section 2.06(e) shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among such Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of such Borrower against
any beneficiary of such Letter of Credit or any such transferee.  The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions resulting from the gross negligence or willful misconduct of the
Issuing Lender.  Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit issued for the
account of such Borrower or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on such
Borrower and shall not result in any liability of the Issuing Lender to such
Borrower.

(f)  Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit issued for the account of a Borrower, the Issuing
Lender shall promptly notify such Borrower of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

30

(g)  Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section
2.06, the provisions of this Section 2.06 shall apply.

(h)  Applicability of ISP.  Unless otherwise expressly agreed by the Issuer
Lender and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.

(i)   Issuing Lender Protection.  The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the benefits and
immunities provided to the Agent in Article VII with respect to any acts taken
or omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and any Application pertaining to
such Letters of Credit.

SECTION 2.07.   Fees

.  (a)  Undrawn Fee.  The Parent Borrower agrees to pay to the Agent for the
account of each Lender an undrawn fee on the aggregate amount of such Lender’s
Commitment (x) from the Effective Date in the case of each Initial Lender and
(y) from the later of the Effective Date and the effective date specified in the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender, in each case, until the
Termination Date computed at the Applicable Rate on the average daily amount of
the Available Commitment of such Lender during the period for which payment is
made, payable in arrears quarterly on the third Business Day following the end
of each March, June, September and December and on the Termination Date,
commencing on the first of such dates to occur after the date hereof.

(a)  Agent’s Fees.  The Parent Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Parent Borrower
and the Agent.

SECTION 2.08.   Optional Termination or Reduction of the Commitments

.  The Parent Borrower shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and provided further that, after giving
effect thereto and to any prepayments of the Advances made on the effective date
thereof, the Total Commitments shall not be reduced to an amount that is less
than the Total Extensions of Credit.

SECTION 2.09.   Repayment of Revolving Credit Advances

.  (a)  Each Borrower shall repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Revolving
Credit Advances made to it then outstanding.

(a)  If the Agent has notified the Parent Borrower that, on a Calculation Date,
the Total Extensions of Credit exceed 105% of the Total Commitments then in
effect, the Parent Borrower shall, within three Business Days after such
Calculation Date, prepay (or cause the Foreign Subsidiary Borrowers to prepay)
such of the outstanding Advances, in an aggregate principal amount such that,
after giving effect thereto, the Total Extensions of Credit do not exceed the
Total Commitments.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

31

SECTION 2.10.   Interest on Revolving Credit and Swing Line Advances; Regulation
D Compensation

.  (a)  Scheduled Interest.  Each Borrower shall pay interest on the unpaid
principal amount of each Revolving Credit Advance owing by it to each Lender,
and each Swing Line Advance owing by it to each Swing Line Lender, from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i)         Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the Applicable Rate in effect from
time to time, payable (A) in the case of Revolving Credit Advances, in arrears
quarterly on the last day of each March, June, September and December, during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full and (B) in the case of Swing Line Advances, in arrears on the day that
such Advance is required to be repaid.

(ii)        Eurocurrency Rate Advances.  During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (w) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (x) the Applicable Rate in effect from time to time plus (y) any
Mandatory Cost incurred by such Lender in respect of such Advance from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurocurrency Rate Advance shall be
Converted or paid in full.

(b)  Default Interest.  Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), each Borrower shall pay interest on (i)
the unpaid principal amount of each Revolving Credit Advance and Swing Line
Advance made to it, and, to the extent not paid in accordance with Section
2.06(e), its Reimbursement Obligations, owing to each Lender, payable in arrears
on the dates referred to in clause (a) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a) above and on such Reimbursement Obligations
pursuant to Section 2.06(e) and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (a)(i)
above (or, in the case of amounts denominated in Euros, the rate that would
apply to Advances in such currency pursuant to clause (a)(ii) above).

(c)  Regulation D Compensation.  Each Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System of the
United States (or any successor) may require any Borrower to pay,
contemporaneously with each payment by such Borrower of interest on Eurocurrency
Rate Advances, LIBO Rate Advances or Base Rate Advances when the interest rate
for a Base Rate Advance is determined pursuant to clause (c) of the definition
of Base Rate, additional interest on the related Eurocurrency Rate Advances,
LIBO Rate Advances or Base Rate Advances when the interest rate for a Base Rate
Advance is determined pursuant to clause (c) of the definition of Base Rate, as
applicable, of such Lender at the rate per annum equal to the excess of (i)(A)
the applicable Eurocurrency Rate, LIBO Rate or Base Rate determined by clause
(c) of the definition of Base Rate, divided by (B) one minus the Eurocurrency
Rate Reserve Percentage over (ii) the rate specified in clause (i)(A).  Any
Lender wishing to require payment of such additional interest shall so notify
the Agent and the Parent Borrower, in which case such additional interest on the
Eurocurrency Rate Advances, LIBO Rate Advances or Base Rate Advances, as
applicable, of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period or, in the case of
Base Rate Advances, day, in each case, commencing after the giving of such
notice.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

32

SECTION 2.11.   Certain Interest Rate Determinations

.  (a)  Each Reference Bank agrees to furnish to the Agent timely information
for the purpose of determining each Eurocurrency Rate and each LIBO Rate.  If
any one or more of the Reference Banks shall not furnish such timely information
to the Agent for the purpose of determining any such interest rate, the Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Banks.  The Agent shall give prompt notice to the
Parent Borrower and the Lenders of the applicable interest rate determined by
the Agent for purposes of Section 2.10(a)(i) or (ii), and the rate, if any,
furnished by each Reference Bank for the purpose of determining the interest
rate under Section 2.10(a)(ii).

(a)  If, with respect to any Eurocurrency Rate Advances, (x) the Agent shall
have determined (which determination shall be conclusive and binding upon the
Borrowers) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for any such Eurocurrency Rate Advance or (y) the Required Lenders notify
the Agent that the Eurocurrency Rate for any Interest Period for such Advances
will not adequately reflect the cost to such Required Lenders of making, funding
or maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Parent Borrower and the Lenders,
whereupon (i) each Eurocurrency Rate Advance denominated in Dollars will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, (ii) the obligation of the Lenders to make, or
to Convert Revolving Credit Advances denominated in Dollars into, Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Parent
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (iii) any outstanding Eurocurrency Rate Advances denominated in
Euros shall be repaid by the applicable Borrower on the last day of the then
current Interest Period with respect thereto together with accrued interest
thereon or otherwise, at the option of the applicable Borrower with the consent
of each affected Lender, shall remain outstanding and bear interest at a rate
which reflects, as to each of the Lenders, such Lender’s cost of funding such
Eurocurrency Rate Advances, as reasonably determined by such Lender, plus the
Applicable Rate hereunder.

(b)  If a Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower (and, if such Borrower is a Foreign Subsidiary
Borrower, the Parent Borrower) and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) in the case of Dollar Advances, Convert into Base Rate Advances and (ii) in
the case of Euro Advances, be continued as Eurocurrency Rate Advances having an
Interest Period of one month.

(c)  On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing in Dollars shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(d)  Upon the occurrence and during the continuance of any Event of Default, (i)
each Eurocurrency Rate Advance denominated in Dollars will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
denominated in Dollars into, Eurocurrency Rate Advances shall be suspended.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

33

(e)  If Reuters Screen LIBOR01 Page is unavailable and fewer than two Reference
Banks furnish timely information to the Agent for determining the Eurocurrency
Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO Rate Advances, as
the case may be,

(i)         the Agent shall forthwith notify the Parent Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii)        with respect to Eurocurrency Rate Advances denominated in Dollars,
each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance),

(iii)       with respect to any outstanding Eurocurrency Rate Advances
denominated in Euros, such Advances shall be repaid by the applicable Borrower
on the last day of the then current Interest Period with respect thereto
together with accrued interest thereon or otherwise, at the option of the
applicable Borrower with the consent of each affected Lender, shall remain
outstanding and bear interest at a rate which reflects, as to each of the
Lenders, such Lender’s cost of funding such Eurocurrency Rate Advances, as
reasonably determined by such Lender, plus the Applicable Rate hereunder, and

(iv)       the obligation of the Lenders to make Eurocurrency Rate Advances or
LIBO Rate Advances, or to Convert Revolving Credit Advances into, Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Parent
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.12.   Optional Conversion of Revolving Credit Advances

.  The Parent Borrower may on any Business Day, upon notice given to the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of Sections
2.11 and 2.15, Convert all Revolving Credit Advances denominated in Dollars of
one Type comprising the same Borrowing into Revolving Credit Advances
denominated in Dollars of the other Type; provided, however, that (a) any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
(b) any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall
be in an amount not less than the minimum amount specified in Section 2.02(b),
(c) no Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b) and (d) no Euro
Advances may be converted into Base Rate Advances.  Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance.  Each notice of Conversion shall
be irrevocable and binding on the Borrowers.

SECTION 2.13.   Optional Prepayments of Revolving Credit and Swing Line Advances

.  Any Borrower may, in the case of Eurocurrency Rate Advances, upon at least
two Business Days’ notice to the Agent and, in the case of Base Rate Advances,
upon notice to the Agent not later than 10:00 A.M. (New York City time) on the
date of the proposed prepayment, stating in each case the proposed date and
aggregate principal amount of the prepayment, and if such notice is given such
Borrower shall, prepay the outstanding principal amount of the Revolving Credit
Advances comprising part of the same Revolving Credit Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, in the case of Euro
Advances, €5,000,000 or an integral multiple of €1,000,000 in excess thereof)
and (y) in the event of any such prepayment of a Eurocurrency Rate Advance, such
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(c).  The Parent Borrower may, upon notice to the Agent not later
than 10:00 A.M. (New York City time) on the date of the proposed prepayment,
stating in each case the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Parent Borrower shall, prepay the
outstanding principal amount of the Swing Line Advances comprising part of the
same Swing Line Borrowing in whole or in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that each partial prepayment shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

34

SECTION 2.14.   Increased Costs

.  (a)  If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender or Issuing Lender of agreeing to make or making, funding or
maintaining Advances or issuing or participating in Letters of Credit (excluding
for purposes of this Section 2.14 any such increased costs resulting from (A)
Taxes or Other Taxes (as to which Section 2.17 shall govern) and (B) changes in
the basis of taxation of overall net income or overall gross income by the
United States or by the foreign jurisdiction or state under the laws of which
such Lender or Issuing Lender is organized or has its Applicable Lending Office
or any political subdivision thereof), then such Lender or Issuing Lender may
from time to time give notice of such circumstances to the Parent Borrower (with
a copy of such notice to the Agent); provided, however, that each Lender and
Issuing Lender agrees, before giving any such notice, to use its reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the need for, or reduce the amount of, such
increased costs and would not be disadvantageous to such Lender or Issuing
Lender.  The amount sufficient to compensate such Lender or Issuing Lender in
light of such increase in costs to such Lender or Issuing Lender or any
corporation controlling such Lender or Issuing Lender shall be determined by
such Lender or Issuing Lender in good faith.  A certificate specifying the event
referred to in this Section 2.14(a), the amount sufficient to compensate such
Lender or Issuing Lender and the basis of its calculations (which shall be
reasonable), submitted in good faith to the Parent Borrower and the Agent by
such Lender or Issuing Lender, shall be conclusive and binding for all purposes,
absent manifest error.  Each Lender and Issuing Lender agrees to provide
reasonably prompt notice to the Parent Borrower of the occurrence of any event
referred to in the first sentence of this Section 2.14(a).

(a)  If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) after the date hereof affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type or in respect of any Letter
of Credit, then, such Lender may from time to time give notice of such
circumstances to the Parent Borrower (with a copy of such notice to the Agent);
provided, however, that each Lender agrees, before giving any such notice, to
use its reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such designation would avoid the need for, or reduce the amount
of, the cost to such Lender of such increase in the amount of capital maintained
by such Lender and would not be disadvantageous to such Lender.  The amount
sufficient to compensate such Lender in light of such increase in capital
maintained by such Lender or any corporation controlling such Lender shall be
determined by such Lender in good faith to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder and to issue or participate in
Letters of Credit hereunder.  A certificate specifying the event referred to in
this Section 2.14(b), the amount sufficient to compensate such Lender and the
basis of its calculations (which shall be reasonable), submitted in good faith
to the Parent Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.  Each Lender agrees to provide
reasonably prompt notice to the Parent Borrower of the occurrence of any event
referred to in the first sentence of this Section 2.14(b).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

35

(b)  Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in law, regardless of the date enacted, adopted or issued, and be
eligible for redress pursuant to clause (a) or (b) of this Section 2.14.

(c)  The Parent Borrower shall, within five days of receiving a notice from any
Lender pursuant to clause (a) or (b) of this Section 2.14, elect (and shall
notify such Lender and the Agent of such election) to:

(i)         pay to the Agent for the account of such Lender, from time to time
commencing on the date of notice by such Lender and as specified by such Lender,
(A) the amount such Lender has set forth in the certificate which such Lender
has delivered to the Parent Borrower pursuant to clause (a) of this Section 2.14
or (B) the amount such Lender has set forth in the certificate which such Lender
has delivered to the Parent Borrower pursuant to clause (b) of this Section
2.14, as the case may be; or

(ii)        terminate such Lender’s Commitment on a date which shall be
specified in the notice sent by the Parent Borrower, and such Lender’s
Commitment shall terminate on such date; provided, however, that the Total
Commitments of the Lenders shall not be reduced, as a result of any such
termination, to an amount that is less than the Total Extensions of Credit then
outstanding; provided, further, that such termination shall not be effective if,
after giving effect to such termination, the aggregate amount of the Commitments
so terminated or assigned under this Section 2.14 and Section 2.15(b) during the
term of this Agreement would exceed 25% of the aggregate amount of the
Commitments as of the Effective Date; and provided further, that upon
termination of a Lender’s Commitment under this Section 2.14(d)(ii), the Parent
Borrower shall on the date such termination becomes effective pay, prepay or
cause to be prepaid the aggregate principal amount of all Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount, all undrawn fees and other fees payable to such Lender and all
other amounts payable to such Lender under this Agreement (including, but not
limited to, any increased costs or other additional amounts (computed in
accordance with this Section 2.14), and any Taxes, incurred by such Lender prior
to the effective date of such termination and amounts payable under Section
9.04(a)).  Upon such payments and prepayments, the obligations of such Lender
hereunder, by the provisions hereof, shall be released and discharged.  Such
Lender’s rights under Sections 2.14, 2.17 and 9.04(b), and its obligations under
Sections 2.06(j), 7.05 and 9.04(e), shall survive such release and discharge as
to matters occurring prior to date of such termination; or

(iii)       require that such Lender assign to the Parent Borrower’s designated
assignee or assignees, in accordance with the terms of Section 9.07, all
Advances then owing to such Lender and all rights and obligations of such Lender
hereunder; provided that (A) each such assignment shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or assignments which together cover
all of the rights and obligations of the assigning Lender under this Agreement,
(B) no Lender shall be obligated to make any such assignment as a result of a
demand by the Parent Borrower pursuant to this Section 2.14(d) unless and until
such Lender shall have received one or more payments from either the relevant
Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of all Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount, all undrawn fees and other fees payable to such Lender and all other
amounts payable to such Lender under this Agreement (including, but not limited
to, any increased costs or other additional amounts (computed in accordance with
this Section 2.14), and any Taxes, incurred by such Lender prior to the
effective date of such assignment and amounts payable under Section 9.04(a)) and
(C) each such assignment shall be made pursuant to an Assignment and Acceptance;
provided, however, that such assignment shall not be effective if, after giving
effect to such assignment, the aggregate amount of the Commitments so assigned
or terminated under this Section 2.14 and Section 2.15(b) during the term of
this Agreement would exceed 25% of the aggregate amount of the Commitments as of
the Effective Date.  Upon such payments and prepayments, the obligations of such
Lender hereunder, by the provisions hereof, shall be released and discharged;
provided, however, that such Lender’s rights under Sections 2.14, 2.17 and
9.04(b), and its obligations under Sections 2.06(j), 7.05 and 9.04(e), shall
survive such release and discharge as to matters occurring prior to the date of
termination of such Lender’s Commitment.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

36

SECTION 2.15.   Illegality

.  (a)  Notwithstanding any other provision of this Agreement, if any Lender
(any such Lender being referred to herein as an “Affected Lender”) shall notify
the Agent that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for any Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances or LIBO Rate Advances or to fund or maintain
Eurocurrency Rate Advances or LIBO Rate Advances hereunder, the obligation of
the Lenders to make, or to Convert Revolving Credit Advances into, Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Parent
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.  The Parent Borrower’s right to require an assignment in
accordance with clause (b)(ii) below shall not be effective to the extent that
Lenders representing a majority of the Commitments then outstanding shall be
“Affected Lenders”.

(a)  The Parent Borrower shall, within five days of receiving a notice from any
Affected Lender pursuant to clause (a) of this Section 2.15, elect (and shall
notify such Affected Lender and the Agent of such election) to:

(i)         prepay (or cause the relevant Foreign Subsidiary Borrowers to
prepay) in full all Eurocurrency Rate Advances or LIBO Rate Advances then
outstanding, together with interest thereon, unless in the case of Eurocurrency
Rate Advances denominated in Dollars the Parent Borrower, within five Business
Days of written notice from the Agent, converts all such Eurocurrency Rate
Advances of all Lenders then outstanding into Base Rate Advances in accordance
with Section 2.12; or

(ii)        require that such Affected Lender assign to the Parent Borrower’s
designated assignee or assignees, in accordance with the terms of Section 9.07,
all Advances then owing to such Affected Lender and all rights and obligations
of such Affected Lender hereunder; provided that (A) each such assignment shall
be either an assignment of all of the rights and obligations of the assigning
Affected Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or
assignments which together cover all of the rights and obligations of the
assigning Affected Lender under this Agreement, (B) no Affected Lender shall be
obligated to make any such assignment as a result of a demand by the Parent
Borrower pursuant to this Section 2.15(b) unless and until such Affected Lender
shall have received one or more payments from either the relevant Borrower or
one or more assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of all Advances owing to such Affected Lender,
together with accrued interest thereon to the date of payment of such principal
amount, all undrawn fees and other fees payable to such Affected Lender and all
other amounts payable to such Affected Lender under this Agreement (including,
but not limited to, any increased costs or other additional amounts (computed in
accordance with Section 2.14), and any Taxes, incurred by such Affected Lender
prior to the effective date of such assignment and amounts payable under Section
9.04(a)) and (C) each such assignment shall be made pursuant to an Assignment
and Acceptance; provided, however, that such assignment shall not be effective
if, after giving effect to such assignment, the aggregate amount of the
Commitments so assigned or terminated under this Section  2.15(b) and Section
2.14 during the term of this Agreement would exceed 25% of the aggregate amount
of the Commitments as of the Effective Date.  Upon such payments and
prepayments, the obligations of such Affected Lender hereunder, by the
provisions hereof, shall be released and discharged; provided, however, that
such Affected Lender’s rights under Sections 2.14, 2.17 and 9.04(b), and its
obligations under Sections 2.06(j), 7.05 and 9.04(e), shall survive such release
and discharge as to matters occurring prior to the date of termination of such
Affected Lender’s Commitment.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

37

SECTION 2.16.   Payments and Computations

.  (a)  Each Borrower shall make each payment due from it hereunder and under
its Notes, without reduction for counterclaim or setoff, not later than 11:00
A.M. (New York City time) on the day when due in Dollars to the Agent at the
Agent’s Office in same day funds; provided that payments owing with respect to
Euro Advances shall be made in Euros not later than 11:00 A.M. (London time) on
the day when due.  The Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest or undrawn fees
ratably (other than amounts payable pursuant to Section 2.03, 2.14, 2.17 or
9.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.  Upon
any Assuming Increasing Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.20, or any Assuming Extending Lender
becoming a Lender hereunder as a result of an extension of the Termination Date
pursuant to Section 2.21, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to
such Lender.  Upon its acceptance of an Assignment and Acceptance and recording
of the information contained therein in the Register pursuant to Section
9.07(d), from and after the effective date specified in such Assignment and
Acceptance, the Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(a)  All computations of interest based on the Base Rate, when calculated on the
basis of the Prime Rate, shall be made by the Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Base Rate (except as set forth directly above), the Eurocurrency Rate, the
LIBO Rate or the Federal Funds Rate or in respect of Fixed Rate Advances and of
undrawn fees shall be made by the Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or undrawn fees
are payable.  Each determination by the Agent of an interest rate and of undrawn
fees hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)  Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or undrawn fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

38

(c)  Unless the Agent shall have received notice from the Parent Borrower prior
to the date on which any payment is due to the Lenders hereunder that the
applicable Borrower will not make such payment in full, the Agent may assume
that such Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at (i) in the case of amounts due in Dollars, the
greater of (A) the Federal Funds Rate and (B) a rate determined by the Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of amounts due in Euros, the rate per annum determined by the Agent to
represent its cost of overnight or short-term funds in Euros.

(d)  If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.02(d), 2.05(b) or (c), 2.06(d), (e) or (j), 7.05 or
9.04(e), then the Agent may, in its discretion and notwithstanding any contrary
provision hereof, until the Agent reasonably determines that such Lender is not
a Defaulting Lender, (i) apply any amounts thereafter received by the Agent for
the account of such Lender for the benefit of the Agent, any Swing Line Lender
or the Issuing Lender to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Agent in its discretion.

SECTION 2.17.   Taxes

.  (a)  Any and all payments by any Borrower hereunder or under the Notes shall
be made, in accordance with Section 2.16, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, taxes imposed on its overall net income,
and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”).  If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note to any Lender or
the Agent, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.17) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the applicable Borrower shall make such
deductions and (iii) the applicable Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(a)  In addition, each Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made by it hereunder or under the Notes or
from its execution, delivery or registration of, performing under, or otherwise
with respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

39

(b)  Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.17) imposed on or paid by such Lender or the Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto.  This indemnification shall be made
within 30 days (or, in the case of any such indemnification from a Foreign
Subsidiary Borrower, 60 days) from the date such Lender or the Agent (as the
case may be) makes written demand therefor.

(c)  Within 30 days after the date of any payment of Taxes, the Parent Borrower
shall furnish to the Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment.  In the case
of any payment hereunder or under the Notes by or on behalf of the Parent
Borrower through an account or branch outside the United States or by or on
behalf of the Parent Borrower by a payor that is not a United States person, if
the Parent Borrower determines that no Taxes are payable in respect thereof, the
Parent Borrower shall furnish, or shall cause such payor to furnish, to the
Agent, at such address, an opinion of counsel acceptable to the Agent stating
that such payment is exempt from Taxes.  For purposes of this subsection (d) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

(d)  Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as requested in
writing by the Parent Borrower (but only so long as such Lender remains lawfully
able to do so), shall provide each of the Agent and the Parent Borrower with two
original U.S. Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate,
or any successor or other form prescribed by the U.S. Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes.  If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date.  If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by U.S. Internal Revenue Service form W-8BEN or W-8ECI, that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
the Parent Borrower and shall not be obligated to include in such form or
document such confidential information.

(e)  Each Lender that is entitled to an exemption from or reduction of a
non-United States withholding tax under the law of the jurisdiction in which an
Foreign Subsidiary Borrower is located, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement and the Notes shall
deliver to the applicable Foreign Subsidiary Borrower, at the time or times
prescribed by applicable law or reasonably requested by the relevant Foreign
Subsidiary Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completing, execution or submission would not materially prejudice
the legal position of such Lender.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

40

(f)  For any period with respect to which a Lender has failed to comply with the
requirements of Section 2.17(e) or (f) (other than if such failure is due to a
change in law occurring subsequent to the date on which a form originally was
required to be provided, or if such form otherwise is not required under
subsection (e) or (f) above), such Lender shall not be entitled to
indemnification under Section 2.17(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrowers shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.

(g)  Any Lender claiming any additional amounts payable pursuant to this Section
2.17 agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.18.   Sharing of Payments, Etc

.  If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) owing to it on
account of the Revolving Credit Advances, Swing Line Advances or the Letters of
Credit (other than pursuant to Section 2.14, 2.17 or 9.04(c) or as otherwise
provided herein) in excess of its ratable share of payments on account of such
Extensions of Credit obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in such Extensions of Credit
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.18 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation.

SECTION 2.19.   Use of Proceeds

.  The proceeds of the Advances, and Letters of Credit, shall be available (and
each Borrower agrees that it shall use such proceeds and Letters of Credit)
solely for general corporate purposes of the Parent Borrower and its
Subsidiaries, which may include working capital, acquisitions, capital
expenditures, refinancings and commercial paper backstop.

SECTION 2.20.   Increase in Aggregate Commitments

.  (a)  The Parent Borrower may, at any time but in any event not more than once
in any calendar year prior to the Termination Date, by notice to the Agent,
request that the aggregate amount of the Commitments be increased by an amount
of $10,000,000 or an integral multiple thereof (each a “Commitment Increase”) to
be effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Commitments at any time exceed $2,500,000,000 and (ii)
on the date of any request by the Parent Borrower for a Commitment Increase and
on the related Increase Date the applicable conditions set forth in Article III
shall be satisfied.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

41

(a)  The Agent shall promptly notify such Eligible Assignees as the Parent
Borrower may identify of a request by the Parent Borrower for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders and other Eligible Assignees wishing to participate in the Commitment
Increase must commit thereto (the “Commitment Date”).  Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) (it being understood that no Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion) and each other Eligible Assignee that
agrees to participate in such requested Commitment Increase (each such Eligible
Assignee, an “Assuming Increasing Lender”) shall give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
participate in such Commitment Increase (each such amount, the “Designated
Increase”).  If the Lenders and Assuming Increasing Lenders notify the Agent
that they are willing to participate in the requested Commitment Increase by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders and such
Assuming Increasing Lenders in such amounts as are agreed between the Parent
Borrower and the Agent (so long as any allocation is not in excess of the
Designated Increase of such Increasing Lender or Assuming Increasing Lender);
provided, however, that the Commitment of each such Assuming Increasing Lender
shall be in an amount of $5,000,000 or more.

(b)  On each Increase Date, each Assuming Increasing Lender shall become a
Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.20(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:

(i)         (A) certified copies of resolutions of the board of directors of
each Borrower or a committee of each such board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrowers (which may be from in-house counsel), in
form and substance reasonably satisfactory to the Agent;

(ii)        an assumption agreement from each Assuming Increasing Lender, if
any, in substantially the form of Exhibit D hereto (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent, the Issuing
Lenders and the Parent Borrower, as applicable;

(iii)       confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Parent Borrower and
the Agent; and

(iv)       any other documents or instruments reasonably requested by the Agent
in connection with the Commitment Increase.

(c)        On each Increase Date, upon fulfillment of the conditions set forth
in the immediately preceding sentence of this Section 2.20(c), the Agent shall
notify the Lenders (including, without limitation, each Assuming Increasing
Lender) and the Parent Borrower, on or before 1:00 P.M. (New York City time), by
fax, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Assuming Increasing Lender on such
date.  If any Base Rate Advances are outstanding on the date of any Increase
Date, the Agent shall give appropriate notice to the Increasing Lenders and the
Assuming Increasing Lenders to fund their respective pro rata shares of such
outstanding Advances, and shall reallocate such Advances among the Lenders so
that, after giving effect to such reallocation, each Lender shall participate in
each outstanding Base Rate Borrowing ratably according to their respective
Commitments.  If any Eurocurrency Rate Advances are outstanding on the date of
any Increase Date, the Agent shall, on the last day of the applicable Interest
Periods, give appropriate notice to the Increasing Lenders and the Assuming
Increasing Lenders to fund their respective pro rata shares of such outstanding
Advances, and shall reallocate such Advances among the Lenders so that, after
giving effect to such reallocation, each Lender shall participate in such
outstanding Eurocurrency Rate Borrowing ratably according to their respective
Commitments.  If any Letters of Credit or Swing Line Advances are outstanding on
any Increase Date, participations in such Extensions of Credit shall be deemed
to be reallocated on such date according to the respective Commitments of the
Lenders after giving effect to such increase.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

42

(d)        Notwithstanding anything to the contrary in this Agreement, each of
the parties hereto hereby agrees that, on each Increase Date, this Agreement may
be amended to the extent (but only to the extent (it being understood that the
terms of any Commitment Increase shall be the same as the terms for the existing
Commitments)) necessary to reflect the existence and terms of the Commitment
Increase evidenced thereby.  Any such deemed amendment may be effected in
writing by the Agent with the Parent Borrower’s consent (not to be unreasonably
withheld or delayed) and furnished to the other parties hereto.

SECTION 2.21.   Extension of Termination Date

.  (a)  Request Procedure.  The Parent Borrower, by written notice to the Agent,
may, not more than twice during the term of this Agreement, request an extension
of the Termination Date in effect at such time by one year from its then
scheduled expiration; provided that such request is made at least 30 days prior
to the applicable Termination Date.  The Agent shall promptly notify each Lender
of such request, and each Lender shall in turn, in its sole discretion, not
earlier than 30 days but not later than 20 days prior to the applicable
Termination Date, notify the Parent Borrower and the Agent in writing as to
whether such Lender will consent to such extension by delivering a Notice of
Extension of Termination Date (with each Lender consenting being a “Consenting
Lender” and each Lender not consenting being a “Non-Consenting Lender”).  If any
Lender shall fail to notify the Agent and the Parent Borrower in writing of its
consent to any such request for extension of the Termination Date at least 20
days prior to the applicable Termination Date, such Lender shall be deemed to be
a Non-Consenting Lender with respect to such request (it being understood that
such Lender may subsequently deliver a Notice of Extension of Termination Date,
subject to the consent of the Agent and Parent Borrower, or become an Assuming
Extending Lender pursuant to Section 2.12(c)).  The Agent shall notify the
Parent Borrower in writing not later than 15 days prior to the applicable
Termination Date of the decision of the Lenders regarding the Parent Borrower’s
request for an extension of the Termination Date.  It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Parent Borrower for any requested extension of the Termination Date.

(a)  Extension of Existing Commitments.  If all the Lenders consent in writing
to any such request in accordance with subsection (a) of this Section 2.21, the
Termination Date in effect at such time shall, effective as at the then existing
Termination Date (the “Extension Date”), be extended one year so long as, on the
applicable Extension Date, the applicable conditions set forth in Article III
are satisfied.  If fewer than all of the Lenders but Lenders having more than
50% of the Commitments consent in writing to any such request in accordance with
subsection (a) of this Section 2.21, the Termination Date in effect at such time
shall, effective as at the applicable Extension Date, be extended as to the
Consenting Lenders in the amount indicated on the applicable Notice of Extension
of Termination Date but shall not be extended as to any Non-Consenting Lender.

(b)  Assignment and Assumption of Commitments.  If fewer than all of the Lenders
consent to any such request pursuant to subsection (a) of this Section 2.21, the
Agent shall promptly so notify the Consenting Lenders, and each Consenting
Lender may, in its sole discretion, give written notice to the Agent not later
than 10 days prior to the applicable Termination Date of the amount of the
Non-Consenting Lenders’ Commitments and Consenting Lenders’ Commitments which
are not being extended for which it is willing to accept an assignment (such
amount for each Consenting Lender, the “Designated Amount”).  If the Consenting
Lenders notify the Agent that they are willing to accept assignments of
Commitments such that, after giving effect to any assignments and assumptions
pursuant to this Section 2.21(c), Lenders having more than 50% of the
Commitments seek to extend the Termination Date, such Commitments shall be
allocated among the Consenting Lenders willing to accept such assignments in
such amounts as are agreed between the Parent Borrower and the Agent (so long as
any allocation is not excess of the Designated Amount of such Consenting Lender)
and the appropriate parties shall be deemed to have executed an Assignment and
Assumption giving effect to such allocations on the Extension Date.  If, after
giving effect to the assignments of Commitments described directly above, there
remain any Commitments of Non-Consenting Lenders or Consenting Lenders’
Commitments which are not being extended, the Parent Borrower may arrange for
one or more Eligible Assignees that agree to an extension of the Termination
Date (each, an “Assuming Extending Lender”) to assume (via an assignment or
assumption), any Non-Consenting Lender’s Commitment or Consenting Lenders’
Commitments which are not being extended and all of the obligations of such
Non-Consenting Lender or, with respect to such assigned or assumed Commitments,
such Consenting Lender under this Agreement thereafter arising.  Any assignment
or assumption by an Assuming Extending Lender shall be without recourse to or
warranty by, or expense to, such Non-Consenting Lender or, with respect to
Commitments of it which are being assigned or assumed, such Consenting Lender;
provided, however, that the amount of the Commitment of any such Assuming
Extending Lender as a result of such assumption shall in no event be less than
$10,000,000 unless the amount of the Commitment of such Non-Consenting Lender or
Commitment of such Consenting Lender not being extended is less than
$10,000,000, in which case such Assuming Extending Lender shall assume all of
such lesser amount; and provided further that:

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

43

(i)         any such Assuming Extending Lender shall have, with respect to
Commitments that are the subject of an assignment or assumption, paid to such
Non-Consenting Lender or Consenting Lender, as the case may be, (A) the
aggregate principal amount of, and any interest accrued and unpaid to the
effective date of the assignment or assumption of the outstanding Advances, if
any, of such Non-Consenting Lender or Consenting Lender plus (B) any accrued but
unpaid undrawn fees owing to such Non-Consenting Lender or such Consenting
Lender as of the effective date of such assignment or assumption;

(ii)        all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender or Consenting Lender, and all
other accrued and unpaid amounts owing to such Non-Consenting Lender hereunder,
as of the effective date of such assignment shall have been paid to such
Non-Consenting Lender or Consenting Lender; and

(iii)       with respect to any such Assuming Extending Lender, the applicable
processing and recordation fee required under Section 9.07(a) for such
assignment or assumption shall have been paid by the Assuming Extending Lender;

provided further that such Non-Consenting Lender’s or Consenting Lender’s rights
under Sections 2.14, 2.17 and 9.04, and its obligations under Sections 2.06(j),
7.05 and 9.04(e), shall survive such assignment or assumption as to matters
occurring prior to the date of such assignment or assumption.  At least three
Business Days prior to any Extension Date, (A) each Assuming Extending Lender,
if any, shall have delivered to the Parent Borrower and the Agent an Assumption
Agreement or an Assignment and Acceptance, as appropriate, duly executed by such
Assuming Extending Lender, such Non-Consenting Lender or Consenting Lender, as
the case may be, the Parent Borrower and the Agent and (B) each Non-Consenting
Lender being replaced pursuant to this Section 2.21(c) shall have delivered to
the Agent any Note or Notes held by such Non-Consenting Lender.  Subject to (x)
the payment or prepayment of all amounts referred to in clauses (i), (ii) and
(iii) of the immediately preceding sentence, (y) the execution of an Assumption
Agreement or an Assignment and Acceptance and (z) after giving effect to any
assignments and assumptions pursuant to this Section 2.21(c), Lenders having
more than 50% of the Commitments seeking to extend the Termination Date, each
Assuming Extending Lender, as of the Extension Date, will be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and, except as otherwise provided above, the obligations
of each such Non-Consenting Lender or, with respect to Commitments of it which
are being assigned or assumed, such Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

44

(c)  Threshold for Extension.  If the Lenders having more than 50% of the
Commitments (after giving effect to any assignments and assumptions pursuant to
subsection (c) of this Section 2.21) consent in writing to a requested extension
(whether by execution or delivery of an Assumption Agreement, an Assignment and
Acceptance or otherwise) not later than one Business Day prior to the applicable
Termination Date, the Agent shall so notify the Parent Borrower, and, upon
satisfaction of the applicable conditions set forth in Article III, the
applicable Termination Date then in effect shall be extended for the additional
one-year period as to the Consenting Lenders and Assuming Extended Lenders in
the applicable amount but shall not be extended as to any Non-Consenting Lender
or Consenting Lender with respect to any amount of its Commitment not extended.

(d)  Actions Undertaken Upon Extension.  In the event of the occurrence of an
Extension Date,

(i)         to the extent that the Termination Date is not extended as to any
Lender pursuant to this Section 2.21 and the Commitment of such Lender is not
assigned or assumed in accordance with subsection (c) of this Section 2.21 on or
prior to the applicable Extension Date, the Commitment of such Non-Consenting
Lender or Consenting Lender not being extended shall automatically terminate in
whole on such unextended Termination Date without any further notice or other
action by the Parent Borrower, such Lender or any other Person; provided that
such Non-Consenting Lender’s rights under Sections 2.14, 2.17 and 9.04, and its
obligations under Sections 2.06(j), 7.05 and 9.04(e), shall survive the
Termination Date for such Lender as to matters occurring prior to such date; and

(ii)        all references in this Agreement, and in the Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Extending Lender for such Extension Date, refer to the Termination Date
as so extended.  Promptly following each Extension Date, the Agent shall notify
the Lenders (including, without limitation, each Assuming Extending Lender) of
the extension of the scheduled Termination Date in effect immediately prior
thereto and shall thereupon record in the Register the relevant information with
respect to each such Consenting Lender and each such Assuming Extending Lender.

SECTION 2.22.   Evidence of Debt

.  (a)  Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder in respect of Advances.  Each Borrower agrees that upon notice
by any Lender (with a copy of such notice to the Agent) to the effect that a
Note is required or appropriate in order for such Lender to evidence (whether
for purposes of pledge, enforcement or otherwise) the Advances to such Borrower
owing to, or to be made by, such Lender, such Borrower shall promptly execute
and deliver to such Lender a Note payable to the order of such Lender in a
principal amount up to the Commitment of such Lender.

(a)  The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing, the
name of the relevant Borrower and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Assumption Agreement and each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from each Borrower hereunder and each Lender’s share thereof.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

45

(b)  Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.23.   Foreign Subsidiary Borrowers

.  (a)  Subject to the consent of the Agent, the Parent Borrower may designate
any Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary Borrower
by delivery to the Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary, the Parent Borrower and the Agent and upon such delivery such
Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower and a party to this Agreement until the Parent Borrower shall have
executed and delivered to the Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Foreign Subsidiary Borrower.  Notwithstanding the preceding sentence, no such
Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower at a time when any Foreign Borrower Obligations of such
Foreign Subsidiary Borrower shall be outstanding hereunder or any Letters of
Credit issued for the account of such Foreign Subsidiary Borrower shall be
outstanding (which shall not have been cash collateralized in a manner
satisfactory to the Agent), provided that such Borrowing Subsidiary Termination
shall be effective to terminate such Foreign Subsidiary Borrower’s right to make
further borrowings hereunder.

(a)  The Agent shall promptly notify the Lenders of any Foreign Subsidiary
Borrower added pursuant to Section 2.23(a).

SECTION 2.24.   Foreign Currency Exchange Rate

.  (a)  No later than 1:00 P.M. (New York City time) on each Calculation Date,
the Agent shall determine the Spot Exchange Rate as of such Calculation Date
with respect to Euros, provided that, upon receipt of a Notice of Revolving
Credit Borrowing pursuant to Section 2.02(a), the Agent shall determine the Spot
Exchange Rate with respect to Euros on the related Calculation Date (it being
acknowledged and agreed that the Agent shall use such Spot Exchange Rate for the
purposes of determining compliance with Section 2.01 with respect to such
Notice).  The Spot Exchange Rate so determined shall become effective on the
relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Section 9.14 and any other provision expressly requiring the use of a
current Spot Exchange Rate) be the Spot Exchange Rate employed in converting any
amounts between Dollars and Euros.

(a)  No later than 5:00 P.M. (New York City time) on each Reset Date, the Agent
shall determine the aggregate amount of the Dollar Equivalents of the principal
amounts of Euro Advances then outstanding (after giving effect to any Euro
Advances to be made or repaid on such date).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

46

(b)  The Agent shall promptly notify the Parent Borrower of each determination
of a Spot Exchange Rate hereunder.

SECTION 2.25.   Replacement of Lenders

.  The Parent Borrower shall be permitted to replace any Lender that (x) does
not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any Note that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained) or (y) becomes a Defaulting
Lender; provided that (a) such replacement does not conflict with any applicable
law, rule, regulation, or order, (b) no Event of Default shall have occurred and
be continuing at the time of such replacement, (c) the replacement financial
institution shall purchase, at par, all Advances and other amounts owing to such
replaced Lender on or prior to the date of replacement, (d) each Borrower shall
be liable to such replaced Lender under Section 9.04(c) if any Eurocurrency Rate
Advance made to it and owing to such replaced Lender shall be purchased other
than on the last day of the Interest Period relating thereto, (e) the
replacement financial institution shall be reasonably satisfactory to the Agent,
(f) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.07 (provided that the Parent
Borrower shall be obligated to pay the registration and processing fee referred
to therein), and (g) any such replacement shall not be deemed to be a waiver of
any rights that any Borrower, any Agent or any other Lender shall have against
the replaced Lender.

SECTION 2.26.   Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

 

(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.07(a);

(b)  except as set forth in last sentence of Section 9.01, the Commitment and
Extensions of Credit of such Defaulting Lender shall not be included in
determining whether all Lenders, all affected Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.01);

(c)  if any Swing Line Advances or L/C Obligations exists at the time such
Lender becomes a Defaulting Lender then:

(i)         all or any part of the Swing Line Advances and L/C Obligations of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Percentages but only to the extent the sum of
all non-Defaulting Lenders’ Extensions of Credit plus such Defaulting Lender’s
Swing Line Advances and L/C Obligations does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Agent (x) first, prepay such Swing Line Advances and (y)
second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 6.01 for so long as such
L/C Obligations are outstanding;

(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to 2.06(b) with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

47

(iv)       if the L/C Obligations of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant
Section 2.06(c) and Section 2.07(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Percentages; and

(v)        if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all letter of credit fees payable under Section
2.06(c) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Lender until and to the extent that such L/C Obligations
are reallocated and/or cash collateralized; and;

(d)  so long as such Lender is a Defaulting Lender, no Swing Line Lender shall
be required to fund any Swing Line Advance and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.26(c), and participating interests in any newly made Swing Line
Advance or any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.26(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent-of-a-Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
any Swing Line Lender or Issuing Lender has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, such Swing Line Lender shall not
be required to fund any Swing Line Advance and such Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless such Swing
Line Lender or Issuing Lender, as the case may be, shall have entered into
arrangements with the Parent Borrower or such Lender, satisfactory to such Swing
Line Lender or Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

In the event that the Agent, the Parent Borrower, the applicable Swing Line
Lenders and the applicable Issuing Lenders each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Advances and L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Advances of the other Lenders
(other than Competitive Bid Advances and Swing Line Advances) as the Agent shall
determine may be necessary in order for such Lender to hold such Advances in
accordance with its Percentage.

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01.   Conditions Precedent to Effectiveness of Sections 2.01, 2.03,
2.04 and 2.06

.  Sections 2.01, 2.03, 2.04 and 2.06 of this Agreement shall become effective
on and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied:

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

48

(a)        As of the Effective Date, except as disclosed in the Parent
Borrower’s Quarterly Report on Form 10-Q for the quarter ending November 30,
2010, since August 31, 2010 there shall have occurred no Material Adverse
Change.

(b)        As of the Effective Date, there shall exist no action, suit,
investigation, litigation or proceeding affecting the Parent Borrower or any of
its Consolidated Subsidiaries pending or, to its knowledge, threatened before
any court, governmental agency or arbitrator that (i) could be reasonably likely
to have a Material Adverse Effect other than the matters disclosed by the Parent
Borrower in filings with the United States Securities and Exchange Commission
prior to the date hereof or described on Schedule 3.01(b) hereto (collectively,
the “Disclosed Litigation”) or (ii) purports and is reasonably likely to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(c)        As of the Effective Date, the Parent Borrower shall not have been
notified that anything has come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Parent Borrower and its Subsidiaries as
they shall have reasonably requested.

(d)        All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e)        The Parent Borrower shall have notified the Agent as to the proposed
Effective Date.

(f)        The Parent Borrower shall have paid all accrued fees and invoiced
expenses of the Agents and the Lenders (including the accrued fees and invoiced
expenses of counsel to the Agents).

(g)        On the Effective Date, the following statements shall be true and
correct and the Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Parent Borrower, dated
the Effective Date, stating that:

(i)         the representations and warranties contained in Section 4.01 are
true and correct on and as of the Effective Date,

(ii)        no event has occurred and is continuing that constitutes a Default,
and

(iii)       the conditions precedent set forth in Section 3.01 were satisfied as
of the Effective Date.

(h)        The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent:

(i)         This Agreement executed and delivered by each Person party hereto.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

49

(ii)        The Revolving Credit Notes and Swing Line Notes to the order of the
relevant Lenders to the extent requested by any Lender pursuant to Section 2.22.

(iii)       Certified copies of the resolutions of the board of directors of
each Borrower approving this Agreement and the Notes to be delivered by it, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

(iv)       A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying (A) the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and such Notes to be delivered by it
and the other documents to be delivered by it hereunder and (B) appropriate
insertions and attachments, including (x) the certificate of incorporation (or
equivalent) of such Borrower evidencing that it is a corporation (or appropriate
corporate form) certified by its secretary or assistant secretary, (y) a
long-form good standing certificate (or its equivalent, if available, for a
Foreign Subsidiary Borrower) evidencing that such Borrower is validly existing,
in good standing and qualified to do business in the jurisdiction in which it is
organized and (z) the resolutions for such Borrower referenced in Section
3.01(h)(iii).

(v)        A favorable opinion of the General Counsel or Associate General
Counsel of the Parent Borrower, in form and substance satisfactory to the Agent.

(vi)       A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for
the Agent, in form and substance satisfactory to the Agent.

(i)         The Parent Borrower shall have terminated the commitments, and paid
in full all Debt, interest, fees and other amounts outstanding, under the
Five-Year Credit Agreement dated as of February 28, 2007 among the Parent
Borrower, the lenders and agents parties thereto and JPMorgan and Citibank, as
co-administrative agent, and each of the Lenders that is a party to such credit
agreement hereby waives, upon execution of this Agreement the requirement of
prior notice under such credit agreement relating to the termination of
commitments thereunder.

(j)   The Agent shall have received on or before the Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

(k)  The Effective Date shall occur on or prior to 5:00 p.m. New York City time
on April 15, 2011.

SECTION 3.02.   Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Letter of Credit Issuance, Commitment Increase and Extension
Date

.  The obligation of each Lender to make a Revolving Credit Advance on the
occasion of each Revolving Credit Borrowing, the obligation of each Swing Line
Lender to make a Swing Line Advance on the occasion of each Swing Line
Borrowing, the obligation of each Issuing Lender to issue, amend, renew or
extend any Letter of Credit and the effectiveness of each Commitment Increase
pursuant to Section 2.20 and each extension of Commitments pursuant to Section
2.21 shall be subject to the conditions precedent (x) that the Effective Date
shall have occurred and (y) on the date of such Revolving Credit Borrowing,
Swing Line Borrowing or Letter of Credit issuance, amendment, renewal or
extension, or the applicable Increase Date or Extension Date, as the case may
be, the following statements shall be true and correct (and each of the giving
of the applicable Notice of Revolving Credit Borrowing, notice of Swing Line
Borrowing, a request for a Letter of Credit issuance, amendment, renewal or
extension, a request for a Commitment Increase or a Commitment extension, or the
acceptance by the Parent Borrower of the proceeds of such Revolving Credit
Borrowing or Swing Line Borrowing shall constitute a representation and warranty
by the Parent Borrower (and, in the case of an Extension of Credit to a Foreign
Subsidiary Borrower, such Borrower) that on the date of such notices, request,
such Revolving Credit Borrowing, such Swing Line Borrowing, such Letter of
Credit issuance, amendment, renewal or extension, such Increase Date or such
Extension Date such statements are or will be true and correct):

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

50

(a)  the representations and warranties contained in Section 4.01 (except, in
the case of each Revolving Credit Borrowing, Swing Line Borrowing, Letter of
Credit issuance, amendment, renewal or extension and Increase Date, the
representations set forth in subsection (e) thereof and in subsection (f)(i)
thereof) are true and correct on and as of the date of such Revolving Credit
Borrowing, Swing Line Borrowing, Letter of Credit issuance, amendment, renewal
or extension, such Increase Date or such Extension Date, as applicable, before
and after giving effect thereto, as though made on and as of such date, and

(b)  no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or Swing Line Borrowing or from the application of
the proceeds therefrom, from the issuance, amendment, renewal or extension of
such Letter of Credit or from such Commitment Increase or extension of
Commitments, as applicable, that constitutes a Default.

SECTION 3.03.   Additional Conditions Precedent Applicable to the Foreign
Subsidiary Borrowers

.  The obligation of each Lender to make an Extension of Credit requested to be
made by it to any Foreign Subsidiary Borrower on any date is subject to
satisfaction or waiver of, in addition to the conditions precedent set forth in
Sections 3.01 (in the case of the initial extension of credit) and 3.02, (a)
with respect to any initial Extension of Credit to a Foreign Subsidiary
Borrower, the receipt by the Agent of  a Foreign Subsidiary Opinion, any
information required by the Agent or any Lender of the type which it could
request pursuant to Section 9.12 and such other documents and information with
respect to such Foreign Subsidiary Borrower as the Agent may reasonably request
and (b) with respect to each Extension of Credit, the truthfulness and
correctness in all material respects on and as of such date of the following
additional representations and warranties:

(i)         Pari Passu.  The obligations of such Foreign Subsidiary Borrower
under this Agreement and any Note, when executed and delivered by such Foreign
Subsidiary Borrower, will rank at least pari passu with all unsecured
Indebtedness of such Foreign Subsidiary Borrower.

(ii)        No Immunities, etc.  Such Foreign Subsidiary Borrower is subject to
civil and commercial law with respect to its obligations under this Agreement
and any Note, and the execution, delivery and performance by such Foreign
Subsidiary Borrower of this Agreement constitute and will constitute private and
commercial acts and not public or governmental acts.  Neither such Foreign
Subsidiary Borrower nor any of its property, whether or not held for its own
account, has any immunity (sovereign or other similar immunity) from any suit or
proceeding, from jurisdiction of any court or from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or other similar immunity) under
laws of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing in respect of its obligations under this Agreement or any Note. 
Such Foreign Subsidiary Borrower has waived every immunity (sovereign or
otherwise) to which it or any of its properties would otherwise be entitled from
any legal action, suit or proceeding, from jurisdiction of any court and from
set-off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) under the laws of the jurisdiction in which such Foreign Subsidiary
Borrower is organized and existing in respect of its obligations under this
Agreement and any Note.  The waiver by such Foreign Subsidiary Borrower
described in the immediately preceding sentence is the legal, valid and binding
obligation of such Foreign Subsidiary Borrower.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

51

(iii)       No Recordation Necessary.  This Agreement and each Note, if any, is
in proper legal form under the law of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing for the enforcement hereof or
thereof against such Foreign Subsidiary Borrower under the law of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement and any such Note.  It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement and any such Note that this
Agreement, any Note or any other document be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of this Agreement, any Note or any other document, except for any such filing,
registration or recording, or execution or notarization, as has been made or is
not required to be made until this Agreement, any Note or any other document is
sought to be enforced and for any charge or tax as has been timely paid.

(iv)       Exchange Controls.  The execution, delivery and performance by such
Foreign Subsidiary Borrower of this Agreement or any Note is, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided any notification or
authorization described in immediately preceding clause (ii) shall be made or
obtained as soon as is reasonably practicable).

Each borrowing by, and each issuance of a Letter of Credit for the account of,
any Foreign Subsidiary Borrower hereunder shall constitute a representation and
warranty by each of the Parent Borrower and such Foreign Subsidiary Borrower as
of the date of such borrowing or such issuance that the conditions contained in
this Section 3.03 have been satisfied.

SECTION 3.04.   Conditions Precedent to Each Competitive Bid Borrowing

.  The obligation of each Lender, who is to make a Competitive Bid Advance, to
make such advance as part of such Competitive Bid Borrowing is subject to the
conditions precedent that (i) the Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (ii) on
or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Agent shall have received a Competitive Bid Note
payable to the order of such Lender for each of the one or more Competitive Bid
Advances to be made by such Lender as part of such Competitive Bid Borrowing, in
a principal amount equal to the principal amount of the Competitive Bid Advance
to be evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Bid Advance in accordance with Section 2.03, and (iii) on the date
of such Competitive Bid Borrowing the following statements shall be true and
correct (and each of the giving of the applicable Notice of Competitive Bid
Borrowing and the acceptance by the Parent Borrower of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by the
Parent Borrower that on the date of such Competitive Bid Borrowing such
statements are true and correct):

(a)        the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) thereof and
in subsection (f)(i) thereof) are true and correct on and as of the date of such
Competitive Bid Borrowing, before and after giving effect to such Competitive
Bid Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, and

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

52

(b)        no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

SECTION 3.05.   Determinations Under Section 3.01

.  For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Parent Borrower, by notice to the Lenders, designates as
the proposed Effective Date, specifying its objection thereto.  The Agent shall
promptly notify the Lenders of the occurrence of the Effective Date.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01.   Representations and Warranties of the Borrowers

.  Each of the Parent Borrower, and in the case of paragraphs (a), (b), (c), (d)
and (g) below each Foreign Subsidiary Borrower, represents and warrants as
follows:

(a)        Such Borrower is duly organized or formed, validly existing and in
good standing under the laws of its jurisdiction of organization or formation.

(b)        The execution, delivery and performance by such Borrower of this
Agreement and the Notes made by it, and the consummation of the transactions
contemplated hereby, are within such Borrower’s corporate (or other) powers,
have been duly authorized by all necessary corporate (or other) action, and do
not contravene (i) such Borrower’s charter or by-laws (or other organizational
documents) or (ii) law or any contractual restriction binding on or affecting
such Borrower.

(c)        No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery and performance by such
Borrower of this Agreement or the Notes made by it, except, in the case of any
such Foreign Subsidiary Borrower, for authorizations, approvals, consents,
notices and filings which have been obtained or made (or which are not required
to be obtained or made prior to the initial Extensions of Credit to such Foreign
Subsidiary Borrower) and are in full force and effect.

(d)        This Agreement has been, and each of the Notes when delivered by such
Borrower hereunder will have been, duly executed and delivered by such
Borrower.  This Agreement is, and each of the Notes when delivered by such
Borrower hereunder will be, the legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with their respective
terms.

(e)        The Consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at August 31, 2010, and the related Consolidated statements of
income and cash flows of the Parent Borrower and its Subsidiaries for the
twelve-months then ended, accompanied by an opinion of Deloitte & Touche LLP,
independent public accountants, and the Consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at November 30, 2010, and the related
Consolidated statements of income and cash flows of the Parent Borrower and its
Subsidiaries for the three months then ended, duly certified by the Chief
Financial Officer, Treasurer, Assistant Treasurer, Controller or Assistant
Controller of the Parent Borrower, copies of which have been furnished to each
Lender, fairly present, subject, in the case of said balance sheet as at
November 30, 2010, and said statements of income and cash flows for the three
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Parent Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Parent Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
consistently applied.  Except as disclosed in the Parent Borrower’s Quarterly
Report on Form 10-Q for the quarter ending November 30, 2010, since August 31,
2010, there has been no Material Adverse Change.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

53

(f)        There is no pending or, to the knowledge of such Borrower, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Parent Borrower or any of
its Consolidated Subsidiaries before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation), and there has been no material adverse
change in the status of, or financial effect on the Parent Borrower or any of
its Consolidated Subsidiaries as a result of, the Disclosed Litigation or (ii)
purports to affect the legality, validity or enforceability of this Agreement,
any Note or the consummation of the transactions contemplated hereby.

(g)        Such Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 4.02.   Representation and Warranty of the Lenders

.  Each Lender represents and warrants that in good faith it has not and will
not rely upon any margin stock (as such term is defined in Regulation U of the
Board of Governors of the Federal Reserve System of the United States) as
collateral in the making and maintaining of its Extensions of Credit hereunder.

ARTICLE V
COVENANTS OF BORROWERS

SECTION 5.01.   Affirmative Covenants

.  So long as any Advance or other amount owing hereunder shall remain unpaid,
any Letter of Credit remains outstanding or any Lender shall have any Commitment
hereunder, each Borrower will:

(a)        Compliance with Laws, Etc.  Comply, and cause each of its Material
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except such non-compliance as would not have a Material
Adverse Effect.

(b)        Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Material Subsidiaries to pay and discharge, before the date on which penalties
are attached thereto, all taxes, assessments and governmental charges or levies
imposed upon it or upon its property; provided, however, that no Borrower nor
any of its Material Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim that is being contested in good faith and by
proper proceedings or are not of material importance to the business, financial
condition or results of operations of the Parent Borrower and its Consolidated
Subsidiaries.

(c)        Maintenance of Insurance.  Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is
consistent with prudent business practice.  This section shall not prevent the
use of deductible or excess loss insurance and shall not prevent the Parent
Borrower or a Consolidated Subsidiary from acting as a self-insurer or
maintaining insurance with a Subsidiary or Subsidiaries so long as such action
is consistent with sound business practice.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

54

(d)        Preservation of Corporate Existence, Etc.  Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that a Borrower may consummate any merger or consolidation permitted
under Section 5.02(b) and provided further that no Borrower shall be required to
preserve any right or franchise if such Borrower shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Borrower.

(e)        Keeping of Books.  Keep, and cause each of its Material Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of such
Borrower and each such Material Subsidiary in accordance with GAAP in effect
from time to time.

(f)        Reporting Requirements.  Furnish to the Agent, and in sufficient
copies for the Lenders (provided, however, that clauses (i), (ii), (iv) and (v)
of this Section 5.01(f) shall only apply to the Parent Borrower and that, in the
case of the Consolidated balance sheet and Consolidated statements of income and
cash flows referred to in clause (i) below, the annual audit report and
accompanying information referred to in clause (ii) below and the reports and
registration statements referred to in clause (iv) below, such information will
be deemed to have been furnished to the Agent if it is readily available through
EDGAR):

(i)         as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Parent Borrower,
the Consolidated balance sheet of the Parent Borrower and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and cash flows of
the Parent Borrower and its Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the Chief Financial Officer,
Treasurer, Assistant Treasurer, Controller, Assistant Controller, or other
authorized financial officer of the Parent Borrower as having been prepared in
accordance with GAAP and certificates of the Chief Financial Officer Treasurer,
Assistant Treasurer, Controller or Assistant Controller of the Parent Borrower
as to compliance with the terms of this Agreement;

(ii)        as soon as available and in any event within 120 days after the end
of each fiscal year of the Parent Borrower, a copy of the annual audit report
for such year for the Parent Borrower and its Subsidiaries, containing the
Consolidated balance sheet of the Parent Borrower and its Subsidiaries as of the
end of such fiscal year and Consolidated statements of income and cash flows of
the Parent Borrower and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion acceptable to the Required Lenders by Deloitte &
Touche LLP or other independent public accountants acceptable to the Required
Lenders;

(iii)       as soon as possible and in any event within five days after the
determination by any Borrower of the occurrence of a Default that is continuing
on the date of such statement, a statement of the Chief Financial Officer,
Treasurer, Assistant Treasurer, Controller, Assistant Controller, or other
authorized financial officer of the such Borrower setting forth details of such
Default and the action that such Borrower has taken and proposes to take with
respect thereto;

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

55

(iv)       promptly after the sending or filing thereof, copies of all material
reports that the Parent Borrower sends to its securityholders (or any class of
them) or its creditors (or any class of them), and copies of all reports and
registration statements that the Parent Borrower or any Subsidiary files with
the Securities and Exchange Commission;

(v)        promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Parent Borrower or any of its Subsidiaries of the type described in Section
4.01(f); and

(vi)       such other information (excluding trade secrets) respecting the
Parent Borrower or any of its Subsidiaries as any Lender through the Agent may
from time to time reasonably request.

SECTION 5.02.   Negative Covenants

.  So long as any Advance or other amount owing hereunder shall remain unpaid,
any Letter of Credit remains outstanding or any Lender shall have any Commitment
hereunder:

(a)        Liens, Etc.  The Parent Borrower will not create or suffer to exist,
or permit any of its Material Subsidiaries to create or suffer to exist, any
Lien on or with respect to any of its assets, whether now owned or hereafter
acquired, or assign, or permit any of its Material Subsidiaries to assign, any
right to receive income, other than:

(i)         (A) Liens for taxes, assessments, governmental charges or levies or
other amounts owed to governmental entities other than for borrowed money; (B)
Liens imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 30
days or that are being contested in good faith; (C) pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation or to
secure public or statutory obligations; (D) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes; and (E) Liens in favor of a landlord arising
in the ordinary course of business,

(ii)        purchase money Liens upon or in any property, assets or stock
acquired or held by the Parent Borrower or any Material Subsidiary in the
ordinary course of business to secure the purchase price or construction cost of
such property or to secure Debt incurred solely for the purpose of financing the
acquisition or construction of such property whether incurred prior or
subsequent to such acquisition or construction, or Liens existing on such
property at the time of its acquisition (other than any such Lien created in
contemplation of such acquisition) or extensions, renewals or replacements of
any of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any property other than the property being
acquired, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced,

(iii)       Liens upon property or assets of the Parent Borrower or any Material
Subsidiary leased by the Parent Borrower or any Material Subsidiary pursuant to
a customary financing arrangement whereby a Governmental Authority issues
industrial revenue bonds to finance the development or improvement of such
property or assets (or similar undertaking to provide incentives to the Parent
Borrower or any Material Subsidiary with respect to such property or assets) and
the Parent Borrower or any Material Subsidiary enters into a capital lease with
respect to such property or assets,

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

56

(iv)       Liens existing on the Effective Date,

(v)        (A) assignments of the right to receive income in connection with any
Receivables Financing and (B) other Liens or assignments of the right to receive
income that would otherwise be prohibited; provided that the Aggregate Amount of
Financing Outstanding in connection with Receivables Financings by the Parent
Borrower or any Material Subsidiary (as described in clause (A)), plus the
aggregate principal amount of Debt secured by Liens or assignments of the right
to receive income described in clause (B) at any time outstanding (which amount,
for purposes of assignments of rights to receive income, shall be deemed to be
the aggregate proceeds received from such assignments, reduced according to the
original schedule of collection of such income), shall not exceed 10% of the
Consolidated Net Assets of the Parent Borrower at such time,

(vi)       the replacement, extension or renewal of any Lien permitted by
clauses (ii) and (iii) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the amount secured thereby,
and

(vii)      intercompany Liens granted to Parent Borrower or Material
Subsidiaries.

(b)        Mergers, Etc.  No Borrower will merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of its Material
Subsidiaries to do so, except that (i) any Material Subsidiary (other than any
Foreign Subsidiary Borrower) may merge or consolidate with or into, or dispose
of assets to, any other Material Subsidiary or any other Subsidiary of the
Parent Borrower that shall become a Material Subsidiary as a result of such
transaction, (ii) any Material Subsidiary (other than any Foreign Subsidiary
Borrower) may merge into or dispose of assets to the Parent Borrower, (iii) the
Parent Borrower may merge with any other Person as long as the Parent Borrower
is the surviving entity and (iv) any Foreign Subsidiary Borrower may merge into,
or convey, transfer, lease or otherwise dispose of all or substantially all of
its assets to, the Parent Borrower or any other Subsidiary that is (or,
simultaneously with such transaction, becomes) a Foreign Subsidiary Borrower and
that has satisfied (or, simultaneously with such transaction, satisfies), as of
the date of such transaction, the conditions set forth in Section 3.03 with
respect to any Extensions of Credit assumed by it, provided, in each case, that
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

(c)        Change in Nature of Business.  No Borrower will make, or permit any
of its Subsidiaries to make, any material change in the nature of its business
taken as a whole as carried on at the date hereof.

SECTION 5.03.   Financial Covenant

.  So long as any Advance or other amount owing hereunder shall remain unpaid,
any Letter of Credit remains outstanding or any Lender shall have any Commitment
hereunder, the Parent Borrower shall maintain at the end of each fiscal quarter
of the Parent Borrower a Leverage Ratio (expressed as a percentage) of not more
than 66 2/3%.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

57

ARTICLE VI
EVENTS OF DEFAULT

SECTION 6.01.   Events of Default

.  If any of the following events (“Events of Default”) shall occur and be
continuing:

(a)        Any Borrower shall fail to pay any principal of any Advance or
Reimbursement Obligation when the same becomes due and payable; or any Borrower
shall fail to pay any interest on any Advance or Reimbursement Obligation or
make any other payment of fees or other amounts payable under this Agreement or
any Note within five Business Days after the same becomes due and payable; or

(b)        Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c)        (i) Any Borrower shall fail to perform or observe any term, covenant
or agreement on its part to be performed or observed that is contained in
Section 5.01(d) or (f)(iii), 5.02(a), 5.02(b) or 5.03, or (ii) the Parent
Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 5.01(f)(i) or (ii) if such failure shall remain unremedied
for 5 days after written notice thereof shall have been given to the Parent
Borrower by the Agent or any Lender, or (iii) any Borrower shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Parent
Borrower by the Agent or any Lender; or

(d)        Any Borrower or any of its Material Subsidiaries shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal amount of at least $150,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of such Borrower or such Material Subsidiary (as the case
may be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; provided, that
for purposes of this paragraph, the termination of a Hedge Agreement in
accordance with its terms shall be deemed to create Debt which becomes payable
at the due date provided for in the applicable Hedge Agreement documents in an
amount equal to the amount payable on such due date; or

(e)        Any Borrower or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Borrower
or any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days (or, in the case of any Foreign Subsidiary
Borrower, 45 days), or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or any Borrower or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

58

(f)        Any judgment or order for the payment of money in excess of
$150,000,000 in the aggregate shall be rendered against any Borrower or any of
its Material Subsidiaries (unless (x) such judgment is rendered by a court that
is located in a country where the Parent Borrower and its Subsidiaries do not
conduct material operations and have assets with an aggregate value less than
$150,000,000, (y) the Parent Borrower shall have determined, and continues to
determine, in good faith that, to the extent that such judgment is enforceable
in any other country, the aggregate value of the assets of the Parent Borrower
and its Subsidiaries in all countries in which such judgment is enforceable is
less than $150,000,000 and (z) if requested by the Agent, the Parent Borrower
shall have delivered to the Agent satisfactory legal opinions or other documents
or certificates with respect to the foregoing) and either (i) a lawsuit shall
have been properly commenced by any creditor to enforce such judgment or order
or (ii) such judgment is not, within 30 days (or, in the case of any Foreign
Subsidiary Borrower, 45 days) after entry thereof, paid, bonded, discharged or
stayed during appeal (or, in the case of any Foreign Subsidiary Borrower, the
foreign equivalent thereof), or is not discharged within 30 days (or, in the
case of any Foreign Subsidiary Borrower, 45 days) after the expiration of such
stay; provided, however, that the rendering of any such judgment or order shall
not be an Event of Default under this Section 6.01(f) if and for so long as (i)
the amount of such judgment or order, or a portion thereof in an amount
sufficient to reduce the total uninsured amount to an amount less than
$150,000,000, is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not properly disputed the claim made for payment of, the amount of such judgment
or order; or

(g)        Any Person or two or more Persons acting in concert shall have, on or
after the date of this Agreement, acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Parent Borrower (or other securities convertible into such Voting Stock)
representing 35% or more of the combined voting power of all Voting Stock of the
Parent Borrower; or (ii) during any period of up to 24 consecutive months,
commencing on or after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Parent Borrower
(together with any new directors who (A) were properly and duly elected to the
board of directors pursuant to the Parent Borrower’s bylaws by the affirmative
vote of a majority of the remaining directors then in office or (B) were
nominated by a majority of the remaining members of the board of directors of
the Parent Borrower and thereafter elected as directors by the shareholders of
the Parent Borrower) shall cease for any reason to constitute a majority of the
board of directors of the Parent Borrower; or

(h)        The Parent Borrower or any of its ERISA Affiliates shall incur, or,
in the reasonable opinion of the Required Lenders, shall be reasonably likely to
incur liability in excess of $150,000,000 in the aggregate as a result of one or
more of the following:  (i) the occurrence of any ERISA Event, provided that the
occurrence of the ERISA Event described in PBGC Regulation Sections 4043.23,
4043.29 or 4043.32 shall constitute an Event of Default under this Section
6.01(h) only if it is reasonably expected to result in a Material Adverse
Effect, (ii) the partial or complete withdrawal of the Parent Borrower or any of
its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

59

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Parent Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Parent Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Parent Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Borrower. 
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrowers shall at such time deposit in a cash collateral account
opened by the Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof, after all such Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other obligations of the Borrowers hereunder and under the Notes.  After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the Notes shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the Parent
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by each Borrower.

ARTICLE VII
THE AGENT

SECTION 7.01.   Authorization and Action

.  Each Lender hereby appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto.  As to any matters
not expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
applicable law.  The Agent agrees to give to each Lender prompt notice of each
notice given to it by any Borrower pursuant to the terms of this Agreement.

SECTION 7.02.   Agent’s Reliance, Etc

.  Neither the Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement, except for its or their own gross
negligence or willful misconduct.  Without limitation of the generality of the
foregoing, the Agent:  (i) may treat the Lender that made any Advance as the
holder of the Debt resulting therefrom until the Agent receives and accepts an
Assumption Agreement entered into by an Assuming Increasing Lender as provided
in Section 2.20, an Assumption Agreement entered into by an Assuming Extending
Lender as provided in Section 2.21 or an Assignment and Acceptance entered into
by such Lender, as assignor, and an Eligible Assignee, as assignee, as provided
in Section 9.07; (ii) may consult with legal counsel (including counsel for the
Parent Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with  the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Lender and shall not
be responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement; (iv)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Borrower or to inspect the property (including the books and
records) of any Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by fax, electronic transmission or telegram) believed by it to be
genuine and signed or sent by the proper party or parties.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

60

SECTION 7.03.   Agents and Affiliates

.  With respect to its Commitment, the Advances made by it, any Note issued to
it and any Letter of Credit issued or participated in by it, each of JPMorgan,
Citibank, Bank of America and the Documentation Agents (if a Lender) shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not an agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include JPMorgan,
Citibank, Bank of America and the Documentation Agents in their individual
capacity.  JPMorgan, Citibank, Bank of America, the Documentation Agents and
their respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, the Parent Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Parent Borrower or any such Subsidiary, all as if JPMorgan, Citibank, Bank of
America or the Documentation Agents were not an Agent, syndication agent or
documentation agent, as the case may be, and without any duty to account
therefor to the Lenders.

SECTION 7.04.   Lender Credit Decision

.  Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on the financial statements referred to
in Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

SECTION 7.05.   Indemnification

.  The Lenders agree to indemnify the Agent (to the extent not reimbursed by the
Borrowers), ratably according to the respective principal amounts of each
Lender’s Percentage, from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by any Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

61

SECTION 7.06.   Successor Agent

.  The Agent may resign at any time by giving written notice thereof to the
Lenders and the Parent Borrower and may be removed at any time with or without
cause by the Required Lenders.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent.  If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $50,000,000.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement.  After any retiring
Agent’s resignation or removal hereunder as Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

SECTION 7.07.   Other Agents

.  Each Lender hereby acknowledges that no Syndication Agent or Documentation
Agent has any liability or duties hereunder other than in its capacity as a
Lender.

ARTICLE VIII
GUARANTY

SECTION 8.01.   Guaranty

.  The Parent Borrower hereby agrees that it is jointly and severally liable
for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment and performance
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Foreign Borrower Obligations and all expenses paid or
incurred by the Agents, the Issuing Lenders and the Lenders in endeavoring to
collect all or any part of the Foreign Borrower Obligations from, or in
prosecuting any collection or enforcement action against, any Foreign Subsidiary
Borrower or any other guarantor of all or any part of the Foreign Borrower
Obligations (such costs and expenses, together with the Foreign Borrower
Obligations, collectively the “Guaranteed Obligations”).  All terms of this
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 8.02.   Guaranty of Payment

.  This Guaranty is a guaranty of payment and not of collection.  The Parent
Borrower waives, to the extent permitted by applicable law, any right to require
any Agent, any Issuing Lender or any Lender to sue any Foreign Subsidiary
Borrower, any other guarantor, or any other Person obligated for all or any part
of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

SECTION 8.03.   No Discharge or Diminishment of Guaranty

.  (a)  Except as otherwise provided for herein, the obligations of the Parent
Borrower hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including: 
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Foreign Subsidiary Borrower or any other guarantor of or other
Person liable for any of the Guaranteed Obligations; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which the Parent Borrower may have at any time against any Obligated
Party, any Agent, any Issuing Lender, any Lender, or any other Person, whether
in connection herewith or in any unrelated transactions.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

62

(a)  The obligations of the Parent Borrower hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever (other
than a defense of payment or performance) by reason of the invalidity,
illegality, or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

(b)  Further, the obligations of the Parent Borrower hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of any Agent,
any Issuing Lender or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of any Foreign
Subsidiary Borrower for all or any part of the Guaranteed Obligations or any
obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by any Agent, any
Issuing Lender or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of the Parent Borrower or that would otherwise operate
as a discharge of the Parent Borrower as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 8.04.   Defenses Waived

.  To the fullest extent permitted by applicable law, the Parent Borrower hereby
waives any defense based on or arising out of any defense of any Foreign
Subsidiary Borrower or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Foreign Subsidiary Borrower, other than the indefeasible payment in full in
cash of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Parent Borrower irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any defense arising under any law or
regulation of any jurisdiction or any other event affecting any term of the
Guaranteed Obligations, and any requirement that at any time any action be taken
by any Person against any Obligated Party or any other Person.  The Agent may,
at its election, foreclose on any collateral held by it by one or more judicial
or nonjudicial sales, accept an assignment of any such collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
the Parent Borrower under this Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash.  To the fullest
extent permitted by applicable law, the Parent Borrower waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Parent Borrower against any
Obligated Party or any security.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

63

SECTION 8.05.   Rights of Subrogation

.  The Parent Borrower will not assert any right, claim or cause of action,
including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral,
until the Foreign Subsidiary Borrowers have fully performed all their
obligations to the Agents, the Issuing Lenders and the Lenders.

SECTION 8.06.   Reinstatement; Stay of Acceleration

.  If at any time any payment of any portion of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of any Foreign Subsidiary Borrower or otherwise,
the Parent Borrower’s obligations under this Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been made
and whether or not the Agents, the Issuing Lenders and the Lenders are in
possession of this Guaranty.  If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Foreign Subsidiary Borrower, all such amounts otherwise
subject to acceleration under the terms of any agreement relating to the
Guaranteed Obligations shall nonetheless be payable by the Parent Borrower
forthwith on demand by the Agent.

SECTION 8.07.   Information

.  The Parent Borrower assumes all responsibility for being and keeping itself
informed of the Foreign Subsidiary Borrowers’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that the
Parent Borrower assumes and incurs under this Guaranty, and agrees that neither
the Agents, the Issuing Lenders nor any Lender shall have any duty to advise the
Parent Borrower of information known to it regarding those circumstances or
risks.

SECTION 8.08.   Taxes

.  All payments of the Guaranteed Obligations will be made by the Parent
Borrower free and clear of and without deduction for any Taxes or Other Taxes;
provided that if the Parent Borrower shall be required to deduct any Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) each Agent, Issuing
Lender or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Parent Borrower
shall make such deductions and (iii) the Parent Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law

SECTION 8.09.   Liability Cumulative

.  The liability of the Parent Borrower under this Article VIII is in addition
to and shall be cumulative with all liabilities of the Parent Borrower to the
Agents, the Issuing Lenders and the Lenders under this Agreement and the Notes
to which the Parent Borrower is a party.

ARTICLE IX
MISCELLANEOUS

SECTION 9.01.   Amendments, Etc

.  Subject to Section 2.20(e), no amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes or the Swing Line Notes, nor consent to
any departure by any Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (a) no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following:  (i) waive any of the conditions specified in Section 3.01,
(ii) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (iii) reduce the principal of, or interest on, the
Revolving Credit Advances, the Swing Line Advances or any fees or other amounts
payable hereunder, (iv) postpone any date fixed for any payment of principal of,
or interest on, the Revolving Credit Advances, the Swing Line Advances or any
fees or other amounts payable hereunder, (v) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Extensions of
Credit, or the number of Lenders, that shall be required for the Lenders or any
of them to take any action hereunder, (vi) release the Parent Borrower from its
obligations under the Guaranty, or (vii) amend this Section 9.01, (b) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note, (c) no amendment, waiver
or consent shall, unless in writing and signed by each Swing Line Lender in
addition to the Lenders required above to take such action, amend, modify or
waive any provision of Section 2.04 or 2.05, (d) no amendment, waiver or consent
shall, unless in writing and signed by each Issuing Lender in addition to the
Lenders required above to take such action, amend, modify or waive any provision
of Section 2.06, (e) no amendment, waiver or consent shall, unless in writing
and signed by each affected Lender in addition to the Lenders required above to
take such action, require such Lender to fund any Extension of Credit in any
currency other than Dollars or Euros, (f) this Section 9.01 shall not apply to
changes in Commitments pursuant to Sections 2.20, 2.21, 2.25 or 2.26 or any
other Section giving rise to the operation of, to the extent implicated by, such
aforementioned Sections (including Sections 2.14 and 2.15) and (g) no amendment,
waiver or consent shall, unless in writing and signed by each of the Agent, each
Swing Line Lender and each Issuing Lender, in addition to the Lenders required
above to take such action, amend, modify or waive any provision of Section 2.26.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

64

Notwithstanding the foregoing, this Agreement may be amended (A) to add any
Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary Borrower upon
execution and delivery by the Parent Borrower, such Foreign Subsidiary and the
Agent of a Borrowing Subsidiary Agreement providing for such Subsidiary to
become a Foreign Subsidiary Borrower and (B) to remove any Subsidiary as a
Foreign Subsidiary Borrower upon (x) written notice by the Parent Borrower and
such Subsidiary to the Agent to such effect, (y) repayment in full of all
outstanding Foreign Borrower Obligations of such Foreign Subsidiary Borrower and
(z) the expiration or termination (or cash collateralization in a manner
satisfactory to the Agent) of all Letters of Credit issued for the account of
such Foreign Subsidiary Borrower. 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that no amendment, waiver or consent, which requires the consent of all
Lenders shall be effective with respect to such Defaulting Lender with respect
to the matters set forth in Section 9.01(a)(ii), (iii), (iv), (vi) and (vii)
without its consent.

SECTION 9.02.   Notices, Etc

.  (a)  All notices and other communications provided for hereunder shall be
either (x) in writing and mailed, faxed or delivered or, subject to this Section
9.04, transmitted electronically or (y) disseminated as and to the extent set
forth in Section 9.02(b) and in the proviso to this Section 9.02(a), if

(i) to the Parent Borrower, at:

Parent Borrower:

Monsanto Company

 

800 Lindbergh Boulevard, St Louis, Missouri 63167

 

Attention:  Treasurer

 

Fax:  (314) 694-6722

 

Telephone:  (314) 694-1000

 

Email:  tom.d.hartley@monsanto.com

with an information copy to the Secretary at the same address;

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

65

(ii) to any Foreign Subsidiary Borrower, at its address (or fax number or email
address) specified in the relevant Borrowing Subsidiary Agreement with a copy to
the Parent Borrower at its address specified above;

(iii) to any Initial Lender, at its Domestic Lending Office specified opposite
its name on Schedule I hereto;

(iv) to any other Lender, at its Domestic Lending Office specified in the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender; and

(v) to the Agent, at

Agent:

JPMorgan Chase Bank, N.A.

 

1111 Fannin Street, 10th Floor, Houston, Texas 77002

 

Attention:  Nathan Lorensen

 

Fax:  (713)-427-6307

 

Telephone:  (713) 750-3536

 

Email:  nathan.w.lorensen@jpmorgan.com

with a copy to:

 

 

JPMorgan Chase Bank, N.A.

 

270 Park Avenue, 4th Floor, New York, New York 10017

 

Attention:  Gitanjali Pundir

 

Fax:  (212) 270-5100

 

Telephone:  (212) 270-5894

 

Email:  gitanjali.pundir@jpmorgan.com

in the case of any notice relating to Euro Advances, with a copy to:

 

 

J.P. Morgan Europe Limited

 

125 London Wall, London, EC2Y 5AJ, United Kingdom

 

Attention:  Sue Dalton

 

Fax:  011-44-20-7777-2360

 

Telephone:  011-44- 20-7777-2434

 

Email:  sue.r.dalton@jpmorgan.com

 

or, as to any Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Parent Borrower and the Agent, provided that materials
required to be delivered pursuant to Section 5.01(f)(i), (ii) or (iv) shall be
delivered to the Agent as specified in Section 9.02(b) or as otherwise specified
to the Parent Borrower by the Agent.  All such notices and communications shall
be effective upon receipt.  Delivery by fax or electronic transmission of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

(a)  So long as JPMorgan or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(f)(i), (ii) or (iv) may be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by email at nathan.w.lorensen@jpmorgan.com,
gitanjali.pundir@jpmorgan.com and sue.r.dalton@jpmorgan.com or such other email
address specified by the Agent.  Each Borrower agrees that the Agent may make
such materials, as well as any other written information, documents, instruments
and other material relating to the Parent Borrower, any of its Subsidiaries or
any other materials or matters relating to this Agreement, the Notes or any of
the transactions contemplated hereby, but not any notices delivered pursuant to
Article II, except as agreed by the Parent Borrower and the applicable Lender,
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”).  Each Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

66

(b)  Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that, if
requested by any Lender, the Agent shall deliver a copy of the Communications to
such Lender by fax or other electronic communication.

(c)  In addition to the delivery of Notices by posting to the Platform as set
forth in Sections 9.02(b) and (c), (i) notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Agent; provided that the foregoing shall
not apply to notices pursuant to Article II unless otherwise agreed by the Agent
and the applicable Lender and (ii) the Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(d)  Each Lender agrees (i) to notify the Agent in writing of such Lender’s
email address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Agent has on record an effective e-mail address for such Lender) and
(ii) that any Notice may be sent to such e-mail address.

SECTION 9.03.   No Waiver; Remedies

.  No failure on the part of any Lender or the Agent to exercise, and no delay
in exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 9.04.   Costs and Expenses

.  (a)  The Parent Borrower agrees to pay on demand all reasonable costs and
expenses of the Agent, Syndication Agents, Documentation Agents and the Lead
Arrangers in connection with the preparation, execution, delivery, modification
and amendment of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement.  The Parent Borrower further agrees to
pay on demand all reasonable costs and expenses of the Agents, the Lead
Arrangers, the Issuing Lenders, the Swing Line Lenders and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent, each Lead Arranger, each Issuing Lenders, each Swing
Line Lender and each Lender in connection with the enforcement of rights under
this Section 9.04(a).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

67

(a)  The Parent Borrower agrees to indemnify and hold harmless the Agent,
Syndication Agents, Documentation Agents, each Lead Arranger, each Issuing
Lender, each Swing Line Lender and each Lender and each of their Affiliates and
their officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
actual or proposed use of the proceeds of the Advances or Letters of Credit by
the Parent Borrower or any of its Subsidiaries or (ii) the actual or alleged
presence of Hazardous Materials on any property of the Parent Borrower or any of
its Subsidiaries or any Environmental Action relating in any way to the Parent
Borrower or any of its Subsidiaries, except to the extent such claim, damage,
loss, liability or expense resulted from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Parent Borrower, its directors, shareholders or
creditors or an Indemnified Party or any other Person or any Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.  The Parent Borrower also agrees not to assert any claim
against any Agent, any Lead Arranger, any Issuing Lender, Swing Line Lender, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.

(b)  If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance or LIBO Rate Advance is made by any Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.11(d) or (e), 2.13 or
2.15, acceleration of the maturity of the Advances pursuant to Section 6.01 or
for any other reason, or by an Eligible Assignee to a Lender other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Parent Borrower pursuant to Section 9.07(a), the Parent Borrower
shall pay (or shall cause the relevant Foreign Subsidiary Borrower to pay), upon
demand by such Lender (with a copy of such demand to the Agent), to the Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(c)  Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
2.14, 2.17 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

(d)  To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Issuing Lender or the Swing Line Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the Issuing
Lender or the Swing Line Lender, as the case may be, such Lender's Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Issuing Lender or the Swing Line
Lender in its capacity as such.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

68

SECTION 9.05.   Right of Set-off

.  Nothing herein shall derogate any Lender’s right, if any, if and to the
extent payment owed to such Lender is not made when due hereunder or under any
Note held by such Lender, to set off from time to time against any or all of any
Borrower’s deposit (general or special, time or demand, provisional or final)
accounts with such Lender any amount so due.  Each Lender agrees promptly to
notify the Parent Borrower after any such set off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set off and application.  The rights of each Lender under this
Section 9.05 are in addition to other rights and remedies which such Lender may
have.

SECTION 9.06.   Binding Effect

.  This Agreement shall become effective (other than Sections 2.01, 2.03, 2.04
and 2.06, which shall only become effective upon satisfaction of the conditions
precedent set forth in Section 3.01) when it shall have been executed by the
Parent Borrower, the Foreign Subsidiary Borrowers party hereto on the Effective
Date and the Agent and when the Agent shall have been notified by each Initial
Lender that such Initial Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrowers, each Agent, each Lead Arranger,
each Issuing Lender and each Lender and their respective successors and assigns
(including any affiliate of an Issuing Lender that issues any Letter of Credit),
except that no Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders (and any
such assignment without such consent shall be null and void).

SECTION 9.07.   Assignments and Participations

.  (a)  Each Lender may and, if demanded by the Parent Borrower (following a
demand to such Lender pursuant to Section 2.14 or Section 2.15 if no Event of
Default has occurred and is continuing) upon at least 5 Business Days’ notice to
such Lender and the Agent or if required pursuant to Section 2.20, 2.21, 2.25 or
2.26, will, assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and any Notes held by it
required to be assigned pursuant to Section 2.14 or Section 2.15); provided,
however, that (i) the assignee is an Eligible Assignee; (ii) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement (other than any Competitive Bid Advances
owing to it and any Competitive Bid Notes held by it, except any such
Competitive Bid Advances or Competitive Bid Notes required to be assigned
pursuant to Section 2.14 or Section 2.15), (iii) except in the case of (x) an
assignment to an Affiliate of such Lender or a Person that, immediately prior to
such assignment, was a Lender or (y) an assignment of all of a Lender’s rights
and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof, (iv) each such assignment made as a result of a demand by the
Parent Borrower pursuant to this Section 9.07(a) shall be arranged by the Parent
Borrower after consultation with the Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement, (v)
no Lender shall be obligated to make any such assignment as a result of a demand
by the Parent Borrower pursuant to this Section 9.07(a) unless and until such
Lender shall have received one or more payments from either one or more
Borrowers or one or more Eligible Assignees in an aggregate amount at least
equal to the aggregate outstanding principal amount of the Advances owing to
such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement, (vii) the parties to each such assignment shall execute and deliver
to the Agent, for its acceptance and recording in the Register, an Assignment
and Acceptance, together with any Note subject to such assignment and a
processing and recordation fee of $3,500 and (viii) if the assignee is not a
United States person, it shall deliver any documentation required to be
delivered by it under Section 2.17(e).  Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than its rights
under Sections 2.14, 2.17 and 9.04, and its obligations under Sections 2.06(j),
7.05 and 9.04(e), to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

69

(b)        By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee and
makes the representation and warranty set forth in Section 4.02; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c)        The Agent shall maintain at its address referred to in Section 9.02 a
copy of each Assumption Agreement and each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Advances and L/C Obligations owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrowers, the Agent, the Issuing
Lenders and the other Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by any Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Parent Borrower.

(e)        Each Lender may sell participations to one or more banks or other
entities (other than the Parent Borrower or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrowers hereunder) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, (iv) the Borrowers, the Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note or the Guaranty, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.  Upon the sale of a
participation pursuant to this Section 9.07(e), such Lender shall promptly
provide notice to the Parent Borrower of the sale of a participation (other than
a sale of a participation pursuant to Section 2.18); provided, however, that the
failure by such Lender to provide such notice shall not invalidate the sale of
such participation.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

70

(f)        Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any Borrower furnished to such Lender by or on behalf of any
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender; provided further that, so long as no Default
has occurred and is continuing, the Parent Borrower shall have consented in
advance to the disclosure of any non-public information, such consent not to be
unreasonably withheld.

(g)        Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System of the United States.

(h)        Each Lender agrees that it will not assign any right, obligation or
Note, or sell any participation, in any manner or under any circumstances that
would require registration, qualification or filings under the securities laws
of the United States of America, of any state or any country.

SECTION 9.08.   Confidentiality

.  Neither the Agent nor any Lender shall disclose any Confidential Information
to any other Person without the consent of the Parent Borrower, other than (a)
to the Agent, a Lender, a Lender’s Affiliates and each of their officers,
directors, employees, agents and advisors and, to the extent contemplated by
Section 9.07(f), to actual or prospective assignees and participants, and then
only on a confidential basis, (b) as required by any law, rule or regulation or
judicial process or similar proceeding, provided that the Agent or such Lender,
as the case may be, has notified the Parent Borrower (if permitted by law and to
the extent practicable and in accordance with reasonable business practice) and
has otherwise taken reasonable steps to protect such information from any
unnecessary disclosure, (c) as requested or required by any state, federal or
foreign authority or examiner regulating banks or banking or other financial
institutions, provided that, without prejudice to its right to disclose to such
examiner or regulator, the Agent and the Lenders agree to use reasonable efforts
to limit the amount of Confidential Information which is disclosed to the extent
practicable and in accordance with reasonable business practice, (d) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (e) in connection with the exercise of any remedy
hereunder.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

71

SECTION 9.09.   Governing Law

.  This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 9.10.   Execution in Counterparts

.  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page
to this Agreement by fax or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.11.   Jurisdiction, Etc

.  (a)  Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the Notes, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(a)  Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(b)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.02.  In addition, each Foreign
Subsidiary Borrower agrees that, to the extent permitted by applicable law,
service of process may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Parent Borrower at its address for notices in Section 9.02.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 9.12.   USA PATRIOT Act

.  Each Lender hereby notifies each Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law on October
26, 2001) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Patriot Act.  Each Borrower
agrees to cooperate with each Lender and provide true, accurate and complete
documentation and information to such Lender in response to any such request, to
the extent such Lender shall reasonably determine that such information is
required to be provided pursuant to the Patriot Act or by bank regulatory
authorities under applicable “know your customer” rules and regulations.

SECTION 9.13.   Waiver of Jury Trial

.  Each of the Borrowers, the Agent and the Lenders hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the Notes or the actions of the Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

72

SECTION 9.14.   Conversion of Currencies

.  (a)  If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which, in accordance with normal
banking procedures in the relevant jurisdiction, the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(a)  The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Borrower agrees, to the
fullest extent permitted by law, as a separate obligation and notwithstanding
any such judgment, to indemnify the Applicable Creditor against such loss, and
if the amount of the Agreement Currency so purchased exceeds the sum originally
due to the Applicable Creditor in the Agreement Currency, such Applicable
Creditor agrees to remit such excess to the applicable Borrower.  The
obligations of the Borrowers contained in this Section 9.14 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 9.15.   Markit Data

. 

 

(a)  JPMorgan, whether in its individual capacity or as Agent or Lender or
otherwise, may receive data from Markit Group Limited (“Markit”) with respect to
the Credit Default Swap Spread and agrees in such capacity to provide, upon
request, to Designated Users identified by each Lender (and, if JPMorgan is not
the Agent, the Agent) such data, including any accompanying written notice or
supporting information from Markit (together, the “Markit Data”), via email,
log-in or other means of communication at the discretion of JPMorgan.  JPMorgan
shall have all of the rights, benefits and protections of the Agent provided for
in Article 7 when acting in any such capacity with respect to the provision of
any Markit Data.

 

For the avoidance of doubt, any Designated User shall only access and use the
Markit Data for the purposes as specified in this Agreement on behalf of the
respective Lender or, if applicable, the Agent and shall be required by such
Lender, and if applicable, the Agent, to comply with the terms of this Section
9.15.  Each Lender, and if applicable, the Agent, hereby agrees, without
limiting Markit’s or JPMorgan’s other rights and remedies, that it is
responsible for and liable for any breach of any of the provisions of this
Section 9.15 by its respective Designated Users.

 

(b)  Each Lender acknowledges that all copyright, database rights, trade marks,
patents, rights of privacy or publicity and other proprietary or intellectual
property rights (including all models, software, data and any materials)
comprised in all or any of the Markit Data, or their provision, and all
enhancements, modifications or additional services thereto, are and will be the
exclusive property of Markit.  Except as provided for under this Agreement, each
Lender agrees that it will not use the same (including copying, reverse
engineering or, except as otherwise required by law or regulation, disclosing it
to any Person, for any purpose whatsoever) and will not remove or deface any
trademarks associated with the Markit Data.  Each Lender acknowledges that the
Markit Data was developed, compiled, prepared, revised, selected and arranged by
Markit and others (including certain information sources (each a “Data
Provider”)) through the application of methods and standards of judgment
developed and applied through the expenditure of substantial time, effort and
money, and constitute valuable intellectual property and trade secrets of
Markit.  Each Lender shall make reasonable efforts to comply, at Markit’s
expense, with all reasonable written requests made by JPMorgan (upon Markit’s
written requests to JPMorgan) to protect any contractual, statutory and common
law rights in the Markit Data.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

73

 

(c)  Each Lender acknowledges that none of Markit, JPMorgan, their respective
affiliates or any Data Provider makes any warranty, express or implied, as to
the accuracy or completeness of the Markit Data or as to the results to be
attained by any Lender or others from the use of the Markit Data.  Each Lender
hereby acknowledges that there are no express or implied warranties of title,
merchantability or fitness for a particular purpose or use, and that it has not
relied upon any warranty, guaranty or representation made by Markit, JPMorgan,
their respective affiliates or any Data Provider.

 

(d)  Neither Markit and its affiliates, any Data Provider or JPMorgan and its
affiliates (except in the event of fraud, gross negligence or willful misconduct
on part of Markit or its affiliates, such Data Provider or JPMorgan and its
affiliates) shall in any way be liable to any Lender or any client of any Lender
for any inaccuracies, errors or omissions, regardless of cause, in the Markit
Data provided hereunder or for any damages (whether direct or indirect)
resulting therefrom.  Without limiting the foregoing, Markit and JPMorgan shall
have no liability whatsoever to any Lender or client of a Lender, whether in
contract (including under an indemnity), in tort (including negligence), under a
warranty, under statute or otherwise, in respect of any loss or damage suffered
by such Lender or client as a result of or in connection with any opinions,
recommendations, forecasts, judgments, or any other conclusions, or any course
of action determined, by such Lender or any client of such Lender, based on the
Markit Data.  To the extent permitted by law, neither Markit nor JPMorgan nor
their respective affiliates shall be liable for any loss of profits or revenue
or any indirect or consequential losses or damages whatsoever incurred, whether
or not it has been advised in advance of the possibility of any such loss,
arising from the use of Markit Data.

 

(e)  Each Lender acknowledges that it or its employees may, in the course of
performing such Lender’s responsibilities under this Agreement, be exposed to or
acquire information which is proprietary or confidential to Markit or to third
parties to whom Markit owes a duty of confidentiality.  Markit’s and such third
parties’ confidential information means the Markit Data and any related
materials provided by Markit through JPMorgan to each Lender and the Agent under
this Agreement. Each Lender agrees to hold Markit’s and such third parties’
confidential information in confidence to the same extent and in the same manner
as such Lender is required to hold Borrower’s information confidential pursuant
to Section 9.08 hereof and agrees that it will follow procedures which are
intended to put any transferee of such confidential information on notice that
such confidential information may not be used for any other purposes except as
contemplated herein.  It is understood and agreed that in the event of a breach
of confidentiality, damages may not be an adequate remedy and that JPMorgan
shall be entitled to injunctive relief to restrain any such breach, threatened
or actual.  Notwithstanding anything herein to the contrary, the Lenders and the
Agent are entitled to disclose and use the Markit Data in the normal course of
their business as it relates to the Agreement, including but not limited to
disclosing such information to ratings agencies, league table providers and
prospective assignees and participants.

 

(f)  The Borrowers acknowledge that each of JPMorgan and the other Lenders from
time to time may conduct business with and may be a shareholder of Markit and
that each of JPMorgan or the other Lenders may have from the time to time the
right to appoint one or more directors to the board of directors of Markit.

 

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

74

SECTION 9.16.   Integration

.  This Agreement (including agreements with the Agent and Issuing Lenders
referenced in Sections 2.06(c) and 2.07(b)) and the Notes represent the entire
agreement of the Borrowers, the Agent, the Swing Line Lenders, Issuing Lenders
and the Lenders, with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the Agent
or any Swing Line Lender, Issuing Lender or Lender relative to the subject
matter hereof not expressly set forth herein or in the Notes.

 

SECTION 9.17.   No Fiduciary Duty

.  The Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of each Borrower, its stockholders and/or its affiliates. 
Each Borrower agrees that nothing in the Agreement or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and each Borrower, its
stockholders or its affiliates, on the other.  Each Borrower acknowledges and
agrees that (i) the transactions contemplated by the Agreement (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and each Borrower,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to such
Borrower except the obligations expressly set forth in the Agreement and (y)
each Lender is acting solely as principal and not as the agent or fiduciary of
the Borrowers, their management, stockholders, creditors or any other Person. 
Each Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to it, in connection with such
transaction or the process leading thereto.

 

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONSANTO COMPANY

 

 

By

/s/ Tom D. Hartley

 

Name:     Tom D. Hartley
Title:        Vice President and Treasurer

 

 

JPMORGAN CHASE BANK, N.A.,
    as Agent, Issuing Lender and Swing Line Lender



By

/s/ Gitanjali Pundar

 

Name:     Gitanjali Pundar

 

Title:        Vice President

 

 

CITIBANK, N.A.,
    as Issuing Lender

 

 

By

/s/

 

Name:     Andrew Sidford

 

Title:        Vice President

 

 

BANK OF AMERICA, N.A.,
    as a Issuing Lender

 

 

By

/s/

 

Name:     Gene Riego de Dios

 

Title:        Assistant Vice President

 

 

 

Credit Agreement

--------------------------------------------------------------------------------

 

 

Initial Lenders

 

$175,000,000.00

JPMORGAN CHASE BANK, N.A.,
as Agent and as a Lender

 

 

 

 

By

/s/ Gitanjali Pundar

 

 

Name:     Gitanjali Pundar

 

 

Title:        Vice President

 

 

 

 

 

 

$175,000,000.00

CITIBANK, N.A.,

As a Lender

 

 

 

 

By

/s/ Andrew Sidford

 

 

Name:     Andrew Sidford

 

 

Title:        Vice President

 

 

 

 

 

 

$175,000,000.00

BANK OF AMERICA, N.A.,

As a Lender

 

 

 

 

By

/s/ Gene Riego de Dios

 

 

Name:     Gene Riego de Dios

 

 

Title:        Assistant Vice President

 

 

 

 

 

 

$139,000,000.00

BARCLAYS BANK PLC

As a Lender

 

 

 

 

By

/s/ Vanessa A. Kurbatskiy

 

 

Name:     Vanessa A. Kurbatskiy

 

 

Title:        Vice President

 

 

 

 

 

 

$139,000,000.00

GOLDMAN SACHS BANK USA,

as a Lender

 

 

 

 

By

/s/ Mark Walton

 

 

Name:     Mark Walton

 

 

Title:        Authorized Signatory

 

 

 

 

 

 

$139,000,000.00

MORGAN STANLEY BANK, N.A.,

as a Lender

 

 

 

 

By

/s/ Sherrese Clarke

 

 

Name:     Sherrese Clarke

 

 

Title:        Authorized Signatory

 

 

 

 

 

 

                                                                                                                                                           

--------------------------------------------------------------------------------

 

 

 

$139,000,000.00

THE BANK OF TOKYO - MITSUBISHI UFJ, LTD.,

as a Lender

 

 

 

 

By

/s/ Victor Pierzchalski

 

 

Name:     Victor Pierzchalski

 

 

Title:        Authorized Signatory

 

 

 

 

 

 

$139,000,000.00

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

 

 

 

 

By

/s/ Paul Chisholm

 

 

Name:     Paul Chisholm

 

 

Title:        Vice President

 

 

 

 

 

 

$139,000,000.00

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

 

 

 

 

By

/s/ Paul Chisholm

 

 

Name:     Paul Chisholm

 

 

Title:        Vice President

 

 

 

 

 

 

$85,000,000.00

COÖPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH,

as a Lender

 

 

 

 

By

/s/ Jeff Bliss

 

 

Name:     Jeff Bliss

 

 

Title:        Executive Director

 

 

 

 

 

 

$85,000,000.00

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

 

 

 

 

By

/s/ David Cagle

 

 

Name:     David Cagle

 

 

Title:        Managing Director

 

 

 

 

By

/s/ Brian Myers

 

 

Name:     Brian Myers

 

 

Title:        Managing Director

 

 

 

 

 

 

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

 

 

$85,000,000.00

MIZUHO CORPORATE BANK (USA),

as a Lender

 

 

 

 

By

/s/ Leon Mo

 

 

Name:     Leon Mo

 

 

Title:        Senior Vice President

 

 

 

 

 

 

$85,000,000.00

WELLS FARGO BANK, N.A.,

as a Lender

 

 

 

 

By

/s/ Daniel R. Van Aken

 

 

Name:     Daniel R. Van Aken

 

 

Title:        Vice President

 

 

 

 

 

 

$55,000,000.00

BANCO SANTANDER, SA, NEW YORK BRANCH as a Lender

 

 

 

 

By

/s/ Jeris Loftt

 

 

Name:     Jeris Loftt

 

 

Title:        Senior Vice President

 

 

 

 

By

/s/ Jorge Saavedra

 

 

Name:     Jeris Loftt

 

 

Title:        Executive Director

 

 

 

 

 

 

$55,000,000.00

COBANK, ACB,

as a Lender

 

 

 

 

By

/s/ Alan Schuler

 

 

Name:     Alan Schuler

 

 

Title:        Vice President

 

 

 

 

 

 

$55,000,000.00

FIFTH THIRD BANK,

as a Lender

 

 

 

 

By

/s/ Robert M. Sander

 

 

Name:     Robert M. Sander

 

 

Title:        Senior Vice President

 

 

 

 

 

 

$55,000,000.00

SOCIETE GENERALE,

as a Lender

 

 

 

 

By

/s/ Eric Siebert

 

 

Name:     Eric Siebert

 

 

Title:        Managing Director

 

 

 

 

 

 

$55,000,000.00

STANDARD CHARTERED BANK,

as a Lender

 

 

 

 

By

/s/ James P. Hughes

 

 

Name:     James P. Hughes

 

 

Title:        Director

 

 

 

 

By

/s/ Andrew Ng

 

 

Name:     Andrew Ng

 

 

Title:        Director

 

 

 

 

 

 

$55,000,000.00

THE BANK OF NEW YORK MELLON,

as a Lender

 

 

 

 

By

/s/ William M. Feathers

 

 

Name:     William M. Feathers

 

 

Title:        Vice President

 

 

 

 

 

 

$55,000,000.00

THE NORTHERN TRUST COMPANY,

as a Lender

 

 

 

 

By

/s/ James R. Shanel

 

 

Name:     James R. Shanel

 

 

Title:        Senior Vice President

 

 

 

 

 

 

$55,000,000.00

UNICREDIT BANK AG, NEW YORK BRANCH,

as a Lender

 

 

 

 

By

/s/ Miriam Trautmann

 

 

Name:     Miriam Trautmann

 

 

Title:        Director

 

 

 

 

By

/s/ Betsy Hudson

 

 

Name:     Betsy Hudson

 

 

Title:        Associate

 

 

 

 

 

 

 

 

 

 

 

 

$2,000,000,000 Total of the Commitments

 

 

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE I –
APPLICABLE LENDING OFFICES

 

Name of Initial Lender

Domestic Lending Office

Eurodollar Lending Office

JPMORGAN CHASE BANK, N.A.

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Nathan Lorensen

Tel: 713-750-3536

Fax: 713-427-6307

 

with a copy to:

270 Park Avenue, 4th Floor

New York, NY 10017

Attn: Gitanjali Pundir

Tel: 212-270-5894

Fax: 212-270-5100

with respect to Eurocurrency Rate Advances in Dollars:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Nathan Lorensen

Tel: 713-750-3536

Fax: 713-427-6307

 

and with respect to Eurocurrency Rate Advances in Euros:

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

United Kingdom

Tel: 011-44- 20-7777-2434

Fax: 011-44-20-7777-2360

Attn: Sue Dalton

 

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, NY 10017

Attn: Gitanjali Pundir

Tel: 212-270-5894

Fax: 212-270-5100

BANK OF AMERICA, N.A.

 

Bank of America

2001 Clayton Road, CA4-702-02-25
Concord, CA  94520
Attn: Vanessa Parrilla

Tel:  925-675-7853
Fax: 888-969-2297

Bank of America

2001 Clayton Road, CA4-702-02-25
Concord, CA  94520
Attn: Vanessa Parrilla

Tel:  925-675-7853
Fax: 888-969-2297

CITIBANK, N.A.

Citibank, N.A.

1615 Brett Road

New Castle, DE 19720

Attn: Jackie Caine, Securities Processing Analyst

Tel: 302-894-6053

Fax: 212-994-0847

Citibank, N.A.

1615 Brett Road

New Castle, DE 19720

Attn: Jackie Caine, Securities Processing Analyst

Tel: 302-894-6053

Fax: 212-994-0847

BARCLAYS BANK PLC

Barclays Capital

70 Hudson Street

Jersey City, NJ 07302

Attn: Vincent Cangiano

Tel:  201-499-2710

Fax:  212-412-7401

 

Barclays Capital

70 Hudson Street

Jersey City, NJ 07302

Attn: Vincent Cangiano

Tel:  201-499-2710

Fax:  212-412-7401

 

GOLDMAN SACHS BANK USA

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: gs-sbd-admin-contacts@ny.email.gs.com

Tel: 212-902-1099

Fax: 917-977-3966

 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: gs-sbd-admin-contacts@ny.email.gs.com

Tel: 212-902-1099

Fax: 917-977-3966

MORGAN STANLEY BANK, N.A.

Morgan Stanley Loan Servicing

1000 Lancaster Street

Baltimore, MD 21202

Tel: 443-627-4355

Fax: 718-233-2140

 

Morgan Stanley Loan Servicing

1000 Lancaster Street

Baltimore, MD 21202

Tel: 443-627-4355

Fax: 718-233-2140

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

BTMU Operations Office for the Americas

C/O The Bank of Tokyo-Mitsubishi UFJ, Ltd., NY Branch

1251 Avenue of the Americas, 12th Floor

New York, NY 10020-1104

Attn: Janet Persaud, Banking Officer, Loan Operations Dept.

Tel: 201-413-8948

Fax: 201-521-2304; 201-521-2305

 

 

BTMU Operations Office for the Americas

C/O The Bank of Tokyo-Mitsubishi UFJ, Ltd., NY Branch

1251 Avenue of the Americas, 12th Floor

New York, NY 10020-1104

Attn: Janet Persaud, Banking Officer, Loan Operations Dept.

Tel: 201-413-8948

Fax: 201-521-2304; 201-521-2305

 

 

THE ROYAL BANK OF SCOTLAND PLC

The Royal Bank of Scotland PLC

600 Washington Boulevard

Stamford, CT 06901

Attn: Sourabh Chourasia

Tel: 203-897-4431

Fax: 203-873-5019

 

The Royal Bank of Scotland PLC

600 Washington Boulevard

Stamford, CT 06901

Attn: Javied Basha

Tel: 203-897-4431

Fax: 203-873-5019

 

The Royal Bank of Scotland PLC

600 Washington Boulevard

Stamford, CT 06901

Attn: Sourabh Chourasia

Tel: 203-897-4431

Fax: 203-873-5019

 

The Royal Bank of Scotland PLC

600 Washington Boulevard

Stamford, CT 06901

Attn: Javied Basha

Tel: 203-897-4431

Fax: 203-873-5019

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH

 

Rabobank Nederland

10 Exchange Place, 16th Floor

Jersey City, NJ  07302

Attn: Manjur Ahmed, Corporate Services

Tel: 201-499-5432

Fax: 914-304-9326

Rabobank Nederland

10 Exchange Place, 16th Floor

Jersey City, NJ  07302

Attn: Manjur Ahmed, Corporate Services

Tel: 201-499-5432

Fax: 914-304-9326

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attn: Jaikissoon Sanichar

Tel: 732-590-7500

Fax: 917-849-5580

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attn: Jaikissoon Sanichar

Tel: 732-590-7500

Fax: 917-849-5580

MIZUHO CORPORATE BANK (USA)

Mizuho Corporate Bank (USA)

1800 Plaza Ten

Harborside Financial Ctr

Jersey City, N.J. 07311

Attn: Maxine Bunbury, Credit Administrator

Tel: 201-626-9139

Fax: 201-626-9941

Mizuho Corporate Bank (USA)

1800 Plaza Ten

Harborside Financial Ctr

Jersey City, N.J. 07311

Attn: Maxine Bunbury, Credit Administrator

Tel: 201-626-9139

Fax: 201-626-9941

WELLS FARGO BANK, N.A.

Wells Fargo Bank, N.A.

230 W Monroe St.

29th Floor, Suite 2900

Chicago, IL 60606-4703

Attn: Siamak Saidi, Corporate Banking Relationship Manager

Tel: 312-845-4523

Fax: 312-553-4783

 

Wells Fargo Bank, N.A.

230 W Monroe St.

29th Floor, Suite 2900

Chicago, IL 60606-4703

Attn: Siamak Saidi, Corporate Banking Relationship Manager

Tel: 312-845-4523

Fax: 312-553-4783

 

BANCO SANTANDER, SA, NEW YORK BRANCH

Banco Santander, S.A., New York Branch

45 East 53rd Street

New York, NY 10022

Attn: Ligia Castro

Tel: 212-350-3677

Fax: 212-350-3647

 

Banco Santander, S.A., New York Branch

45 East 53rd Street

New York, NY 10022

Attn: Ligia Castro

Tel: 212-350-3677

Fax: 212-350-3647

 

COBANK, ACB

CoBank, ACB

5500 South Quebec St.

Greenwood Village, CO 80111

Attn: Betty Marshall, Syndication Specialist

Tel: 303-618-3704

Fax: 303-740-4021

CoBank, ACB

5500 South Quebec St.

Greenwood Village, CO 80111

Attn: Betty Marshall, Syndication Specialist

Tel: 303-618-3704

Fax: 303-740-4021

FIFTH THIRD BANK

Fifth Third Bank

5050 Kingsley Dr.

Cincinnati, OH 45227

Attn: Jessica Cornish

Tel: 513-358-1185

Fax: 513-358-3478

Fifth Third Bank

5050 Kingsley Dr.

Cincinnati, OH 45227

Attn: Jessica Cornish

Tel: 513-358-1185

Fax: 513-358-3478

SOCIETE GENERALE

Societe Generale

480 Washington Blvd

Jersey City, NJ 07310

Attn: Colleen Messina, Portfolio Administrative

Tel: 201-839-8457

Fax: 201-839-8116

Societe Generale

480 Washington Blvd

Jersey City, NJ 07310

Attn: Colleen Messina, Portfolio Administrative

Tel: 201-839-8457

Fax: 201-839-8116

STANDARD CHARTERED BANK

Standard Chartered Bank

Two Gateway Center, 13th Floor

Newark, NJ 07102

Attn: Victoria Faltine

Tel: 201-706-5311

Fax: 201-706-6722

Standard Chartered Bank

Two Gateway Center, 13th Floor

Newark, NJ 07102

Attn: Victoria Faltine

Tel: 201-706-5311

Fax: 201-706-6722

THE BANK OF NEW YORK MELLON

The Bank of New York Mellon

6023 Airport Road, 2nd Floor

Oriskany, NY 13424

Attn: Larry Klockowski, Loan Servicing Specialist

Tel: 315-765-4791

Fax: 315-765-4782

 

The Bank of New York Mellon

6023 Airport Road, 2nd Floor

Oriskany, NY 13424

Attn: Larry Klockowski, Loan Servicing Specialist

Tel: 315-765-4791

Fax: 315-765-4782

THE NORTHERN TRUST COMPANY

The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60675
Attn: Sharon Jackson
Tel: 312-630-1609
Fax: 312-630-1566

The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60675
Attn: Sharon Jackson
Tel: 312-630-1609
Fax: 312-630-1566

UNICREDIT BANK AG, NEW YORK BRANCH

UniCredit Bank, London

120 London Wall, Moor House

Attn: Gary Poole, Loan Administrator

London EC2Y 5ET, U.K.

Tel: 44-20-7826-1235

Fax: 44-20-7826-1122

UniCredit Bank, London

120 London Wall, Moor House

Attn: Gary Poole, Loan Administrator

London EC2Y 5ET, U.K.

Tel: 44-20-7826-1235

Fax: 44-20-7826-1122

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

 

Schedule II –
Mandatory Cost Formula

 

1.         The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2.         On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Mandatory Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Mandatory Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Advance) and will be
expressed as a percentage rate per annum. 

 

3.         The Mandatory Cost Rate for any Lender lending from an Applicable
Lending Office in a Participating Member State will be the percentage notified
by that Lender to the Agent.  This percentage will be certified by that Lender
in its notice to the Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Advances made
from that Applicable Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Applicable Lending Office.

 

4.         The Mandatory Cost Rate for any Lender lending from an Applicable
Lending Office in the United Kingdom will be calculated by the Agent as follows:

 

A x 0.01

                                                          Per cent. per
annum     

                300

 

Where:

 

A         is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Agent as being the average of the most recent
rates of charge supplied by each Reference Bank to the Agent pursuant to
paragraph 7 below and expressed in euros per €1,000,000.

5.         For the purposes of this Schedule:

 

(a)        “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;

(b)        “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c)        “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1.  Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

                                                                                                                                                           

 

(d)        “Tariff Base” has the meaning given to it in, and will be calculated
in accordance with, the Fees Rules.

6.         In application of the above formula, the resulting figures shall be
rounded to four decimal places.

 

7.         If requested by the Agent or the Parent Borrower, each Reference Bank
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Agent and the Parent Borrower, the rate of charge
payable by that Reference Bank to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by that Reference Bank as being
the average of the Fee Tariffs applicable to that Reference Bank for that
financial year) and expressed in euros per €1,000,000 of the Tariff Base of that
Reference Bank.

 

8.         Each Lender shall supply any information required by the Agent for
the purpose of calculating its Mandatory Cost Rate.  In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

(a)        the jurisdiction of its Applicable Lending Office; and

 

(b)        any other information that the Agent may reasonably require for such
purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.         The rates of charge of each Reference Bank for the purpose of A above
shall be determined by the Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with an Applicable Lending Office in the
same jurisdiction as its Applicable Lending Office.

 

10.        The Agent shall have no liability to any person if such determination
results in a Mandatory Cost Rate which over or under compensates any Lender and
shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

11.        The Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Mandatory Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.        Any determination by the Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, a Mandatory Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all parties to this Agreement.

 

13.        The Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties to this Agreement
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

                                                                                                                                                           

 

 

 

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

                                                                                                                                                           

 

 

SCHEDULE 3.01(b)

DISCLOSED LITIGATION – UPDATES



 

None

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1 – FORM OF
REVOLVING CREDIT NOTE

 

PROMISSORY NOTE

 

U.S.$_______________                                                         
Dated:  _______________, 201_

 

FOR VALUE RECEIVED, the undersigned, [Monsanto Company, a Delaware corporation]
[INSERT NAME OF FOREIGN SUBSIDIARY BORROWER, a ____________]  (the “Borrower”),
HEREBY PROMISES TO PAY to the order of ____________________ (the “Lender”) for
the account of its Applicable Lending Office on the Termination Date (as defined
in the Credit Agreement referred to below) the principal sum of U.S.$[amount of
the Lender’s Commitment in figures] or, if less, the aggregate principal amount
of the Revolving Credit Advances made by the Lender to the Borrower pursuant to
the Four-Year Credit Agreement, dated as of April 1, 2011, among [Monsanto
Company, a Delaware corporation,] the Borrower, the [other] Foreign Subsidiary
Borrowers from time to time parties thereto, the Lender and certain other
lenders parties thereto, JPMorgan Chase Bank, N.A. as administrative agent (in
such capacity, the “Agent”), Citibank, N.A. and Bank of America, N.A., as
co-syndication agents, Barclays Bank plc, Goldman Sachs Bank USA, The Royal Bank
of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley
Senior Funding, Inc., as co-documentation agents, and J.P. Morgan Securities
LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as co-lead arrangers and joint bookrunners (as amended or modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in Dollars or Euros, as applicable, to
JPMorgan Chase Bank, N.A., as Agent, at the Agent’s Office, in same day funds. 
Each Revolving Credit Advance owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note; provided that
the failure of the Lender to do so shall not affect the obligation of the
Borrower hereunder or under the Credit Agreement.

This Promissory Note is one of the Revolving Credit Notes referred to in, is
entitled to the benefits of, the Credit Agreement and is subject to certain
restrictions on assignment set forth in the Credit Agreement.  The Credit
Agreement, among other things, (i) provides for the making of Revolving Credit
Advances by the Lender to the Borrower and the other borrowers from time to time
parties to the Credit Agreement in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance to it being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

                                                                                                                                                           

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

MONSANTO COMPANY

 

 

By____________________________

    Title:

 

 

 

 

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

                                                                                                                                                           

 

 

ADVANCES AND PAYMENTS OF PRINCIPAL

Date

Amount of Advance

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2 – FORM OF
COMPETITIVE BID NOTE

 

PROMISSORY NOTE

 

U.S.$_______________                                                         
Dated:  _______________, 201_

 

FOR VALUE RECEIVED, the undersigned, MONSANTO COMPANY, a Delaware corporation
(the “Parent Borrower”), HEREBY PROMISES TO PAY to the order of
______________________ (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Four-Year Credit Agreement, dated as of April 1, 2011,
among the Parent Borrower, the Foreign Subsidiary Borrowers from time to time
parties thereto, the Lender and certain other lenders parties thereto, JPMorgan
Chase Bank, N.A. as administrative agent (in such capacity, the “Agent”),
Citibank, N.A. and Bank of America, N.A., as co-syndication agents, Barclays
Bank plc, Goldman Sachs Bank USA, The Royal Bank of Scotland plc, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley Senior Funding, Inc., as
co-documentation agents, and J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as co-lead
arrangers and joint bookrunners (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined)), on ______________, 201_, the principal amount of U.S.$______________.

The Parent Borrower promises to pay interest on the unpaid principal amount
hereof from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:

Interest Rate: _____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed).

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Agent, for the account of the Lender at
the office of JPMorgan Chase Bank, N.A., at 1111 Fannin Street, 10th Floor,
Houston, Texas 77002 in same day funds.

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events, and certain restrictions on assignments.

The Parent Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

MONSANTO COMPANY

 

 

By__________________________

    Title:

 

                                                                                                                                                                                                                                                                                                                       

 

--------------------------------------------------------------------------------

 

 

 

                                                                             

EXHIBIT A-3 – FORM OF
            SWING LINE NOTE

 

PROMISSORY NOTE

 

 U.S.$_______________                                                        
Dated:  _______________, 201_

 

FOR VALUE RECEIVED, the undersigned, Monsanto Company, a Delaware corporation
(the “Parent Borrower”), HEREBY PROMISES TO PAY to the order of
____________________ (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (as defined in the Credit Agreement referred to
below) the principal sum of U.S.$[amount of the Lender’s Swing Line Commitment
in figures] or, if less, the aggregate principal amount of the Swing Line
Advances made by the Lender to the Parent Borrower pursuant to the Four-Year
Credit Agreement, dated as of April 1, 2011, among the Parent Borrower, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lender and
certain other lenders parties thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Agent”), Citibank, N.A. and Bank of
America, N.A., as co-syndication agents, Barclays Bank plc, Goldman Sachs Bank
USA, The Royal Bank of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
Morgan Stanley Senior Funding, Inc., as co-documentation agents, and J.P. Morgan
Securities LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner
& Smith Incorporated, as co-lead arrangers and joint bookrunners (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), outstanding on such date.

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Swing Line Advance from the date of such Swing Line Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Agent, at 1111 Fannin Street, 10th
Floor, Houston, Texas 77002, in same day funds.  Each Swing Line Advance owing
to the Lender by the Parent Borrower pursuant to the Credit Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note; provided that the failure of the Lender to do so
shall not affect the obligations of the Borrower hereunder or under the Credit
Agreement.

This Promissory Note is one of the Swing Line Notes referred to in, is entitled
to the benefits of, the Credit Agreement and is subject to certain restrictions
on assignment set forth in the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of Swing Line Advances by the Lender
to the Parent Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Parent Borrower resulting from each such Swing Line Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

The Parent Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

 

--------------------------------------------------------------------------------

 

 

 

                                                                             

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

MONSANTO COMPANY

 

 

By_____________________________

    Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

                                                                             

 

ADVANCES AND PAYMENTS OF PRINCIPAL

Date

Amount of Advance

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

                                                                             

EXHIBIT B-1 – FORM OF
NOTICE OF REVOLVING CREDIT BORROWING

 

 

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1111 Fannin Street, 10th Floor

Houston, Texas 77002

 

                                                                                           
[Date]

 

Attention:  Nathan Lorensen

Ladies and Gentlemen:

The undersigned, Monsanto Company [and [insert name of Foreign Subsidiary
Borrower]][1], refer[s] to the Four-Year Credit Agreement, dated as of April 1,
2011 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Foreign Subsidiaries of Monsanto Company from time to time
parties thereto, certain Lenders parties thereto, JPMorgan Chase Bank, N.A. as
administrative agent (in such capacity, the “Agent”), Citibank, N.A. and Bank of
America, N.A., as co-syndication agents, Barclays Bank plc, Goldman Sachs Bank
USA, The Royal Bank of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
Morgan Stanley Senior Funding, Inc., as co-documentation agents, and J.P. Morgan
Securities LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner
& Smith Incorporated, as co-lead arrangers and joint bookrunners, and hereby
give[s] you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that [the undersigned] [insert name of Foreign Subsidiary Borrower]
hereby requests a Revolving Credit Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Revolving
Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

The name of the Borrower is ________________.

The Business Day of the Proposed Revolving Credit Borrowing is _______________,
201_.

The Type of Advances comprising the Proposed Revolving Credit Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances].

The aggregate amount of the Proposed Revolving Credit Borrowing is
[$][€]_______________.

The initial Interest Period for each Eurocurrency Rate Advance made as part of
the Proposed Revolving Credit Borrowing is __________ month[s].]

--------------------------------------------------------------------------------

[1]           This notice should be signed by Monsanto Company and, if a
borrowing is being requested by a Foreign Subsidiary Borrower, such Borrower.

 

--------------------------------------------------------------------------------

 

 

[Each of] The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in [Section 3.03 and][2]
Section 4.01 of the Credit Agreement (except the representations set forth in
the last sentence of subsection (e) thereof and in subsection (f)(i) thereof)
are correct, before and after giving effect to the Proposed Revolving Credit
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing Revolving Credit or from the application of the proceeds therefrom,
that constitutes a Default.

Very truly yours,

 

MONSANTO COMPANY

 

 

By__________________________________

    Title:

 

 

[NAME OF [FOREIGN] SUBSIDIARY BORROWER]

 

 

By__________________________________

    Title:

 

 

--------------------------------------------------------------------------------

[2]           Applicable if borrowing is requested by Foreign Subsidiary
Borrower.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2 – FORM OF NOTICE OF
COMPETITIVE BID BORROWING

 

 

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1111 Fannin Street, 10th Floor

Houston, Texas 77002

 

            [Date]

 

Attention:  Nathan Lorensen

Ladies and Gentlemen:

The undersigned, Monsanto Company, refers to the Four-Year Credit Agreement,
dated as of April 1, 2011 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, the Foreign Subsidiary Borrowers from time to time
parties thereto, certain Lenders parties thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Agent”), Citibank, N.A. and Bank of
America, N.A., as co-syndication agents, Barclays Bank plc, Goldman Sachs Bank
USA, The Royal Bank of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
Morgan Stanley Senior Funding, Inc., as co-documentation agents, and J.P. Morgan
Securities LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner
& Smith Incorporated, as co-lead arrangers and joint bookrunners, and hereby
gives you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement
that the undersigned hereby requests a Competitive Bid Borrowing under the
Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is
requested to be made:

(A)

Date of Competitive Bid Borrowing

__________________________

(B)

Amount of Competitive Bid Borrowing

__________________________

(C)

[Maturity Date] [Interest Period][3]

__________________________

(D)

Interest Rate Basis

__________________________

(E)

Interest Payment Date(s)

__________________________

(F)

__________________________

__________________________

(G)

__________________________

__________________________

(H)

__________________________

__________________________

 

 

 

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Competitive Bid Borrowing:

(a)  the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are true and correct,
before and after giving effect to the Proposed Competitive Bid Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date;

--------------------------------------------------------------------------------

[3]           Use Maturity Date for Fixed Rate Advances and Interest Period for
LIBO Rate Advances.

 

--------------------------------------------------------------------------------

 

 

(b)  no event has occurred and is continuing, or would result from the Proposed
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default;

(c)  no event has occurred and no circumstance exists as a result of which the
information concerning the undersigned that has been provided to the Agent and
each Lender by the undersigned in connection with the Credit Agreement would
include an untrue statement of a material fact or omit to state any material
fact or any fact necessary to make the statements contained therein, in the
light of the circumstances under which they were made, not misleading; and

(d)  the aggregate amount of the Proposed Competitive Bid Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement is within
the aggregate amount of the unused Commitments of the Lenders.

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.

Very truly yours,

 

MONSANTO COMPANY

 

 

By__________________________

    Title:

 

 

--------------------------------------------------------------------------------

 

 

FORM OF
ASSIGNMENT AND ACCEPTANCE

 

                        This Assignment and Acceptance (the “Assignment and
Acceptance”) is dated as of the Effective Date set forth below and is entered
into between the Assignor named below (the “Assignor”) and the Assignee named
below (the “Assignee”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

 

                        For an agreed consideration, the Assignor hereby
irrevocably sells and assigns to the Assignee, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Agent below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor identified below (including
any letters of credit, guarantees, competitive bid advances and swingline
advances included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.         Assignor:         

______________________________

 

2.         Assignee:

______________________________

[and is an Affiliate of [identify Lender]]

 

3.         Borrower(s):

Monsanto Company, and the Foreign Subsidiary Borrowers from time to time parties
to the Credit Agreement

 

4.         Agent: 

[JPMorgan Chase Bank, N.A.], as agent under the Credit Agreement

 

5.         Credit Agreement:

The Credit Agreement dated as of April 1, 2011 among Monsanto Company, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders from
time to time parties thereto, JPMorgan Chase Bank, N.A., as Agent, and the other
agents parties thereto

 

 

--------------------------------------------------------------------------------

 

 

 

6.         Assigned Interest:

 

For assignment of Commitments:

 

Aggregate Amount of Commitments for all Lenders

Amount of Commitment Assigned by Assignor

Percentage Assigned of Commitment for all Lenders[4]

Termination Date of Commitment Assigned as of the date hereof

$

$

%

 

$

$

%

 

$

$

%

 

 

For assignment of Competitive Bid Advances:

 

Date of Advance Assigned

Aggregate Amount of Competitive Bid Advances Owed to Assignor (not giving effect
to assignment)

Amount of Competitive Bid Advance Assigned

Percentage Assigned of Competitive Bid Advance[5]

Interest Rate / Interest Rate Type

Maturity Date

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 

 

 

For assignment of Swing Line Advances:[6]

 

Date of Advance Assigned

Aggregate Amount of Swing Line Advances Owed to Assignor (not giving effect to
assignment)

Amount of Swing Line Advance Assigned

Percentage Assigned of Swing Line Advance[7]

Section 2.04(b) Repayment Date

 

$

$

%

 

 

$

$

%

 

 

$

$

%

 

 

Effective Date:   ______________, 201_[8] [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

--------------------------------------------------------------------------------

[4] Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders.

[5] Set forth, to at least 9 decimals, as a percentage of the Competitive Bid
Advance being assigned.

[6] Applicable to assignments by Swing Line Lenders.

[7] Set forth, to at least 9 decimals, as a percentage of the Competitive Bid
Advance being assigned.

[8] This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 

--------------------------------------------------------------------------------

 

 

 

The Assignee agrees to deliver to the Agent a completed administrative
questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information  (which may contain material non-public
information about the Parent Borrower or any Foreign Subsidiary Borrower and
their Affiliates or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

                                                                        ASSIGNOR

                                                                       
_________________________________
NAME OF ASSIGNOR

 

 

                                                                       
By:______________________________

                                                                             
Name:

      Title:

 

                                                                        ASSIGNEE

 

_________________________________
NAME OF ASSIGNEE

 

 

                                                                       
By:______________________________

                                                                             
Name:

      Title:

 

Domestic Lending Office

[Address]

 

 

Eurocurrency Lending Office

[Address]

 

 

 

--------------------------------------------------------------------------------

 

 

[Consented to and][9] Accepted:

 

JPMORGAN CHASE BANK, N.A., as

   Agent

 

 

By_________________________________

    Name:  

    Title:

 

 

[Consented to:

 

MONSANTO COMPANY

 

 

By________________________________

    Name:  

    Title:][10]

 

[11][Consented to:

 

JPMORGAN CHASE BANK, N.A., as Issuing Lender

 

 

By________________________________

     Name:  

     Title:

 

Consented to:

 

CITIBANK, N.A., as Issuing Lender

 

 

By________________________________

    Name:

    Title:

 

--------------------------------------------------------------------------------

[10] Consent shall not be required if Assignee is an Eligible Assignee by reason
of clause (a) or clause (b) of the definition of “Eligible Assignee” or if an
Event of Default has occurred and is continuing and shall be deemed unless
Parent Borrower objects in writing within ten Business Days after receiving
notice of the proposed assignment.

[11] None of the following consents shall be required if Assignee is an Eligible
Assignee by reason of clause (a) or clause (b) of the definition of “Eligible
Assignee.”

[9] Consent shall not be required if Assignee is an Eligible Assignee by reason
of clause (a) or clause (b) of the definition of “Eligible Assignee.”

 

--------------------------------------------------------------------------------

 

EXHIBIT C: FORM OFASSIGNMENT            AND ACCEPTANCE

 

 

 

 

 

Consented to:

 

BANK  OF AMERICA, N.A., as Issuing Lender

 

 

By________________________________

     Name: 

     Title:]

 

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

 

ANNEX 1

FOUR-YEAR CREDIT AGREEMENT DATED AS OF APRIL 1, 2011

AMONG MONSANTO COMPANY,

THE FOREIGN SUBSIDIARY BORROWERS FROM TIME TO TIME,

THE LENDERS FROM TIME TO TIME PARTY THERETO,

JPMORGAN CHASE BANK, N.A., AS AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

                        1.  Representations and Warranties and Agreements. 

 

                        1.1   Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, (iii)
the financial condition of any Borrower, any of their Subsidiaries or Affiliates
or any other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by any Borrower, any of their Subsidiaries or
Affiliates or any other Person of any of their respective obligations under the
Credit Agreement, (c) attaches the Revolving Credit Note and Swing Line Note, if
any and if applicable, held by the Assignor, and (d) attaches the Competitive
Bid Note, if any and if applicable, held by it.

 

                        1.2.  Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender (including making the representation and
warranty set forth in Section 4.02 of the Credit Agreement and being an Eligible
Assignee), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other Lender
and (v) if it is a Lender that is not a United States person (as defined in the
Credit Agreement), attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 2.17(e) of the Credit Agreement), duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

                                                                              2

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

                        2.  Payments.    From and after the Effective Date, the
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

                        3.  Notes. 

 

            (a)  If a Revolving Credit Note or Swing Loan has been assigned, the
Agent shall, if requested by the Assignor or Assignee, as the case may be,
request that the applicable Borrower (i) exchange the Revolving Credit Note or
Swing Line Note, as applicable, attached hereto for a new Revolving Credit Note
or Swing Line Note, as applicable, payable to the order of the Assignor
reflecting the Commitment retained by the Assignor hereunder and (ii) issue a
new Revolving Credit Note or Swing Line Note, as applicable, payable to the
Assignee reflecting the Commitment assigned to the Assignee hereunder.

 

            (b) If a Competitive Bid Advance has been assigned, the Agent shall,
if requested by the Assignor or Assignee, request that the Parent Borrower (i)
exchange the Competitive Bid Note attached hereto for a new Competitive Bid Note
payable to the order of the Assignor reflecting the Competitive Bid Advance
retained by the Assignor hereunder and (ii) issue a new Competitive Bid Note
payable to the Assignee reflecting the Competitive Bid Advance assigned to the
Assignee hereunder.

 

                        4.  General Provisions. This Assignment and Acceptance
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by email or telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

                                                                              3

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

EXHIBIT D – FORM OF
ASSUMPTION AGREEMENT

 

 

Dated:

 

Monsanto Company

800 North Lindbergh Boulevard

St. Louis, Missouri 63167

            Attention:  Chief Financial Officer

 

JPMorgan Chase Bank, N.A.,

as Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

            Attention:          Nathan Lorensen

 

Ladies and Gentlemen:

Reference is made to the Four-Year Credit Agreement dated as of April 1, 2011
(as amended or modified from time to time, the “Credit Agreement”) among
Monsanto Company, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders (as defined in the Credit Agreement), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Agent”),
Citibank, N.A. and Bank of America, N.A., as co-syndication agents, Barclays
Bank plc, Goldman Sachs Bank USA, The Royal Bank of Scotland plc, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley Senior Funding, Inc., as
co-documentation agents, and J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as co-lead
arrangers and joint bookrunners.  Terms defined in the Credit Agreement are used
herein with the same meaning.

The undersigned proposes to become an Assuming [Increasing][Extending] Lender
pursuant to Section [2.20][2.21] of the Credit Agreement and, in that
connection, hereby agrees that it shall become a Lender for purposes of the
Credit Agreement on [insert applicable Increase Date or Termination Date] and
that its Commitment shall as of such date be $                 (the “Assumed
Commitment”).

The undersigned (the “Assuming Bank”) (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assumption Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement , (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to undertake the Assumed Commitment and
become a Lender (including making the representation and warranty set forth in
Section 4.02 of the Credit Agreement and being an Eligible Assignee), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assumed Commitment,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assumption Agreement and to undertake the Assumed
Commitment on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender and (v) if
it is a Lender that is not a United States person (as defined in the Credit
Agreement), attached to the Assumption Agreement is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement (including
Section 2.17(e) of the Credit Agreement), duly completed and executed by the
Assuming Bank, (b) agrees that (i) it will, independently and without reliance
on the Agent, or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender and
(c) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto.

                                                                              4

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

The effective date for this Assumption Agreement shall be [insert applicable
Increase Date or Termination Date] (the “Effective Date”).  Upon delivery of
this Assumption Agreement to the Parent Borrower and the Agent and acceptance
and recording of this Assumption Agreement by the Agent, as of the Effective
Date, the Assuming Bank shall be a party to the Credit Agreement and have the
rights and obligations of a Lender thereunder.  As of the Effective Date, the
Agent shall make all payments under the Credit Agreement in respect of the
interest assumed hereby (including payments of principal, interest, fees and
other amounts) to the Assuming Bank.

The Assuming Bank agrees to deliver to the Agent a completed administrative
questionnaire in which the Assuming Bank designates one or more credit contacts
to whom all syndicate-level information  (which may contain material non-public
information about the Parent Borrower or any Foreign Subsidiary Borrower and
their Affiliates or their respective securities) will be made available and who
may receive such information in accordance with the Assuming Bank’s compliance
procedures and applicable laws, including Federal and state securities laws.

This Assumption Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Assumption Agreement by fax or electronic transmission shall be effective
as delivery of a manually executed counterpart of this Assumption Agreement.

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

Very truly yours,

 

[NAME OF ASSUMING BANK]

 

 

 

By                                                       

      Name:

      Title:

 

Domestic Lending Office

(and address for notices):

[Address]

 

 

Eurocurrency Lending Office:

[Address]:

                                                                              5

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

 

 

 

Above Acknowledged and Agreed to:

 

MONSANTO COMPANY

 

 

By__________________________

   Name:

   Title:

 

 

[JPMORGAN CHASE BANK, N.A., as Agent and Issuing Lender [12]

 

 

By__________________________

   Name:

   Title:

 

CITIBANK, N.A., as Issuing Lender

 

 

By__________________________

   Name:

   Title:

 

 

BANK OF AMERICA, N.A., as Issuing Lender

 

 

By__________________________

   Name:

   Title:]

--------------------------------------------------------------------------------

[12] Consent of the following parties shall not be required if Assuming Bank is
a Person of the type set forth in clause (a) or clause (b) of the definition of
“Eligible Assignee”.

                                                                              6

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

EXHIBIT E – FORM OF NOTICE OF

EXTENSION OF TERMINATION DATE

                                                                                         
[Date]

 

 

JPMorgan Chase Bank, N.A.,

    as Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

       Attention:       Nathan Lorensen

Monsanto Company

Ladies and Gentlemen:

Reference is made to the Four-Year Credit Agreement dated as of April 1, 2011
(as amended or modified from time to time, the “Credit Agreement”) among
Monsanto Company, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders (as defined in the Credit Agreement), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Agent”),
Citibank, N.A. and Bank of America, N.A., as co-syndication agents, Barclays
Bank plc, Goldman Sachs Bank USA, The Royal Bank of Scotland plc, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley Senior Funding, Inc., as
co-documentation agents, and J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as co-lead
arrangers and joint bookrunners.  Terms defined in the Credit Agreement are used
herein with the same meaning.

 

Pursuant to Section 2.21 of the Credit Agreement, the Lender named below hereby
notifies the Agent as follows:

 

[The Lender named below desires to extend the Termination Date with respect to
[all] [$______] of its Commitment for a period of one year.]

[The Lender named below desires to extend the Termination Date with respect to
all of its Commitment for a period of one year and offers to increase its
Commitment commencing [______________] to $__________.]

[The Lender named below does NOT desire to extend the Termination Date with
respect to any of its Commitment for a period of one year.]

                                                                              7

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

This notice is subject in all respects to the terms of the Credit Agreement, is
irrevocable and shall be effective only if received by the Agent no later than
[______________]. [13]

 

Very truly yours,

 

[NAME OF LENDER]

 

 

 

By:                                                      

      Name:

      Title:

 

--------------------------------------------------------------------------------

[13]           This date shall be no later than 20 days prior to the applicable
Termination Date in the case of an Extending Lender’s notice to extend its
Commitment unless consented to by the Agent and Parent Borrower and no later
than 10 days prior to the Termination Date in the case of an Extending Lender’s
offer to increase its Commitment.

                                                                              8

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

EXHIBIT F-1 – FORM OF BORROWING
SUBSIDIARY AGREEMENT

[FORM OF]
BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT, dated as of _____________ __, 201__ (this
“Agreement”), among [NAME OF FOREIGN SUBSIDIARY BORROWER], a ________________
(the “Subsidiary”), MONSANTO COMPANY, a Delaware corporation (the “Parent
Borrower”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Agent”) for the several banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of April 1, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Parent Borrower,
the Foreign Subsidiary Borrowers (as defined in the Credit Agreement) from time
to time parties thereto, the Lenders, the Agent and the other agents party
thereto.

The parties hereto hereby agree as follows:

1.         Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

2.         Pursuant to Section 2.23(a) of the Credit Agreement, the Parent
Borrower hereby designates the Subsidiary as a Foreign Subsidiary Borrower under
the Credit Agreement.

3.         The Parent Borrower and the Subsidiary, jointly and severally,
represent and warrant that (i) the representations and warranties contained in
the Credit Agreement are true and correct on and as of the date hereof to the
extent such representations and warranties relate to the Subsidiary and this
Agreement and (ii) the Subsidiary has delivered to Agent any documents that it
would have been required to deliver to Agent pursuant to Sections 3.01(h)(iii)
and (iv) if the Subsidiary was a Foreign Subsidiary Borrower on the Effective
Date.

4.         The Parent Borrower agrees that the guarantee of the Parent Borrower
contained in the Credit Agreement will apply to the obligations of the
Subsidiary as a Foreign Subsidiary Borrower.

5.         Upon execution of this Agreement by the Parent Borrower, the
Subsidiary and the Agent, (i) the Subsidiary shall be a party to the Credit
Agreement and shall be a Foreign Subsidiary Borrower and a Borrower for all
purposes thereof and (ii) the Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

6.         In the event of any inconsistency between the terms and conditions of
the Credit Agreement and the terms and conditions of this Agreement, the terms
and conditions of the Credit Agreement shall control.

7.         This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

8.         This Agreement may be executed in any number of counterparts
(including by facsimile or electronic transmission), each of which shall be an
original, and all of which, when taken together, shall constitute one agreement.

                                                                              9

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

[SUBSIDIARY]

 

 

By: _________________________________

Name:

Title:

Address:

 

 

MONSANTO COMPANY

 

 

By: _________________________________

Name:

Title:

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

By: ____________________________________

Name:

Title:

                                                                              10

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

EXHIBIT F-2 – FORM OF BORROWING
SUBSIDIARY TERMINATION

[FORM OF]
BORROWING SUBSIDIARY TERMINATION

 

JPMORGAN CHASE BANK, N.A., as Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention:  Nathan Lorensen

[Date]

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of April 1, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Monsanto Company, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Agent and the other agents parties thereto.  Unless otherwise defined herein,
capitalized terms used herein shall have the meanings set forth in the Credit
Agreement.

The Parent Borrower hereby terminates the status and rights of _______________
(the “Terminated Subsidiary Borrower”) as a Foreign Subsidiary Borrower under
the Credit Agreement.  [The Parent Borrower represents and warrants that no
Letters of Credit issued for the account of the Terminated Subsidiary Borrower
are outstanding as of the date hereof (other than Letters of Credit that have
been cash collateralized in a manner satisfactory to the Agent), that no
Advances made to the Terminated Subsidiary Borrower are outstanding as of the
date hereof and that all Foreign Borrower Obligations payable by the Terminated
Subsidiary Borrower in respect of Reimbursement Obligations, interest and/or
fees under the Credit Agreement (and, to the extent notified by the Agent or any
Lender, any other amounts payable by the Terminated Subsidiary Borrower under
the Credit Agreement) have been paid in full on or prior to the date hereof.] 
[The Parent Borrower acknowledges that the Terminated Subsidiary Borrower shall
continue to be a Foreign Subsidiary Borrower under the Credit Agreement until
such time as all Letters of Credit issued for the account of the Terminated
Subsidiary Borrower shall have expired or terminated (or been cash
collateralized in a manner satisfactory to the Agent), all Advances made to the
Terminated Subsidiary Borrower shall have been prepaid and all Foreign Borrower
Obligations payable by the Terminated Subsidiary Borrower in respect of
Reimbursement Obligations, interest and/or fees under the Credit Agreement (and,
to the extent notified by the Agent or any Lender, any other amounts payable by
the Terminated Subsidiary Borrower under the Credit Agreement) shall have been
paid in full, provided that the Terminated Subsidiary Borrower shall not have
the right to make further borrowings as a Foreign Subsidiary Borrower under the
Credit Agreement or to request further Letters of Credit.]

This Borrowing Subsidiary Termination shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.  This
Borrowing Subsidiary Termination may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed signature page of this
Borrowing Subsidiary Termination by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart hereof.

                                                                             11

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

Very truly yours,

MONSANTO COMPANY



By: ___________________________________

Title:

Acknowledged and Agreed:

[TERMINATED SUBSIDIARY BORROWER]



By: ___________________________________
Title:

                                                                             12

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

EXHIBIT F-3 – FOREIGN
SUBSIDIARY OPINIONS



MATTERS TO BE COVERED BY
FOREIGN SUBSIDIARY OPINIONS



1.         The Foreign Subsidiary Borrower is duly organized, validly existing
and in good standing under the laws of __________________ (the “Jurisdiction”).

2.         The Foreign Subsidiary Borrower has the power and authority, and the
legal right to execute and deliver the Borrowing Subsidiary Agreement, to
perform its obligations under the Credit Agreement and to borrow under the
Credit Agreement.  The Foreign Subsidiary Borrower has taken all necessary
corporate action to authorize the performance of its obligations as a “Foreign
Subsidiary Borrower” under the Credit Agreement and to authorize the execution
and delivery of the Borrowing Subsidiary Agreement and the performance of the
Credit Agreement.

3.         Except for consents, authorizations, approvals, notices and filings
described on an attached schedule, all of which have been obtained, made or
waived and are in full force and effect, no consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
governmental authority is required in connection with the borrowings by the
Foreign Subsidiary Borrower under the Credit Agreement or with the execution,
delivery, performance, validity or enforceability of the Borrowing Subsidiary
Agreement and of the Credit Agreement.

4.         The Borrowing Subsidiary Agreement has been duly executed and
delivered on behalf of the Foreign Subsidiary Borrower.

5.         The execution and delivery of the Borrowing Subsidiary Agreement by
the Foreign Subsidiary Borrower, the performance of its obligations thereunder
and under the Credit Agreement, the consummation of the transactions
contemplated thereby and by the Credit Agreement, the compliance by the Foreign
Subsidiary Borrower with any of the provisions of the Credit Agreement, the
borrowings under the Credit Agreement and the use of proceeds thereof, all as
provided therein, (a) will not violate, or constitute a default under, any law,
rule, regulation or order applicable to the Foreign Subsidiary Borrower and (b)
will not result in, or require, the creation or imposition of any Lien on any of
its properties or revenues pursuant to any such law, rule, regulation or order.

6.         There are no taxes imposed by the Jurisdiction (a) on or by virtue of
the execution, delivery or enforcement of the Borrowing Subsidiary Agreement or
enforcement or performance of the Credit Agreement or (b) on any payment to be
made by the Foreign Subsidiary Borrower pursuant to the Credit Agreement.

7.         The Foreign Subsidiary Borrower is subject to civil and commercial
law with respect to its obligations under the Credit Agreement, and the
execution and delivery of the Borrowing Subsidiary Agreement and the performance
by the Foreign Subsidiary Borrower of the Credit Agreement constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither the Foreign Subsidiary Borrower nor any of its property, whether or not
held for its own account, has any immunity (sovereign or similar immunity) from
any suit or proceeding, from jurisdiction of any court or from set-off or any
legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or similar
immunity) under the laws of the Jurisdiction in respect of its obligations under
the Credit Agreement.

                                                                             13

 

--------------------------------------------------------------------------------

 

                                                                                                                                               

 

8.         Under the laws of the Jurisdiction, the (a) submission to the
exclusive jurisdiction of the courts of the State of New York or the courts of
the United States of America for the Southern District of New York sitting in
the Borough of Manhattan and any appellate courts from any thereof and (b)
waiver of any objection to the venue of a proceeding in a New York court are
irrevocably binding on the Foreign Subsidiary Borrower.

9.         To ensure the legality, validity, enforceability or admissibility in
evidence of the Borrowing Subsidiary Agreement and the Credit Agreement, it is
not necessary that the Borrowing Subsidiary Agreement, the Credit Agreement or
any other document be filed, registered or recorded with, or executed or
notarized before, any court of other authority of the Jurisdiction or that any
registration charge or stamp or similar tax be paid on or in respect of the
Borrowing Subsidiary Agreement, the Credit Agreement or any other document.

10.        Each of the Borrowing Subsidiary Agreement and the Credit Agreement
is in proper legal form under the laws of the Jurisdiction for the enforcement
thereof against the Foreign Subsidiary Borrower under the laws of the
Jurisdiction.

11.        In any action or proceeding arising out of or relating to the Credit
Agreement in any court in the Jurisdiction, such court would recognize and give
effect to the choice of law provisions in the Credit Agreement wherein the
parties thereto agree that the Credit Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

12.        It is not necessary under the laws of the Jurisdiction (a) in order
to enable the Agent and the Lenders or any of them to enforce their respective
rights under the Credit Agreement or (b) by reason of the execution of the
Credit Agreement or the Borrowing Subsidiary Agreement or the performance of the
Credit Agreement that any of them should be licensed, qualified or entitled to
carry on business in the Jurisdiction.

13.        Neither the Agent nor any of the Lenders will be deemed to be
resident, domiciled, carrying on business or subject to taxation in the
Jurisdiction merely by reason of the execution of the Credit Agreement or the
Borrowing Subsidiary Agreement or the performance or enforcement of any
thereof.  The performance by the Agent and the Lenders or any of them of any
action required or permitted under the Credit Agreement will not violate any law
or regulation, or be contrary to the public policy, of the Jurisdiction.

14.        If any judgment of a competent court outside the Jurisdiction were
rendered against the Foreign Subsidiary Borrower in connection with any action
arising out of or relating to the Credit Agreement, such judgment would be
recognized and could be sued upon in the courts of the Jurisdiction, and such
courts would grant a judgment which would be enforceable against the Foreign
Subsidiary Borrower in the Jurisdiction without any retrial unless it is shown
that (a) the foreign court did not have jurisdiction in accordance with its
jurisdictional rules, (b) the party against whom the judgment of such foreign
court was obtained had no notice of the proceedings or (c) the judgment of such
foreign court was obtained through collusion or fraud or was based upon clear
mistake of fact or law.

 

 




--------------------------------------------------------------------------------

                                                                             14

 

--------------------------------------------------------------------------------

 